






Exhibit 10.01


EXECUTION VERSION
Portions of this Financing Agreement have been omitted based upon a request for
confidential treatment. This Financing Agreement, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.




FINANCING AGREEMENT

Dated as of September 26, 2014


by and among

Angie’s List, Inc.,
and
OTHER SUBSIDIARIES OF ANGIE’S LIST, INC.
JOINED HEREAFTER IN SUCH CAPACITY,
as Borrowers,
CERTAIN SUBSIDIARIES OF ANGIE’S LIST, INC.,
as Guarantors,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
and

TCW Asset Management Company,
as Collateral Agent and Administrative Agent





9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS; CERTAIN TERMS
1


Section 1.01
 
Definitions
1


Section 1.02
 
Terms Generally
34


Section 1.03
 
Certain Matters of Construction
34


Section 1.04
 
Accounting and Other Terms
35


Section 1.05
 
Time References
35


 
 
 
 
ARTICLE II THE TERM LOANS
36


Section 2.01
 
Commitments
36


Section 2.02
 
Commitments
37


Section 2.03
 
Repayment of the Term Loans; Evidence of Debt
37


Section 2.04
 
Interest
39


Section 2.05
 
Reduction of Commitments; Prepayment of the Term Loans
40


Section 2.06
 
Fees
43


Section 2.07
 
LIBOR Option
43


Section 2.08
 
Funding Losses
44


Section 2.09
 
Taxes
44


Section 2.10
 
Increased Costs and Reduced Return
47


Section 2.11
 
Changes in Law; Impracticability or Illegality
48


 
 
 
 
ARTICLE III INTENTIONALLY OMITTED
49


 
 
 
 
ARTICLE IV APPLICATION OF PAYMENTS; JOINT AND SEVERAL LIABILITY OF BORROWERS
49


Section 4.01
 
Payments; Computations and Statements
49


Section 4.02
 
Sharing of Payments
50


Section 4.03
 
Apportionment of Payments
51


Section 4.04
 
[Intentionally Omitted]
52


Section 4.05
 
Administrative Borrower; Joint and Several Liability of the Borrower
52


 
 
 
 
ARTICLE V CONDITIONS TO THE TERM LOANS
53


Section 5.01
 
Conditions Precedent to Effectiveness
53


Section 5.02
 
Conditions Precedent to Delayed Draw Term Loans
58


 
 
 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES
59


Section 6.01
 
Representations and Warranties
59


 
 
 
 
ARTICLE VII COVENANTS OF THE LOAN PARTIES
67


Section 7.01
 
Affirmative Covenants
67


Section 7.02
 
Negative Covenants
76


Section 7.03
 
Financial Covenants
83




-i-
9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS
85


Section 8.01
 
Cash Management Arrangements
85


Section 8.02
 
Collateral Custodian
86


 
 
 
 
ARTICLE IX EVENTS OF DEFAULT
86


Section 9.01
 
Events of Default
86


 
 
 
 
ARTICLE X AGENTS
91


Section 10.01
 
Appointment
91


Section 10.02
 
Nature of Duties; Delegation
92


Section 10.03
 
Rights, Exculpation, Etc.
92


Section 10.04
 
Reliance
93


Section 10.05
 
Indemnification
93


Section 10.06
 
Agents Individually
93


Section 10.07
 
Successor Agent
94


Section 10.08
 
Collateral Matters
94


Section 10.09
 
Agency for Perfection
96


Section 10.10
 
No Reliance on any Agent's Customer Identification Program
96


Section 10.11
 
No Third Party Beneficiaries
97


Section 10.12
 
No Fiduciary Relationship
97


Section 10.13
 
Reports; Confidentiality; Disclaimers
97


Section 10.14
 
Subordination Agreements
98


Section 10.15
 
Administrative Agent May File Proofs of Claim
98


 
 
 
 
ARTICLE XI GUARANTY
99


Section 11.01
 
Guaranty
99


Section 11.02
 
Guaranty Absolute
99


Section 11.03
 
Waiver
100


Section 11.04
 
Continuing Guaranty; Assignments
100


Section 11.05
 
Subrogation
101


 
 
 
 
ARTICLE XII MISCELLANEOUS
101


Section 12.01
 
Notices, Etc.
101


Section 12.02
 
Amendments, Etc.
104


Section 12.03
 
No Waiver; Remedies, Etc.
105


Section 12.04
 
Expenses; Taxes; Attorneys' Fees
105


Section 12.05
 
Right of Set-off
106


Section 12.06
 
Severability
107


Section 12.07
 
Assignments and Participations
107


Section 12.08
 
Counterparts
110


Section 12.09
 
GOVERNING LAW
110


Section 12.10
 
CONSENT TO JURISDICTION; SERVICE OF PROCESS & VENUE
111


Section 12.11
 
WAIVER OF JURY TRIAL, ETC.
112




-ii-
9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Section 12.12
 
Consent by the Agents and Lenders
112


Section 12.13
 
No Party Deemed Drafter
112


Section 12.14
 
Reinstatement; Certain Payments
112


Section 12.15
 
Indemnification; Limitation of Liability for Certain Damages
113


Section 12.16
 
Records
114


Section 12.17
 
Binding Effect
114


Section 12.18
 
Interest
114


Section 12.19
 
Confidentiality
115


Section 12.20
 
Public Disclosure
116


Section 12.21
 
Integration
116


Section 12.22
 
USA PATRIOT Act
117




-iii-
9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






SCHEDULE AND EXHIBITS


Schedule 1.01(A)
Lenders and Lenders' Commitments
Schedule 6.01(e)
Capitalization; Subsidiaries
Schedule 6.01(f)
Litigation; Commercial Tort Claims
Schedule 6.01(i)
ERISA
Schedule 6.01(l)
Nature of Business
Schedule 6.01(o)
Real Property
Schedule 6.01(r)
Environmental Matters
Schedule 6.01(s)
Insurance
Schedule 6.01(v)
Bank Accounts
Schedule 6.01(w)
Intellectual Property
Schedule 6.01(x)
Material Contracts
Schedule 6.01(dd)
Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN
Schedule 6.01(ee)
Collateral Locations
Schedule 7.02(a)
Existing Liens
Schedule 7.02(b)
Existing Indebtedness
Schedule 7.02(e)
Existing Investments
Schedule 7.02(k)
Limitations on Dividends and Other Payment Restrictions
Schedule 8.01
Cash Management Accounts
Schedule 9.01(j)
Outstanding Judgments and Settlements





Exhibit A
Form of Joinder Agreement
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of LIBOR Notice
Exhibit D
Form of Assignment and Acceptance
Exhibit E-1
Form of Note
Exhibit E-2
Form of Delayed Draw Term Note






-iv-
9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------




FINANCING AGREEMENT
Financing Agreement, dated as of September 26, 2014, by and among Angie’s List,
Inc., a Delaware corporation (the "Company"; and together with each other
Subsidiary of the Company that executes a joinder agreement and becomes a
"Borrower" hereunder, each a "Borrower" and, collectively, and jointly and
severally, the "Borrowers"), each domestic Subsidiary of the Company listed as a
"Guarantor" on the signature pages hereto (together with each other Person that
executes a joinder agreement and becomes a "Guarantor" hereunder or otherwise
guaranties all or any part of the Obligations (as hereinafter defined), each a
"Guarantor" and, collectively, the "Guarantors"), the lenders from time to time
party hereto (each a "Lender" and, collectively, the "Lenders"), TCW Asset
Management Company, a California Corporation ("TCW"), as collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the "Collateral Agent"), and TCW, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the "Administrative Agent" and together with the Collateral Agent,
each an "Agent" and collectively, the "Agents").
RECITALS
The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of (a) a term loan funded on the Effective Date in the principal
amount of $60,000,000 and (b) a delayed draw term loan facility in an aggregate
principal amount not to exceed $25,000,000. The proceeds of the Loans shall be
used to (a) refinance existing debt of the Company and its Subsidiaries, (b)
fund other general corporate purposes of the Company and its Subsidiaries, and
(c) pay transaction related fees and expenses in connection with this Agreement
and the other Loan Documents. The Lenders are severally, and not jointly,
willing to extend such credit to the Borrowers subject to the terms and
conditions hereinafter set forth.
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS; CERTAIN TERMS


Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:


"Account Debtor" means each debtor, customer or obligor in any way obligated on
or in connection with any Account Receivable.


"Account Receivable" means, with respect to any Person, any and all rights of
such Person to payment for goods sold and/or services rendered, including
accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any proceeds arising therefrom or relating thereto.

-1-
9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Action" has the meaning specified therefor in Section 12.12.


"Additional Amount" has the meaning specified therefor in Section 2.09(a).


"Administrative Agent" has the meaning specified therefor in the preamble
hereto.


"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.


"Administrative Borrower" has the meaning specified therefor in Section 4.05(a).


"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to
(a) vote ten percent (10%) or more of the Equity Interests having ordinary
voting power for the election of members of the Board of Directors of such
Person or (b) direct or cause the direction of the management and policies of
such Person whether by contract or otherwise. Notwithstanding anything herein to
the contrary, in no event shall any Agent or any Lender be considered an
"Affiliate" of any Loan Party.


"Agent" has the meaning specified therefor in the preamble hereto.


"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Agreement as the same may be in effect at the
time such reference becomes operative.


"Anti-Terrorism Laws" means any laws relating to terrorism or money laundering,
including, without limitation, (i) the Money Laundering Control Act of 1986
(i.e., 18 U.S.C. §§ 1956 and 1957), (ii) the Bank Secrecy Act, as amended by the
USA PATRIOT Act, (iii) the laws, regulations and Executive Orders administered
by the United States Department of the Treasury's Office of Foreign Assets
Control ("OFAC"), (iv) the Comprehensive Iran Sanctions, Accountability, and
Divestment Act of 2010 and implementing regulations by the United States
Department of the Treasury, (v) any law prohibiting or directed against
terrorist activities or the financing of terrorist activities (e.g., 18 U.S.C.
§§ 2339A and 2339B), or (vi) any similar laws enacted in the United States or
any other jurisdictions in which the parties to this agreement operate, as any
of the foregoing laws may from time to time be amended, renewed, extended, or
replaced and all other present and future legal requirements of any Governmental
Authority governing, addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war and any rules or regulations promulgated pursuant
thereto.


Applicable Prepayment Premium" means, on any date of determination, with respect
to any prepayment made pursuant to (x) Section 2.05(b), (y) Sections
2.05(c)(ii), (c)(iii) and (c)(vi), and (z) the proceeds of any Extraordinary
Event in connection with Section 2.05(c)(iv) or Net Cash Proceeds of any
Casualty Event in connection with 2.05(c)(v) to the extent such proceeds are in
excess of twenty percent (20%) of the aggregate outstanding principal amount of
the Loans at such time of prepayment, in each case of the foregoing clauses (x),
(y) and (z) including, without limitation, any prepayment made after either (x)
an Event of Default has occurred and is continuing, or (y) the acceleration of
the Term Loans, an amount equal to (a) during the period of time from and after
the Effective Date up to and including the date that is the first anniversary of
the Effective Date, an amount equal to one percent (1.0%) multiplied by the
principal

-2-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






amount of any optional prepayment of the Loans on such date or mandatory
prepayment, as applicable, and (b) after the first anniversary of the Effective
Date, zero.


"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent, in
accordance with Section 12.07 hereof and substantially in the form of Exhibit D
hereto or such other form acceptable to the Collateral Agent.


"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief financial officer, president or executive vice president of such
Person.


"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.


"Blocked Person" has the meaning specified therefor in Section 6.01(hh).


"Board" means the Board of Governors of the Federal Reserve System of the United
States.


"Board of Directors" means, (a) with respect to any corporation, the board of
directors of the corporation, or except for purposes of the definition of
"Change of Control", any committee thereof duly authorized to act on behalf of
such board, (b) with respect to a partnership, the board of directors of the
general partner of the partnership, (c) with respect to a limited liability
company, the managing member or members or any controlling committee or board of
directors of such company or of the sole member or the managing member thereof,
and (d) with respect to any other Person, the board or committee of such Person
serving a similar function.


"Borrower" has the meaning specified therefor in the preamble hereto.


"Business Day" means (a) any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required to close, and
(b) with respect to the borrowing, payment or continuation of, or determination
of interest rate on, LIBOR Rate Loans, any day that is a Business Day described
in clause (a) above and on which dealings in Dollars may be carried on in the
interbank Eurodollar markets in New York City and London.


"Capitalized Lease" means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (a) required under GAAP to
be capitalized on the balance sheet of such Person or (b) a transaction of a
type commonly known as a "synthetic lease" (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).



-3-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.


"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 365 days after the date of issue
and rated P‑1 by Moody's or A‑1 by Standard & Poor's; (c) certificates of
deposit maturing not more than 365 days after the date of issue, issued in
original face value amounts that are less than $250,000 or issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which has a combined capital and
surplus and undivided profits of not less than $500,000,000; (d) repurchase
agreements having maturities of not more than 90 days from the date of
acquisition which are entered into with major money center banks included in the
commercial banking institutions described in clause (c) above and which are
secured by readily marketable direct obligations of the United States Government
or any agency thereof; (e) money market accounts maintained with banks or mutual
funds having assets in excess of $1,000,000,000; (f) marketable tax exempt
securities rated A or higher by Moody's or A+ or higher by Standard & Poor's, in
each case, maturing within twenty-four months from the date of acquisition
thereof and (g) marketable notes, bonds, debentures and other evidences of
indebtedness issued by corporate issuers rated A2 or higher by Moody's or A or
higher by Standard & Poor's.


"Cash Management Accounts" means the bank accounts of each Loan Party (other
than accounts specifically and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Loan
Party's employees) maintained at one or more Cash Management Banks listed on
Schedule 8.01 or any other financial institution reasonably satisfactory to the
Agents.


"Cash Management Agreement" means a deposit account control agreement, in form
and substance reasonably satisfactory to the Agents, by and among a Loan Party,
the Collateral Agent and a Cash Management Bank with respect to each Cash
Management Account.


"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).


"Casualty Event" shall mean the damage, destruction or condemnation, as the case
may be, of property of any Person or any of its Subsidiaries.


"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall, in
each case, be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.

-4-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Change of Control" means each occurrence of any of the following:


(a)the acquisition, directly or indirectly, by (a) any person or group (within
the meaning of Section 13(d)(3) of the Exchange Act), other than the Permitted
Holder, of beneficial ownership of more than 30% of the aggregate outstanding
voting or economic power of the Equity Interests of the Company (or, to the
extent applicable, any direct or indirect ultimate parent holding company) or
(b) the Permitted Holder, of beneficial ownership of more than 40% of the
aggregate outstanding voting or economic power of the Equity Interests of the
Company (or, to the extent applicable, any direct or indirect ultimate parent
holding company);


(b)during any period of 12 months, individuals who at the beginning of such
period constituted the Board of Directors of the Company (or, to the extent
applicable, any direct or indirect ultimate parent holding company) (together
with any new directors whose election by such Board of Directors or whose
nomination for election by the shareholders of the Company (or, to the extent
applicable, any direct or indirect ultimate parent holding company) was approved
by a vote of at least a majority the directors of the Company (or, to the extent
applicable, any direct or indirect ultimate parent holding company) then still
in office who were either directors at the beginning of such period, or whose
election or nomination for election was previously approved) cease for any
reason to constitute a majority of the Board of Directors of the Company (or, to
the extent applicable, any direct or indirect ultimate parent holding company);


(c)the Company shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or economic
power of the Equity Interests of each of its Subsidiaries (other than in
connection with any transaction permitted pursuant to Section 7.02(c)), free and
clear of all Liens (other than Permitted Liens);


(d) (i) any Loan Party consolidates or amalgamates with or merges into another
entity or conveys, transfers or leases all or substantially all of its property
and assets to another Person (other than in connection with any transaction
permitted pursuant to Section 7.02(c)), or (ii) any entity consolidates or
amalgamates with or merges into any Loan Party in a transaction pursuant to
which the outstanding voting Equity Interests of such Loan Party are
reclassified or changed into or exchanged for cash, securities or other
property, other than any such transaction described in this clause (ii) in which
either (A) in the case of any such transaction involving the Company (or, to the
extent applicable, any direct or indirect ultimate parent holding company), (1)
no person or group (within the meaning of Section 13(d)(3) of the Exchange
Act) has, directly or indirectly, acquired beneficial ownership of more than 30%
of the aggregate outstanding voting or economic power of the Equity Interests of
the Company (or, to the extent applicable, any direct or indirect ultimate
parent holding company)  or (2) the Permitted Holder has, directly or
indirectly, acquired beneficial ownership of more than 40% of the aggregate
outstanding voting or economic power of the Equity Interests of the Company (or,
to the extent applicable, any direct or indirect ultimate parent holding
company) or (B) in the case of any such transaction involving a Loan Party other
than the Company, the Company has beneficial ownership of 100% of the aggregate
voting and economic power of all Equity Interests of the resulting, surviving or
transferee entity; or

-5-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------








(e)a "Change of Control" (or any comparable term or provision) under or with
respect to any Equity Interests or Subordinated Indebtedness of the Company or
any of its Subsidiaries.


"CIP Regulations" has the meaning specified therefor in Section 10.10.


"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.


"Collateral Agent" has the meaning specified therefor in the preamble hereto.


"Collateral Agent Advances" has the meaning specified therefor in
Section 10.08(a).


"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).


"Commitment" means, with respect to each Lender, the commitment of such Lender
to make the Term A Loan or the Delayed Draw Term Loan.


"Consolidated Adjusted EBITDA" means, for any period, (i) Consolidated EBITDA
plus (ii) with respect to any period of 4 consecutive fiscal quarters (each a
"Reference Period") during which the Company or any of its Subsidiaries shall
have made a Permitted Acquisition, adjustments that are mutually acceptable to
the Company and the Administrative Agent to give pro forma effect to each such
Permitted Acquisition as if such Permitted Acquisition (or related adjustment)
occurred on the first day of such Reference Period.


"Consolidated Capital Expenditures" means, with respect to any Person, for any
period, the aggregate of all expenditures of such Person and its Subsidiaries
(whether paid in cash or accrued as a liability) during such period for the
acquisition or leasing (pursuant to a Capital Lease) of fixed or capital assets
or additions to property, plant or equipment (including replacements,
capitalized repairs, and improvements) determined on a consolidated basis that,
in accordance with GAAP, are or should be included in "purchase of property and
equipment or which should otherwise be capitalized" or similar items reflected
in the consolidated statement of cash flows of such Person and its Subsidiaries
(but excluding expenditures made (i) in connection with the replacement,
substitution or restoration of assets to the extent financed (a) from insurance
proceeds (or similar recoveries) paid on account of the loss of or damage to the
assets being replaced or stored or (b) with awards of condemnation arising from
the taking by eminent domain or condemnation of the assets being replaced, in
each case pursuant to Section 2.05(c)(v) and (c)(vi), (ii) with respect to the
purchase price of assets that are purchased substantially contemporaneously with
the trade-in of existing assets during such period, the amount that the gross
amount of such purchase price is reduced by the credit granted by the seller of
such assets for the assets being traded in at such time, (iii) during such
period to consummate one or more Permitted Acquisitions and (iv) during such
period in respect of one or more Permitted Intellectual Property Investments).



-6-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Consolidated Cash EBITDA" means, with respect to any Person, for any period, an
amount determined for such Person and its Subsidiaries on a consolidated basis
equal to the Consolidated EBITDA for such period plus, the excess (or minus, if
a deficiency) of deferred revenue liabilities associated with membership fees
and advertising revenues as of the current period fiscal month end over the
prior year comparable period fiscal month end.


"Consolidated Current Assets" means, with respect to any Person, at any date,
the total assets of such Person and its Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents.


"Consolidated Current Liabilities" means, with respect to any Person, at any
date, the total liabilities of such Person and its Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt. For the
avoidance of doubt, “Consolidated Current Liabilities” shall exclude any
deferred revenue of such Person.


"Consolidated EBITDA" means, with respect to any Person, for any period, an
amount determined for such Person and its Subsidiaries on a consolidated basis
equal to (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, plus (ii) Consolidated Net Interest Expense, plus
(iii)  taxes payable based on income (whether paid or reserved, or provisions
are made therefor), plus (iv) total depreciation expense, plus (v) total
amortization expense, plus (vi) other non-cash items reducing Consolidated Net
Income (excluding any such non-Cash item to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period), plus (vii) in the case
of the Company and its Subsidiaries, reasonable and documented out-of-pocket
fees, costs and expenses incurred and paid in cash (with reasonable backup
documentation provided to the Administrative Agent in connection therewith) in
connection with the transactions contemplated by the Loan Documents and paid on
or before December 31, 2014 in an amount not to exceed $500,000 in the aggregate
or approved by the Administrative Agent in its reasonable discretion, plus
(viii) reasonable and documented out-of-pocket fees, costs and expenses incurred
in connection with any Permitted Acquisition or Permitted Intellectual Property
Investments in an amount not to exceed $500,000 in the aggregate or approved by
the Administrative Agent in its reasonable discretion, plus (ix) other one-time
non-recurring expenses approved by the Administrative Agent in its reasonable
discretion in an aggregate amount not to exceed $500,000 during any Fiscal Year,
minus (b) the sum, without duplication, of the amounts for such period of
non-cash items increasing Consolidated Net Income for such period (excluding any
such non-cash item to the extent it represents the reversal of an accrual or
reserve for a potential cash item in any prior period).


"Consolidated Excess Cash Flow" means, with respect to any Person, for any
period, an amount (if positive) determined for such Person and its Subsidiaries
on a consolidated basis equal to: (a) the sum, without duplication, of the
amounts for such period of (i) Consolidated Cash EBITDA, plus (ii) non-ordinary
course income (excluding any gains or losses attributable to Dispositions) to
the extent received in cash and net of any reasonable and customary costs and
expenses incurred in connection with the obtaining of such non-ordinary course
income, plus (iii) the Consolidated Working Capital Adjustment, minus (b) the
sum, without duplication, of the amounts for such period of (i) scheduled
repayments of Consolidated Total Indebtedness (excluding, for the avoidance of
doubt, (A) voluntary repayments of the Loans pursuant to Section 2.05(b) and
(B) mandatory repayments of the Loans required pursuant to Section 2.05(c)),
plus (ii) Consolidated Capital Expenditures (net of any proceeds of
(A) Dispositions to the extent reinvested in accordance with
Section 2.05(c)(v) and (B) related financings (including the utilization of any
delayed draw term credit facilities) with respect to such expenditures), plus
(iii) Consolidated Net Interest Expense to the extent paid in cash, plus
(iv) provisions for current taxes based on income of such Company and its

-7-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Subsidiaries and paid in cash during such period, plus (v) cash items of expense
(including losses) in accordance with GAAP during such period to the extent
added back in calculating Consolidated EBITDA during such period, plus (vi) to
the extent funded with internally generated cash of the Company and its
Subsidiaries, the amount of cash paid as consideration in connection with any
Permitted Acquisitions, including the amount of any earnout obligations,
purchase price adjustments, or other similar payments made in connection with
such Permitted Acquisitions, during such period.


"Consolidated Net Income" means, with respect to any Person, for any period,
(a) the net income (or loss) of such Person and its Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP, but excluding any gains from the collection
of insurance proceeds, minus (b) the sum of (i) the income (or loss) of any
Person (other than a Subsidiary of the Company) in which any other Person (other
than the Company or any of its Subsidiaries) has a joint interest, plus (ii) the
income of any Subsidiary of such Person to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, plus (iii) any gains or losses
attributable to Dispositions, plus (iv) (to the extent not included in clauses
(b)(i) through (iii) above) any net extraordinary gains, minus (v) (to the
extent not included in clauses (b)(i) through (iii) above) net extraordinary
losses.


"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.


"Consolidated Total Indebtedness" means, with respect to any Person, at any
date, the aggregate stated balance sheet amount of all Indebtedness of such
Person and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, including, without limitation, the Loans.

-8-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Consolidated Working Capital" means, at any date, the excess or deficiency of
Consolidated Current Assets over Consolidated Current Liabilities.


"Consolidated Working Capital Adjustment" means, for any period, on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.


"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, and (c) any obligation of such Person, whether or
not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith and using reasonable business judgment.


"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


"Controlled Investment Affiliate" means any fund or investment vehicle that (a)
is organized by TRI Investments, Inc. or TRI Ventures, Inc. for the purpose of
making equity or debt investments in one or more companies, and (b) is
controlled by, or under common control with, TRI Investments, Inc. or TRI
Ventures, Inc. For the purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.


"Current Value" has the meaning specified therefor in Section 7.01(o).

-9-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
arrangement, dissolution, winding-up or similar debtor relief law of the United
States or other applicable jurisdiction from time to time in effect.


"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.


"Delayed Draw Term Loan" means, collectively, the Loans described in Section
2.01(a)(ii) made by a Delayed Draw Term Loan Lender to the Borrowers during the
period from the Effective Date until the Delayed Draw Term Loan Commitment
Termination Date pursuant to Section 2.01(a)(ii).


"Delayed Draw Term Loan Commitment" means, for each Lender, the commitment of
such Lender to make its portion of the Delayed Draw Term Loan, in the principal
amount with respect to each such Lender equal to the amount set forth opposite
the name of such Lender under "Delayed Draw Term Loan Commitment" on Schedule
1.01(A).


"Delayed Draw Term Loan Commitment Termination Date” means the earliest to occur
of (a) the date the Term Loan Commitments are permanently reduced to zero
pursuant to Section 2.01(b), (b) the date of the termination of the Term Loan
Commitments pursuant to Section 9.01, and (c) September 26, 2017.
"Delayed Draw Term Loan Lender" means each Lender with a Delayed Draw Term Loan
or with a Delayed Draw Term Loan Commitment.


"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person.


"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date which is 91 days after the
Final Maturity Date, (b) is convertible into or exchangeable for (i) debt
securities or (ii) any Equity Interests referred to in clause (a) above, in each
case at any time prior to the date which is 91 days after the Final Maturity
Date, (c) contains any repurchase obligation that may come into effect either
(i) prior to payment in full of all Obligations or (ii) prior to the date that
is 91 days after the Final Maturity Date or (d) provides for scheduled payments
or the payment of cash dividends or distributions prior to the date that is 91
days after the Final Maturity Date.


"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.

-10-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"EBITDA Total Leverage Ratio" means, with respect to any Person, for any period,
the ratio of (a) Consolidated Total Indebtedness of such Person and its
Subsidiaries as of the end of such period to (b) Consolidated Adjusted EBITDA of
such Person and its Subsidiaries for the four fiscal quarter period of such
Person and its Subsidiaries ending on such date.


"Effective Date" has the meaning specified therefor in Section 5.01.


"Employee Plan" means an employee benefit plan (other than a Multiemployer
Plan) covered by Title IV of ERISA and maintained (or that was maintained at any
time during the 6 calendar years preceding the date of any borrowing
hereunder) for employees of any Loan Party or any of its ERISA Affiliates.


"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding or judgment from any Person or Governmental Authority involving
violations of Environmental Laws, Remedial Action or Releases of Hazardous
Materials (a) at, in, under, to or from any assets, properties or businesses
currently or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries or any predecessor in interest of any Loan Party or any of its
Subsidiaries or (b) at, in, under, to or from any facilities which received
Hazardous Materials generated by any Loan Party or any of its Subsidiaries or
any predecessor in interest of any Loan Party or any of its Subsidiaries.


"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, provincial, local or foreign law (including common law)
statute, ordinance, rule, regulation, order, judgment, decree, permit, license
or other binding determination of any Governmental Authority regulating,
imposing liability or establishing standards of conduct for protection of the
environment or the Release, deposit or migration of any Hazardous Materials into
the environment or the protection of human health and safety (with respect to
exposure to Hazardous Materials).


"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable and
documented fees, disbursements and expenses of counsel, experts and consultants
and costs of investigations), fines, penalties, sanctions and interest incurred
as a result of any Environmental Action or other claim or demand by any
Governmental Authority or any third party, and which relate to any environmental
condition or a Release of Hazardous Materials at, in, under, to or from (i) any
property currently or formerly leased, operated or owned by any Loan Party or
any of its Subsidiaries or any predecessor in interest of any Loan Party or any
of its Subsidiaries or (ii) any facility which received Hazardous Materials
generated by any Loan Party or any of its Subsidiaries or any predecessor in
interest of any Loan Party or any of its Subsidiaries.



-11-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.


"Equipment" means equipment (as that term is defined in the Uniform Commercial
Code), and includes machinery, machine tools, motors, furniture, furnishings,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, Inventory or fixtures), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.


"Equity Interests" means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.


"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
Company of any cash capital contributions.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.


"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.


"Event of Default" means any of the events set forth in Section 9.01.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Excluded Deposit Accounts" has the meaning specified therefor in Section
8.01(b).


"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.


"Extraordinary Receipts" means any cash received by the Company or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(v)), including, without limitation,
(a) foreign, United States, state or local tax refunds, (b) pension plan
reversions, (c) proceeds of insurance other than in connection with a Casualty
Event, (d) judgments, proceeds of settlements or other consideration of any kind
in connection with any cause of action to the extent not used to pay the costs
incurred by the Company in connection with any corresponding cause of action or
to reimburse a Loan Party for amounts previously expended in excess of $750,000
per Fiscal Year, (e) condemnation awards (and payments in lieu thereof) other
than in connection with a Casualty Event, (f) indemnity payments (other than to
the extent such indemnity payments are (i) immediately payable to a Person that
is not the

-12-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Company or any of its Subsidiaries or (ii) received by the Company or any of its
Subsidiaries as reimbursement for any payment previously made to such
Person) and (g) any purchase price adjustment received in connection with any
purchase agreement. Notwithstanding the foregoing, any amounts received from a
Governmental Authority (including any tax refunds) pursuant to an economic
development incentive program related to (A) the expansion of the corporate
campus of the Company or (B) reimbursement of the costs of training employees of
the Company or its Subsidiaries, shall not be included in the definition of
“Extraordinary Receipts”.


"Facility" means any real property, whether owned or leased, including, without
limitation, the land on which such facility is located, all buildings and other
improvements thereon, all fixtures located at or used in connection with such
facility, all whether now or hereafter existing, owned, leased, operated or used
by any Loan Party, including any New Facility.


"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.


"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.


"Fee Letter" means the Fee Letter, dated as of the Effective Date, by and among
the Borrowers and the Agents, in form and substance reasonably satisfactory to
the Agents.


"Final Maturity Date" means the earliest of (i) September 26, 2019, (ii) the
date on which the Loans shall become due and payable in accordance with the
terms of this Agreement, and (iii) the payment in full of all Obligations and
the termination of all Commitments.


"Financial Statements" means (a) the audited consolidated balance sheet of the
Company and its Subsidiaries as of December 31, 2013, and the related
consolidated statements of operations, shareholders' equity and cash flows for
the Fiscal Year then ended, and (b) the unaudited consolidated balance sheet and
the related consolidated statements of operations, shareholders' equity and cash
flows of the Company and its Subsidiaries as of and for the month ended July 31,
2014.



-13-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Fiscal Year" means the fiscal year of the Company and its Subsidiaries ending
on December 31 of each year.


"Funding Losses" has the meaning specified therefor in Section 2.08.


"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis; provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements;
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.


"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation, and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership agreement, joint venture agreement, declaration or other applicable
agreement or documentation evidencing or otherwise relating to its formation or
organization; and (d) with respect to any of the entities described above, any
other agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization.


"Governmental Authority" means any nation or government, any federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).


"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.


"Guarantor" means (a) each Subsidiary of the Company listed as a "Guarantor" on
the signature pages hereto, and (b) each other Person which guarantees, pursuant
to Section 7.01(b) or otherwise, all or any part of the Obligations.


"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
ARTICLE XI hereof and (b) each other guaranty, in form and substance reasonably
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.



-14-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Hazardous Material" means (a) any material, element, compound or chemical that
is regulated under Environmental Laws, defined, listed or otherwise classified
as a contaminant, pollutant, toxic pollutant, toxic or hazardous substance,
extremely hazardous substance or chemical, hazardous waste, special waste, or
solid waste under Environmental Laws or that is likely to cause immediately, or
at some future time, harm to or have an adverse effect on, the environment or
risk to human health or safety, including, without limitation, any pollutant,
contaminant, waste, hazardous waste, toxic substance or dangerous good which is
defined or identified in any Environmental Law and which is present in the
environment in such quantity or state that it contravenes any Environmental Law;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
substance exhibiting a hazardous waste characteristic, including, without
limitation, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; and (e) any raw materials, building
components (including, without limitation, asbestos-containing materials) and
manufactured products containing hazardous substances listed or classified as
such under Environmental Laws.


"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.


"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.


"Holdout Lender" has the meaning specified therefor in Section 12.02(b).


"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) trade payables or other accounts payable incurred in the ordinary course of
such Person's business and not outstanding for more than 90 days after the date
such payable was created and (ii) any obligations of such Person under any of
its existing employee bonus or deferred compensation plans); (c) all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments or upon which interest payments are customarily made; (d) all
reimbursement, payment or other obligations and liabilities of such Person
created or arising under any conditional sales or other title retention
agreement with respect to property used and/or acquired by such Person, even
though the rights and remedies of the lessor, seller and/or lender thereunder
may be limited to repossession or sale of such property; (e) all Capitalized
Lease Obligations of such Person; (f) all obligations and liabilities,
contingent or otherwise, of such Person, in respect of letters of credit,
acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis reasonably satisfactory to the Collateral Agent and in
accordance with accepted practice, of such Person under Hedging Agreements;
(h) all monetary obligations under any receivables factoring, receivable sales
or similar transactions and all monetary obligations under any synthetic lease,
tax ownership/operating lease, off-balance sheet financing or similar financing;
(i) all Contingent Obligations; (j) liabilities incurred under Title IV of ERISA
with respect to any plan (other than a Multiemployer Plan) covered by Title IV
of ERISA and maintained for employees of such Person or any of its ERISA
Affiliates; (k) withdrawal liability incurred under ERISA by such Person or any
of its ERISA Affiliates with respect to any Multiemployer Plan; (l) all
Disqualified Equity Interests; and (m) all obligations referred to in clauses
(a) through (l) of this definition of another Person secured by (or for which
the holder of such Indebtedness

-15-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






has an existing right, contingent or otherwise, to be secured by) a Lien upon
property owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness. The Indebtedness of any Person
shall include the Indebtedness of any partnership of or joint venture in which
such Person is a general partner or a joint venturer. For the avoidance of
doubt, (a) obligations of the Loan Parties to a Governmental Authority to
reimburse, return or make any payment to such Governmental Authority in respect
of any amount provided to such Person (whether in cash, in kind, through tax
credits, or otherwise) as an incentive in connection with the expansion of the
corporate campus of the Company, investment in technology and equipment related
thereto, and the reimbursement of the cost of training for employees of the
Company and its Subsidiaries in relation thereto, and (b) obligations in an
amount not to exceed $20,000,000 at any one time outstanding of a Person to any
Governmental Authority to reimburse, return or make any payment to such
Governmental Authority in respect of any amount provided to such Person (whether
in cash, in kind, through tax credits, or otherwise) as an incentive to make
investments, create jobs or take other action, in each case of the foregoing
clauses (a) and (b), which obligations are conditioned upon the occurrence of a
future event or the failure of such Person to satisfy such conditions shall not
constitute Indebtedness unless and until, and only for so long as, such future
event or failure to satisfy such condition has occurred and has not been waived
(or the applicable Governmental Authority has provided written notice of the
same and such notice has not been withdrawn), and any applicable cure period has
expired.


"Indemnified Matters" has the meaning specified therefor in Section 12.15.


"Indemnitees" has the meaning specified therefor in Section 12.15.


"Insolvency Proceeding" means any voluntary or involuntary proceeding commenced
by or against any Person under any provision of any Debtor Relief Law.


"Intellectual Property" means any and all intellectual property rights of any
type or nature in any jurisdiction throughout the world, including, without
limitation: (a) trademarks and service marks, trade dress, product
configurations, trade names, service names, logos and other indications of
origin, applications or registrations in any jurisdiction pertaining to the
foregoing and all goodwill associated therewith; (b) works of authorship,
writings, drawings, mask works, data, databases, and all copyrights and
protections for the foregoing, whether registered or unregistered; (c) trade
secrets and other confidential or non-public information having independent
economic value from not being generally known and not readily ascertainable by
proper means, including, without limitation, technology, inventions, invention
disclosures, discoveries, know-how, formulas and processes; (d) patents, patent
applications, provisional applications, divisionals, continuations,
continuations-in-part, reissues and reexaminations; (e) Internet websites,
domain names and applications and registrations pertaining thereto; (f)
software; and (g) all rights to prosecute and perfect the foregoing through
administrative prosecution, registration, recordation, or other proceeding, and
all causes of action and rights to sue or seek other remedies arising from or
relating to the foregoing, including for any past or ongoing misuse or
misappropriation, anywhere in the world.

-16-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months after the date on which the Interest Period
began, as applicable, and (e) the Borrowers may not elect an Interest Period
which will end after the Final Maturity Date.


"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.


"Inventory" means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, work-in-process,
packaging, supplies, materials and finished goods of every nature used or usable
in connection with the shipping, storing, advertising or sale of such goods and
merchandise, whether now owned or hereafter acquired, and all such other
property the sale or other disposition of which would give rise to an Account
Receivable or cash.


"Investment" means, with respect to any Person, (x) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts
Receivable arising in the ordinary course of business), capital contributions or
acquisitions of Indebtedness (including, any bonds, notes, debentures or other
debt securities), Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
(y) the purchase or ownership of any futures contract or liability for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, or (z) any investment in any other items that are or
would be classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.


"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).



-17-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Landlord Waiver" has the meaning specified therefor in Section 7.01(s).


"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.


"Lender" has the meaning specified therefor in the preamble hereto.


"LIBOR" means, with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the greater of (a) 0.50% per annum and (b) the rate per
annum rate appearing on Bloomberg L.P.'s (the "Service") Page providing the rate
for which the ICE Benchmark Administration (or any successor administrator of
LIBOR rates) fixes as its LIBOR rate (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service) two Business
Days prior to the beginning of such Interest Period, in an amount approximately
equal to the principal amount of the LIBOR Rate Loan to which such Interest
Period is to apply and for a period of time comparable to such Interest Period,
which determination shall be conclusive absent manifest error.


"LIBOR Deadline" has the meaning specified therefor in Section 2.07(a).


"LIBOR Notice" means a written notice substantially in the form of Exhibit C.


"LIBOR Option" has the meaning specified therefor in Section 2.07(a).


"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Administrative Agent (rounded upwards if necessary,
to the next 1/100%) by dividing (a) LIBOR for such Interest Period by (b) 100%
minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.


"LIBOR Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.


"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge, hypothec or other encumbrance or security or
preferential arrangement of any nature, including, without limitation, any
conditional sale or title retention arrangement, any Capitalized Lease and any
assignment, deposit arrangement or financing lease intended as, or having the
effect of, security.


"Loan" means the Term A Loan (or any portion thereof), the Delayed Draw Term
Loan (or any portion thereof) and each other loan or advance of any kind made by
any Agent or any Lender pursuant to this Agreement.


"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.



-18-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Loan Documents" means this Agreement, any Guaranty, any Joinder Agreement, any
Mortgage, any Security Agreement, any UCC Filing Authorization Letter, and any
other agreement, instrument, certificate, report and other document executed and
delivered pursuant hereto or thereto or otherwise evidencing or securing any
Loan or any other Obligation.


"Loan Party" means each Borrower and each Guarantor.


"Loan-to-Value" means, with respect to any Person, for any period, the ratio of
(a) Consolidated Total Indebtedness of such Person and its Subsidiaries as of
the end of such period to (b) the sum of (x) Consolidated Total Indebtedness of
such Person and its Subsidiaries as of the end of such period plus (y) the
market capitalization of the such Person’s publicly listed Equity Interests on
the day immediately prior to the last day of such period.


"Material Adverse Effect" means a material adverse effect on any of (a) the
condition (financial or otherwise), business, operations, assets or
liabilities of the Loan Parties taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under any Loan Document to which it is a
party, (c) the legality, validity or enforceability of this Agreement or any
other Loan Document, (d) the ability of the Agent or any Lender to enforce the
Obligations or rely upon the Collateral, or (e) the validity, perfection or
priority of a Lien in favor of the Collateral Agent for the benefit of the
Agents and the Lenders on any of the Collateral.


"Material Contract" means the contracts or agreements listed on Schedule
6.01(x).


"Membership Revenue" means, with respect to any Person, for any period, an
amount determined for such Person and its Subsidiaries on a consolidated basis
equal to revenue from subscription fees paid by members who have entered into
monthly, annual or multi-annual membership agreements with such Person. For the
avoidance of doubt, Membership Revenue shall be calculated on a basis consistent
with past practices and otherwise exclude all advertising revenues, ecommerce
revenues, and all other revenues from eligible service providers.


"Membership Revenue Total Leverage Ratio" means, with respect to any Person, for
any period, the ratio of (a) Consolidated Total Indebtedness of such Person and
its Subsidiaries as of the end of such period to (b) Membership Revenue of such
Person and its Subsidiaries for the four fiscal quarter period of such Person
and its Subsidiaries ending on such date.


"Moody's" means Moody's Investors Service, Inc. and any successor thereto.


"Mortgage" means a mortgage, deed of trust, debenture or deed to secure debt
(which may mean, without limitation, a leasehold mortgage, deed of trust,
debenture or deed to secure debt), in form and substance reasonably satisfactory
to the Collateral Agent, made by a Loan Party in favor of the Collateral Agent
for the benefit of the Agents and the Lenders, securing the Obligations and
delivered to the Collateral Agent.


"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed to, or has been obligated to contribute, at any time
during the preceding 6 years.

-19-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Net Cash Proceeds" means, (a) with respect to any Disposition, by any Person or
any of its Subsidiaries, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such Person
or such Subsidiary, in connection therewith after deducting therefrom only
(i) the amount of any Indebtedness secured by any Permitted Lien on any asset
(other than Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such Disposition (other than
Indebtedness under this Agreement), (ii) reasonable and customary expenses
related thereto incurred by and paid in cash by such Person or such Subsidiary
in connection therewith, (iii) transfer taxes paid in cash to any taxing
authorities by such Person or such Subsidiary in connection therewith and
required to be paid in connection therewith, and (iv) net income taxes paid in
cash in connection with such Disposition and required to be paid in connection
therewith (after taking into account any tax credits or deductions and any tax
sharing arrangements); provided, however, that, for the avoidance of doubt, no
portion of Membership Revenue shall constitute Net Cash Proceeds and (b) with
respect to the issuance or incurrence of any Indebtedness by any Person or any
of its Subsidiaries, or an Equity Issuance, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary in connection
therewith, after deducting therefrom only (i) reasonable and customary expenses
related thereto incurred by such Person or such Subsidiary in connection
therewith, (ii) transfer taxes paid in cash to any taxing authorities by such
Person or such Subsidiary in connection therewith and required to be paid in
connection therewith and (iii) net income taxes paid in cash in connection with
such issuance or incurrence and required to be paid in connection therewith
(after taking into account any tax credits or deductions and any tax sharing
arrangements); in each case of clause (a) and (b) to the extent, but only to the
extent, that the amounts so deducted are (x) actually paid to a Person that,
except in the case of reasonable out-of-pocket expenses, is not an Affiliate of
such Person or any of its Subsidiaries and (y) properly attributable to such
transaction or to the asset that is the subject thereof.


“Net Casualty Proceeds” shall mean, with respect to any Casualty Event, the
amount of any insurance proceeds or condemnation awards received by any Loan
Party or any of its Subsidiaries in connection with such Casualty Event (net of
all reasonable and customary collection expenses thereof), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
which holds a first priority Lien to the extent constituting a Permitted Lien on
the property which is the subject of such Casualty Event, and less any Taxes
payable by such Person on account of such insurance proceeds or condemnation
award to the extent actually paid and attributable to such transaction.


"Net Debt" means, with respect to any Person, at such time of determination, the
Consolidated Total Indebtedness of such Person and its Subsidiaries as of such
time less all Qualified Cash of such Person and its Subsidiaries as of such
time.


"Net Leverage Ratio" means, with respect to any Person, for any period, the
ratio of (a) Net Debt of such Person and its Subsidiaries as of the end of such
period to (b) Consolidated Adjusted EBITDA of such Person and its Subsidiaries
for the four fiscal quarter period of such Person and its Subsidiaries ending on
such time.

-20-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"New Facility" has the meaning specified therefor in Section 7.01(o).


"New Lending Office" has the meaning specified therefor in Section 2.09(d).


"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(d).


"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).


"Obligations" means the obligations of each Loan Party to pay, as and when due
and payable (by scheduled maturity, required prepayment, acceleration, demand or
otherwise), the Term A Loan, the Delayed Draw Term Loan, and all other amounts
from time to time owing by it in respect of the Loan Documents, whether for
principal, interest (including, without limitation, any interest and other
amounts that accrue or that would accrue and become due but for the commencement
of any Insolvency Proceedings whether such amounts are allowed or allowable),
fees, indemnification payments, expense reimbursements or otherwise.


"OFAC Sanctions Programs" means the laws, regulations and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as it has been or shall
thereafter be renewed, extended, amended, or replaced, and the list of Specially
Designated Nationals and Blocked Persons and Sectoral Sanctions Identifications
List administered by OFAC, as such list may be amended from time to time.


"Other Taxes" has the meaning specified therefor in Section 2.09(b).


"Participant Register" has the meaning specified therefor in Section 12.07(g).


"Payment Office" means the Administrative Agent's office located at the address
set forth in Section 12.01(a), or at such other office or offices of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Collateral Agent and the Administrative Borrower.


"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.


"Perfection Certificate" means a certificate in form and substance reasonably
satisfactory to the Collateral Agent providing information with respect to the
property of each Loan Party.


"Permitted Acquisition" means any transaction or series of related transactions
for the direct or indirect (i) acquisition by the Company or any of its domestic
Subsidiaries of all or substantially all of the assets of any Person (or any
division thereof), (ii) acquisition by the Company or any of its domestic
Subsidiaries of no less than 100% of the Equity Interests of any Person, and
otherwise causing such person to become a Subsidiary of such Person, or
(iii) merger or consolidation or any other combination of any Person with and
into the Company or any of its domestic Subsidiaries, provided that each of the
following conditions is satisfied:

-21-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(a)    the Agents shall have received not less than ten (10) Business Days'
prior written notice of such acquisition, which notice shall include (i) a
reasonably detailed description of the proposed material terms of such
acquisition and identify the anticipated closing date thereof and (ii) a due
diligence package reasonably satisfactory to the Agents with respect to such
information, materials and other matters that the Agents may reasonably request;
provided that the foregoing clause (ii) shall not apply to the extent that (A)
such acquisition is not funded directly with the proceeds of any Delayed Draw
Term Loans and (B) the Loan Parties and their Subsidiaries are in compliance
with the other conditions set forth in this definition of “Permitted
Acquisition” and the other terms of this Agreement with respect to such
acquisition;


(b)    no Default or Event of Default is in existence or would occur after
giving pro forma effect to such acquisition;


(c)    the Loan Parties shall have complied with the provisions of
Section 7.01(b) with respect to such acquired assets or Person;


(d)    such acquisition shall only involve assets located in the United States
or the Equity Interests of a Person organized under the laws of the District of
Columbia or a state of the United States; provided that this clause (d) shall
not apply to the extent that (i) such acquisition is not funded directly with
the proceeds of any Delayed Draw Term Loans, (ii) as of the closing date of such
acquisition, after giving effect to any such acquisition, the Loan Parties shall
have Qualified Cash of not less than $30,000,000, and (iii) the Loan Parties and
their Subsidiaries are in compliance with the other conditions set forth in this
definition of “Permitted Acquisition” and the other terms of this Agreement with
respect to such acquisition;


(e)    the assets (other than a de minimis amount of assets in relation to the
Company and its Subsidiaries' total assets taken as a whole, in each case
determined in accordance with GAAP) being acquired, or the Person whose Equity
Interests are being acquired, shall be useful in or engaged in, as applicable,
the business of the Company and its Subsidiaries or a business reasonably
related thereto;


(f)    after giving effect to such acquisition and the incurrence of any Loans
or other Indebtedness incurred in connection therewith, the Company (i) shall be
in compliance on a pro forma basis with the covenants set forth in Section 7.03
recomputed for the most recently ended quarter of the Company for which the
Agents and Lenders have received financial statements under Section 7.01(a) at
the time such transaction (or series of transactions) and for the immediately
succeeding four fiscal quarter period following the completion of such
transaction or series of transactions and (ii)(A) have a Net Leverage Ratio of
less than 1.25 to 1 or (B) Net Debt is less than zero;


(g)    as of the closing date of such acquisition, after giving effect to any
such acquisition, the Loan Parties shall have Qualified Cash of not less than
$15,000,000;


(h)    any financed portion of the consideration (as opposed to the portion of
the consideration paid with operating cash on hand of the Loan Parties) paid in
connection with such acquisition shall come from proceeds of an Equity Issuance
by the Company, Delayed Draw Term Loans or Subordinated Indebtedness, in each
case permitted under this Agreement;

-22-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(i)    the acquisition is consensual;


(j)    the aggregate consideration (including all transaction costs,
Indebtedness or other liabilities incurred in connection therewith and the
maximum amount payable under any applicable earn-out obligations) paid in
connection with all Permitted Acquisitions, together with all amounts paid in
connection with (i) all Permitted Intellectual Property Investments, and
(ii) all dividend or other distributions, direct or indirect, on account of any
Equity Interests of any Loan Party or any of its Subsidiaries permitted and made
pursuant to clause (z) in the proviso of Section 7.02(h), together, shall not
exceed $75,000,000 in the aggregate during the term of this Agreement;


"Permitted Holder" means, collectively, TRI Investments, Inc. and TRI Ventures,
Inc., together with any of their Controlled Investment Affiliates.


"Permitted Indebtedness" means:


(a)     any Indebtedness owing to any Agent or any Lender under this Agreement
and the other Loan Documents;
(b)    any Indebtedness listed on Schedule 7.02(b), and the extension of
maturity, refinancing or modification of the terms thereof; provided, however,
that (i) such extension, refinancing or modification is pursuant to terms that
are not materially less favorable to the Loan Parties and the Lenders than the
terms of the Indebtedness being extended, refinanced or modified and (ii) after
giving effect to such extension, refinancing or modification, (x) the amount of
such Indebtedness is not greater than the amount of Indebtedness outstanding
immediately prior to such extension, refinancing or modification, (y) average
life to maturity of such Indebtedness is not less than average life to maturity
of such Indebtedness outstanding immediately prior to such extension,
refinancing or modification and (z) the new terms of such Indebtedness do not
require any payment to be made earlier than the date originally scheduled on the
Indebtedness outstanding immediately prior to such extension, refinancing or
modification;


(c)    Indebtedness evidenced by Capitalized Lease Obligations entered into in
order to finance capital expenditures made by the Loan Parties, which
Indebtedness, when aggregated with the principal amount of all Indebtedness
incurred under this clause (c) and clause (d) of this definition, does not
exceed $5,000,000 at any time outstanding;


(d)    Indebtedness secured by Liens permitted by clause (e) of the definition
of "Permitted Lien";


(e)    Indebtedness solely between Loan Parties;


(f)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds;


(g)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year;

-23-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(h)    the incurrence by any Loan Party of Indebtedness under Hedging Agreements
that are incurred for the bona fide purpose of hedging the interest rate,
commodity, or foreign currency risks associated with such Loan Party's
operations and not for speculative purposes;


(i)    (A) Indebtedness of the Loan Parties incurred in respect of credit cards
(excluding credit card processing) debit cards, stored value cards (excluding
purchase cards and so-called "procurement cards" or "P-cards") or other similar
cash management services with respect to such Loan Parties, their Subsidiaries
or each of their respective employees, officers or directors, in each case,
incurred in the ordinary course of business in an amount that does not exceed
$750,000 in the aggregate at any time outstanding and (B) Indebtedness of the
Loan Parties incurred in respect of credit card processing and purchase cards
(including so-called "procurement cards" or "P-cards") with respect to such Loan
Parties and their Subsidiaries incurred in the ordinary course of business;


(j)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business and repaid or addressed in full within three (3) Business
Days of such inadvertent drawing;


(k)    Contingent Obligations of the Loan Parties in respect of Indebtedness of
the Loan Parties otherwise permitted under this definition;


(l)    unsecured Subordinated Indebtedness of the Loan Parties in an aggregate
amount not to exceed $2,500,000 at any time outstanding; and


(m)    to the extent constituting Indebtedness hereunder, obligations in an
amount not to exceed $5,000,000 at any one time outstanding of a Person to any
Governmental Authority to reimburse, return or make any payment to such
Governmental Authority in respect of any amount provided to such Person (whether
in cash, in kind, through tax credits, or otherwise) as an incentive to make
investments, invest in technology or equipment, create jobs or train additional
employees or take other similar action, in each case, which obligations are
conditioned upon the occurrence of a future event or the failure of such Person
to satisfy such conditions for so long as such future event or failure to
satisfy such condition has occurred and has not been waived (or the applicable
Governmental Authority have provided written notice of the same and such notice
has not been withdrawn), and any applicable cure period has expired.


"Permitted Intellectual Property Investments" means Investments in licensing
arrangements that are capitalized in accordance with GAAP in respect of up-front
license and related Intellectual Property fees for the purpose of facilitating
the sale, marketing or other promotion of new product sales by the Company or
one of its Subsidiaries, provided that each of the following conditions is
satisfied:


(a)     the Agents shall have received not less than ten (10) Business Days'
prior written notice of such Investment, which notice shall include (i) a
reasonably detailed description of the proposed material terms of such
Investment and identify the anticipated closing date thereof and (ii) a due
diligence package reasonably satisfactory to the Agents with respect to such
information, materials and other matters that the Agents may reasonably request;
provided that the foregoing clause (ii) shall not apply to the extent that (A)
such Investment is not funded directly with the proceeds of any Delayed Draw
Term Loans and (B) the Loan Parties and their Subsidiaries are in compliance
with the other conditions set forth in this definition of “Permitted
Intellectual Property Investments” and the other terms of this Agreement with
respect to such Investment;

-24-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(b)    no Default or Event of Default is in existence or would occur after
giving effect to such Investment;


(c)    after giving effect to such Investment and the incurrence of any Loans or
other Indebtedness incurred in connection therewith, the Company shall (i) be in
compliance on a pro forma basis with the covenants set forth in Section 7.03
recomputed for the most recently ended quarter of the Company for which the
Agents and Lenders have received financial statements under Section 7.01(a) at
the time such transaction (or series of transactions) and for the immediately
succeeding four fiscal quarter period following the completion of such
transaction or series of transactions and (ii)(A) have a Net Leverage Ratio of
less than 1.25 to 1 or (B) Net Debt is less than zero;


(d)    such Investment shall only involve Intellectual Property that can be
subject to a first priority Lien in favor of the Collateral Agent for the
benefit of the Agents and the Lenders solely by filing UCC-1 financing
statements similar to those described in Section 5.01(d)(iii) or the recording
of a Collateral Assignment for Security referred to in each Security Agreement
in the United States Patent and Trademark Office or the United States Copyright
Office, as the case may be; provided that this clause (d) shall not apply to the
extent that (i) such Investment is not funded directly with the proceeds of any
Delayed Draw Term Loans, (ii) as of the closing date of such acquisition, after
giving effect to any such acquisition, the Loan Parties shall have Qualified
Cash of not less than $30,000,000, and (iii) the Loan Parties and their
Subsidiaries are in compliance with the other conditions set forth in this
definition of “Permitted Intellectual Property Investments” and the other terms
of this Agreement with respect to such Investment;


(e)    as of the closing date of such Investment, after giving effect to any
such acquisition, the Loan Parties shall have Qualified Cash of not less than
$15,000,000;


(f)    any financed portion of the consideration (as opposed to the portion of
the consideration paid with operating cash on hand of the Loan Parties) paid in
connection with such Investment shall come from proceeds of an Equity Issuance
by the Company, Delayed Draw Term Loans or Subordinated Indebtedness, in each
case permitted under this Agreement; and


(g)    the aggregate consideration (including all transaction costs,
Indebtedness or other liabilities incurred in connection therewith and the
maximum amount payable under any applicable earn-out obligations) paid in
connection with all Permitted Intellectual Property Investments, together with
all amounts paid in connection with (i) all Permitted Acquisitions, and (ii) all
dividends or other distributions, direct or indirect, on account of any Equity
Interests of any Loan Party or any of its Subsidiaries permitted and made
pursuant to clause (z) in the proviso of Section 7.02(h), together shall not
exceed $75,000,000 in the aggregate during the term of this Agreement.



-25-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Permitted Investments" means:


(a)    Investments in cash and Cash Equivalents;


(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;


(c)    advances made in connection with purchases of goods or services in the
ordinary course of business;


(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;


(e)    Investments existing on the date hereof, as set forth on
Schedule 7.02(e) hereto, but not any increase in the amount thereof as set forth
in such Schedule or any other modification of the terms thereof;


(f)    Investments by one Loan Party to or in another Loan Party;


(g)    Permitted Acquisitions;


(h)    Permitted Intellectual Property Investments; and


(i)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$1,000,000 at any time outstanding.


"Permitted Liens" means:


(a)    Liens securing the Obligations;


(b)    Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 7.01(c);


(c)    Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;



-26-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(d)    Liens described on Schedule 7.02(a); provided that (i) no such Lien shall
at any time be extended to cover any additional property not subject thereto on
the Effective Date and (ii) the principal amount of the Indebtedness secured by
such Liens shall not be extended, renewed, refunded or refinanced other than in
accordance with clause (b) of the definition of Permitted Indebtedness;


(e)    (i) purchase money Liens on fixed or capital assets acquired or held by
any Loan Party or any of its Subsidiaries in the ordinary course of its business
to secure the purchase price of such fixed or capital assets or Indebtedness
incurred solely for the purpose of financing the acquisition of such equipment
or the cost of installation, construction or improvement of any fixed or capital
assets or (ii) Liens existing on such fixed or capital assets at the time of its
acquisition; provided, however, that (A) no such Lien shall extend to or cover
any other property of any Loan Party or any of its Subsidiaries and (B) the
aggregate principal amount of Indebtedness secured by any or all such Liens
shall not exceed at any one time outstanding $5,000,000;


(f)    deposits and pledges of cash securing (i) obligations incurred in respect
of workers' compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts
(other than for the payment of money) and statutory obligations or
(iii) obligations on surety or appeal bonds, but, in each case, only to the
extent such deposits or pledges are made or otherwise arise in the ordinary and
customary course of business and secure obligations not past due;


(g)    (i) with respect to the owned Facilities listed on Schedule 6.01(o), the
exceptions set forth in Part II of Schedule B to the Title Insurance Policy, and
(ii) with respect to any New Facility, easements, rights of way, restrictions,
covenants, zoning restrictions and similar encumbrances on real property and
minor irregularities in the title thereto (A) that do not secure obligations for
the payment of money and (B) that do not, and cannot be reasonably expected to,
materially impair the value of such property or its use by any Loan Party or any
of its Subsidiaries;


(h)    with respect to leased Facilities, Liens on the landlord’s estate or
interest in such Facility, and, except with respect to leased Facilities for
which a Landlord Waiver shall have been executed in accordance with Section
7.01(s)(i) (or waived in writing by the Collateral Agent in their sole
discretion), Liens of landlords (i) arising by statute or under any lease or
related Contractual Obligation entered into in the ordinary course of business,
(ii) on fixtures and movable tangible property located on the real property
leased or subleased from such landlord, (iii) for amounts not yet due or that
are being contested in good faith by appropriate proceedings diligently
conducted and (iv) for which adequate reserves or other appropriate provisions
are maintained on the books of such Person in accordance with GAAP;


(i)    Liens on real property or equipment securing Indebtedness permitted by
subsection (c) of the definition of Permitted Indebtedness;


(j)    the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capital Lease), in each case
extending only to such personal property;

-27-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(k)    non-exclusive licenses of patents, trademarks, copyrights, industrial
designs and other Intellectual Property rights in the ordinary course of
business;


(l)    judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.01(j);


(m)    rights of setoff or bankers' liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;


(n)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under clause (g) in the definition of Permitted
Indebtedness;


(o)    Liens on earnest money deposits of cash or Cash Equivalents in connection
with any Permitted Acquisition, in each case, in an aggregate amount not to
exceed 10% of the consideration for such Permitted Acquisition; and


(p)    additional Liens incurred by the Company and its Subsidiaries securing
obligations (other than Indebtedness for borrowed money) so long as (i) such
Liens are subordinate to the Lien of any Mortgage, and (ii) the amount of
obligations secured by such Liens does not exceed $500,000 in the aggregate at
any time.


Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document (including any provision for, reference to, or
acknowledgement of, any Lien, or Permitted Lien), nothing herein and no approval
by the Agents or the Lenders of any Lien or Permitted Lien (whether such
approval is oral or in writing) shall be construed as or deemed to constitute a
subordination by the Agents or the Lenders of any security interest or other
right, interest or Lien in or to the Collateral or any part thereof in favor of
any such Lien or Permitted Lien or any holder of any such Lien or Permitted
Lien.


"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.


"Plan" means any Employee Plan or Multiemployer Plan.


"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus two percent (2.0%), or, if a rate of interest is not otherwise in
effect, interest at the highest rate specified herein for any Loan prior to an
Event of Default plus two percent (2.0%).


"Pro Rata Share" means:


(a)    with respect to a Lender's obligation to make its portion of the Term A
Loan and receive payments of interest, fees, and principal with respect thereto,
the percentage obtained by dividing (i) such Lender's Term A Loan Commitment, by
(ii) the aggregate Term A Loan Commitments of all Lenders, provided that if the
Term A Loan Commitment has been reduced to zero, the numerator shall be the
aggregate

-28-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






unpaid principal amount of such Lender's portion of the Term A Loan and the
denominator shall be the aggregate unpaid principal amount of the Term A Loan;


(b)    with respect to a Lender's obligation to make its portion of the Delayed
Draw Term Loan and receive payments of interest, fees and principal with respect
thereto, the percentage obtained by dividing (i) such Lender's remaining
unutilized Delayed Draw Term Loan Commitment plus such Lender's portion of the
Delayed Draw Term Loan, by (ii) the aggregate remaining unutilized Delayed Draw
Term Loan Commitments of all Lenders plus the aggregate unpaid principal amount
of the Delayed Draw Term Loan, provided that if the Delayed Draw Term Loan
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender's portion of the Delayed Draw Term Loan and the
denominator shall be the aggregate unpaid principal amount of the Delayed Draw
Term Loan; and


(c)    with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 10.05), the percentage
obtained by dividing (i) the unpaid principal amount of such Lender's portion of
the Loans plus such Lender's remaining unutilized Delayed Draw Term Loan
Commitment, by (ii) the aggregate unpaid principal amount of the Loans plus the
aggregate remaining unutilized Delayed Draw Term Loan Commitments.


"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties that is on deposit in
a Cash Management Account that is subject to a Cash Management Agreement in
favor of the Collateral Agent or in any securities account subject to a control
agreement in favor of the Collateral Agent and in form and substance reasonably
satisfactory to the Agents.


"Real Estate Deliverables" means each of the following agreements, instruments
and other documents in respect of each owned Facility (other than Facilities
which, by the terms of this Agreement, are not required to be subject to the
Lien of a Mortgage):


(a)     a Mortgage duly executed by the applicable Loan Party, which is
acknowledged and otherwise in recordable form;


(b)    such releases, reconveyances (or requests for reconveyances), affidavits,
indemnities and/or subordination agreements each in form, scope and substance
sufficient to cause the release of Liens on such Facility which are not
Permitted Liens (or to subordinate such Liens to the Liens of such Mortgage, if
such subordination is approved by Collateral Agent in its sole discretion);


(c)    a Title Insurance Policy with respect to each Mortgage;


(d)    an opinion of counsel, reasonably satisfactory to the Collateral Agent,
in the state or province where such Facility is located with respect to the
enforceability of the Mortgage to be recorded and such other matters as the
Collateral Agent may reasonably request;

-29-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(e)    New Phase I Environmental Site Assessments (or, to the extent the total
value of such acquired property is less than $500,000, existing Phase I
Environmental Site Assessments finalized no more than three (3) years prior to
the date of such acquisition or such other period as the Collateral Agent may
determine in their reasonable discretion) with respect to such real property,
certified to the Collateral Agent by a company reasonably satisfactory to the
Collateral Agent;


(f)    flood designations, if required by Collateral Agent in its reasonable
discretion; and


(g)    such other certifications, searches, agreements, instruments and other
documents (including guarantees and opinions of counsel) as the Collateral Agent
may reasonably require.


"Reference Rate" means, for any period, the greatest of (a) 3.25% per annum,
(b) the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of 1 month and shall be
determined on a daily basis) plus 1.00% per annum, and (d) the rate last quoted
by The Wall Street Journal as the "Prime Rate" in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the "bank prime loan" rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent). Each change in the
Reference Rate shall be effective from and including the date such change is
publicly announced as being effective.


"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.


"Register" has the meaning specified therefor in Section 12.07(d).


"Registered Intellectual Property" means any (i) issued patents; (ii) registered
trademarks, registered service marks, registered trade names, and registered
trade dress; (iii) registered copyrights; (iv) domain names; and (v) any other
Intellectual Property that is the subject of a certificate, registration, or
other document issued by any Governmental Authority conveying enforceable rights
in the Intellectual Property.


"Registered Loans" has the meaning specified therefor in Section 12.07(d).


"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.


"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.


"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

-30-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.


"Replacement Lender" has the meaning specified therefor in Section 12.02(b).


"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).


"Required Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (c) of the definition thereof) aggregate at least 50.1%.


"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, municipal, foreign,
multinational or international laws, statutes, codes, treaties, standards, rules
and regulations, guidelines, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.


"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
Eurocurrency funding of that Lender, but so long as such Lender is not required
or directed under applicable regulations to maintain such reserves, the Reserve
Percentage shall be zero.


"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.


"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.


"Securitization" has the meaning specified therefor in Section 12.07(j).



-31-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Security Agreement" means the Pledge and Security Agreement, dated as of the
Effective Date, made by the Loan Parties in favor of the Collateral Agent, for
the benefit of the Agents and the Lenders, in form and substance reasonably
satisfactory to the Agents.


"Senior Officer" means any chief executive officer, chief financial officer,
chief operating officer or president, or, if appointed and authorized by the
chief financial officer of the Company, the director of accounting or director
of financial planning of the Company or any of its Subsidiaries (or any other
officer of the Company or any of its Subsidiaries acting in any capacity similar
to any of the foregoing).


"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.


"Standard & Poor's" means Standard & Poor's Ratings Services, a division of
The McGraw‑Hill Companies, Inc. and any successor thereto.


"Subordinated Indebtedness" means Indebtedness of any Loan Party which has been
expressly subordinated in right of payment to all Indebtedness of such Loan
Party under the Loan Documents (a) by the execution and delivery of a
subordination agreement, in form and substance reasonably satisfactory to the
Collateral Agent, or (b) otherwise on terms and conditions (including, without
limitation, subordination provisions, payment terms, interest rates, covenants,
remedies, defaults and other material terms) reasonably satisfactory to the
Collateral Agent.


"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person.


"Taxes" has the meaning specified therefor in Section 2.09(a).

-32-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"TCW" has the meaning specified therefor in the preamble hereto.


"Term A Loan" means the Loan described in Section 2.01(a)(i) made by the Term A
Loan Lenders to the Borrowers on the Effective Date pursuant to Section
2.01(a)(i).


"Term A Loan Commitment" means, for each Lender, the commitment of such Lender
to make its portion of the Term A Loan, in the principal amount with respect to
each such Lender equal to the amount set forth opposite the name of such Lender
under "Term A Loan Commitment" on Schedule 1.01(A).


"Term A Loan Lender" means each Lender with a Term A Loan or with a Term A Loan
Commitment.


"Term Loan" means the Term A Loan and the Delayed Draw Term Loan, collectively.


"Term Loan Commitment" means, for each Lender, the Term A Loan Commitment and
the Delayed Draw Term Loan Commitment of such Lender.


"Termination Event" means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Plan.


"Title Insurance Policy" means a lender's policy of title insurance, in form and
substance reasonably satisfactory to the Collateral Agent, together with such
endorsements as may be required by Collateral Agent and in an amount equal to
110% of the fair value of the insured real estate (including buildings,
structures and fixtures comprising an interest in real estate), as determined by
Collateral Agent in its reasonable discretion, issued by or on behalf of a title
insurance company reasonably satisfactory to the Collateral Agent, and insuring
the Lien created by a Mortgage is a valid first Lien subject only to Permitted
Liens.


"Total Commitment" means the sum of the amounts of the Lenders' Term Loan
Commitments.


"Transferee" has the meaning specified therefor in Section 2.09(a).


"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate UCC financing
statements without the signature of such Loan Party in such office or offices as
may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.

-33-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






"Uniform Commercial Code" has the meaning specified therefor in Section 1.04(b).


"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001).


"WARN" has the meaning specified therefor in Section 6.01(z).


Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
Section 1.03    Certain Matters of Construction. References in this Agreement to
"determination" by any Agent include good faith estimates by such Agent (in the
case of quantitative determinations) and good faith beliefs by such Agent (in
the case of qualitative determinations). A Event of Default shall be deemed to
exist at all times during the period commencing on the date that such Event of
Default occurs to the date on which such Event of Default is waived in writing
pursuant to this Agreement; and an Event of Default shall "continue" or be
"continuing" until such Event of Default has been waived in writing by the
Required Lenders. Any Lien referred to in this Agreement or any other Loan
Document as having been created in favor of any Agent, any agreement entered
into by any Agent pursuant to this Agreement or any other Loan Document, any
payment made by or to or funds received by any Agent pursuant to or as
contemplated by this Agreement or any other Loan Document, or any act taken or
omitted to be taken by any Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of the Agents and the Lenders. Wherever the phrase "to the knowledge of
any Loan Party" or words of similar import relating to the knowledge or the
awareness of any Loan Party are used in this Agreement or any other Loan
Document, such phrase shall mean and refer to (i) the actual knowledge of a
Senior Officer of any Loan Party or (ii) the knowledge that a Senior Officer
would have obtained if such officer had engaged in good faith and diligent
performance of such officer's duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of such Loan
Party and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an

-34-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition exists.
In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
Section 1.04    Accounting and Other Terms.
(a)    Unless otherwise expressly provided herein, each accounting term used
herein shall have the meaning given it under GAAP. For purposes of determining
compliance with any incurrence or expenditure tests set forth in Section 7.01,
Section 7.02 and Section 7.03, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates (as shown on the Bloomberg
currency page for such currency or, if the same does not provide such exchange
rate, by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Agents or, in the event no
such service is selected, on such other basis as is reasonably satisfactory to
the Agents) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate Dollar limitation provided
for therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and it is expressed in
terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates (as shown on the Bloomberg currency page for such currency
or, if the same does not provide such exchange rate, by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Agents or, in the event no such service is selected, on such
other basis as is reasonably satisfactory to the Agents) as in effect on the
date of any new incurrence or expenditures made under any provision of any such
Section that regulates the Dollar amount outstanding at any time).
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Uniform Commercial Code") and which are not otherwise
defined herein shall have the same meanings herein as set forth therein,
provided that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as any Agent may otherwise determine.
Section 1.05    Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding";

-35-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






provided, however, that with respect to a computation of fees or interest
payable to any Agent or any Lender, such period shall in any event consist of at
least one full day.

ARTICLE II

THE TERM LOANS


Section 2.01    Commitments.
(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth:
(i)    Term A Loan. The Term A Loan Lenders severally, and not jointly, agree,
ratably in accordance with their respective Term A Loan Commitments, and on the
terms and conditions hereinafter set forth (including subject to the
satisfaction (or waiver) of the conditions precedent set forth in ARTICLE V
hereof), to make a Loan (collectively, the "Term A Loan") to the Borrowers on
the Effective Date in the aggregate principal amount of $60,000,000.
(ii)    Delayed Draw Term Loan. The Delayed Draw Term Loan Lenders severally,
and not jointly, agree, ratably in accordance with their respective Delayed Draw
Term Loan Commitments, and on the terms and conditions hereinafter set forth
(including subject to the satisfaction (or waiver) of the conditions precedent
set forth in ARTICLE V hereof), to make one or more Loans (collectively, the
"Delayed Draw Term Loan") to the Borrowers during the period from the Effective
Date until the Delayed Draw Term Loan Commitment Termination Date in an
aggregate principal amount not to exceed $25,000,000.
(b)    Notwithstanding the foregoing:
(i)    The Total Commitment shall be permanently reduced immediately and without
further action upon the making of each Loan in an aggregate amount equal to the
aggregate amount of such Loan. Each Lender's Delayed Draw Term Loan Commitment
shall be permanently reduced immediately and without further action upon the
making of each Loan pursuant to Section 2.01(a)(ii) in an amount equal to the
amount of such Lender's Pro Rata Share of such Loan. Each Lender's Term A Loan
Commitment shall terminate immediately and without further action on the
Effective Date. The Total Commitment and each Lender's Delayed Draw Term Loan
Commitment shall terminate immediately and without further action on the Delayed
Draw Term Loan Commitment Termination Date.
(ii)    Any principal amount of the Loans which is repaid or prepaid may not be
reborrowed.

-36-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Section 2.02    Making the Term Loans.
(a)    The Administrative Borrower shall give the Administrative Agent prior
written notice (in substantially the form of Exhibit B hereto (a "Notice of
Borrowing")), not later than (i) with respect to the Term A Loan, 12:00 noon
(New York City time) on the date which is three (3) Business Days prior to the
date of the proposed Term A Loan (or such shorter period as the Administrative
Agent is willing to accommodate from time to time, but in no event later than
12:00 noon (New York City time) on the borrowing date of the proposed Loan) and
(ii) with respect to the Delayed Draw Term Loan, 12:00 noon (New York City
time) on the date which is ten (10) Business Days prior to the date of the
proposed Delayed Draw Term Loan (or such shorter period as the Administrative
Agent is willing to accommodate from time to time, but in no event later than
12:00 noon (New York City time) on the borrowing date of the proposed Delayed
Draw Term Loan). Such Notice of Borrowing shall be irrevocable and shall specify
(i) the principal amount of the proposed Loan, which, with respect to Delayed
Draw Term Loans requested after the Effective Date, shall be in a minimum amount
of not less than $5,000,000 or a multiple of $1,000,000 in excess thereof (or,
if less, the remainder of the Delayed Draw Term Loan Commitments), (ii) whether
such Loan is requested to be a Reference Rate Loan or a LIBOR Rate Loan and, in
the case of a LIBOR Rate Loan, the initial Interest Period with respect thereto,
(iii) the proposed borrowing date, which must be a Business Day and, in the case
of the Term A Loan, must be the Effective Date, and (iv) the Administrative
Borrower’s wire instructions. The Administrative Agent and the Lenders may act
without liability upon the basis of written, telecopied or telephonic notice
believed by the Administrative Agent in good faith to be from the Administrative
Borrower (or from any Authorized Officer thereof designated in writing
purportedly from the Administrative Borrower to the Administrative Agent). Each
Borrower hereby waives the right to dispute the Administrative Agent's record of
the terms of any such telephonic Notice of Borrowing. The Administrative Agent
and each Lender shall be entitled to rely conclusively on any Authorized
Officer's authority to request the applicable Loan on behalf of the applicable
Borrower until the Administrative Agent receives written notice to the contrary.
The Administrative Agent and the Lenders shall have no duty to verify the
authenticity of the signature appearing on any written Notice of Borrowing.
(b)    The Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the applicable Borrower shall be bound to make a borrowing in
accordance therewith.
(c)    The Loans shall be made by the Lenders simultaneously and proportionately
to their Pro Rata Shares of the Total Commitment it being understood that no
Lender shall be responsible for any default by any other Lender in that other
Lender's obligations to make a Loan requested hereunder, nor shall the
Commitment of any Lender be increased or decreased as a result of the default by
any other Lender in that other Lender's obligation to make a Loan requested
hereunder, and each Lender shall be obligated to make the Loans required to be
made by it by the terms of this Agreement regardless of the failure by any other
Lender.
Section 2.03    Repayment of the Term Loans; Evidence of Debt.
(a)    The outstanding principal of the Term A Loan shall be repayable in
consecutive quarterly installments, in arrears on the last Business Day of each
calendar quarter commencing

-37-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






with the calendar quarter ending on September 30, 2016, in the amount of
$750,000, with the remaining outstanding amount of the Term A Loan to be paid on
the Final Maturity Date.
Notwithstanding the foregoing, the outstanding unpaid principal amount of the
Term A Loan, and all accrued and unpaid interest thereon, shall be due and
payable on the earlier of (i) the date of the acceleration of the Loans in
accordance with the terms hereof and (ii) the Final Maturity Date.
(b)    The outstanding principal of the Delayed Draw Term Loan shall be
repayable in consecutive quarterly installments, in arrears on the last Business
Day of each calendar quarter commencing with the later of (x) the calendar
quarter ending on September 30, 2016 and (y) the first calendar quarter
following the date of the first drawing under the Delayed Draw Term Loan, in
each case, in amounts equal to one and one-quarter percent (1.25%) multiplied by
the aggregate funded amount of all Delayed Draw Term Loans made at or prior to
such time of repayment (including the aggregate principal amount of any Delayed
Draw Term Loans funded on the date of such repayment, if any), with the
remaining outstanding amount of the Delayed Draw Term Loan to be paid on the
Final Maturity Date.
Notwithstanding the foregoing, the outstanding unpaid principal amount of the
Delayed Draw Term Loan, and all accrued and unpaid interest thereon, shall be
due and payable on the earlier of (i) the date of the acceleration of the Loans
in accordance with the terms hereof and (ii) the Final Maturity Date.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.
(e)    The entries made in the accounts maintained pursuant to
Section 2.03(c) or Section 2.03(d) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that (i) the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement and (ii) in
the event of any conflict between the entries made in the accounts maintained
pursuant to Section 2.03(c) and the accounts maintained pursuant to
Section 2.03(d), the accounts maintained pursuant to Section 2.03(d) shall
govern and control.
(f)    Any Lender may request in writing that the Loans made by it be evidenced
by one or more promissory notes. In such event, the Borrowers shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form attached hereto as Exhibit E-1 or E-2 (as applicable) or otherwise in a
form furnished by the Agents and reasonably acceptable to the Administrative
Borrower. Thereafter, the Loans

-38-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 12.07) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
Section 2.04    Interest.
(a)    Term Loans. Subject to the terms of this Agreement, at the option of the
Administrative Borrower, each Loan or any portion thereof shall be either a
Reference Rate Loan or a LIBOR Rate Loan. Each portion of a Loan that is a
Reference Rate Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of the Loan until repaid, at a rate per
annum equal to the Reference Rate plus five and three-quarters percent (5.75%).
Each portion of a Loan that is a LIBOR Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding, from the date of the
Loan until repaid, at a rate per annum equal to the LIBOR Rate for the Interest
Period in effect for such Loan (or such portion thereof) plus six and
three-quarters percent (6.75%).
(b)    Default Interest. To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, at the election of the Administrative Agent
or the Required Lenders (with written notice to the Administrative Agent of such
election) and with written notice from the Administrative Agent to the
Administrative Borrower, the principal of, and all accrued and unpaid interest
on, all Loans, fees, indemnities or any other Obligations of the Loan Parties
under this Agreement and the other Loan Documents, shall bear interest, for the
period from the first date such Event of Default occurred (with the imposition
of the Post-Default Rate having retroactive effect to such date) until the date
such Event of Default is cured or waived in writing in accordance herewith, at a
rate per annum equal at all times to the Post-Default Rate; provided that upon
the occurrence of an Event of Default under Section 9.01(f) or (g), such
imposition of the Post-Default Rate shall occur and be imposed automatically
without any action by any Agents or Lenders.
(c)    Interest Payment. Interest on each Loan shall be payable monthly, in
arrears, on the first Business Day of each month, commencing on the first day of
the month following the month in which such Loan is made and at maturity
(whether upon demand, by acceleration or otherwise). Interest at the
Post-Default Rate shall be payable on demand. Each Borrower hereby authorizes
the Administrative Agent to, and the Administrative Agent may, from time to
time, charge the applicable Loan Account pursuant to Section 4.01 with the
amount of any interest payment due hereunder.
(d)    General. All interest shall be computed for the actual number of days,
including the first day but excluding the last day, elapsed on the basis of (i)
a year of 360 days for interest calculated based on the LIBOR Rate or (ii) a
year of 365/366 days for interest calculated based on the Reference Rate.

-39-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Section 2.05    Reduction of Commitments; Prepayment of the Term Loans.
(a)    Reduction of Commitments. The Total Commitment and the Term Loan
Commitment of each Lender shall be reduced and terminate in accordance with
Section 2.01(b).
(b)    Optional Prepayment.
(i)    Term Loan. At any time and from time to time, upon at least 3 Business
Days prior written notice to the Administrative Agent, the Borrowers may prepay
the principal of the Loans in whole or in part and ratably in accordance with
the applicable Lenders' Pro Rata Shares as to the Loans being prepaid. Each
prepayment made pursuant to this clause (b)(i) shall be accompanied by the
payment of (A) accrued interest to the date of such payment on the amount
prepaid and (B) the Applicable Prepayment Premium payable in connection with
such prepayment. Each such voluntary prepayment of the Loans shall be applied
against the remaining installments of principal due on the Loans in the inverse
order of maturity.
(ii)    Prepayment in Full. The Borrowers may, upon at least 3 Business Days
prior written notice to the Administrative Agent, terminate this Agreement by
paying to the Administrative Agent, in cash, the Obligations in full, including,
without limitation, the amounts specified in Section 2.05(e). If the
Administrative Borrower has sent a notice of termination pursuant to this clause
(ii), then the Borrowers shall be obligated to repay the Obligations in full,
including, without limitation, the amounts specified in Section 2.05(e), on the
date set forth as the date of termination of this Agreement in such notice.
(c)    Mandatory Prepayment. For any prepayments pursuant to this section, the
Borrowers shall provide one (1) Business Day’s prior written notice to
Administrative Agent detailing such prepayment.
(i)    Contemporaneously with the delivery to the Agents and the Lenders of
audited annual financial statements pursuant to Section 7.01(a)(iii), commencing
with the delivery to the Agents and the Lenders of the financial statements for
the Fiscal Year ended December 31, 2015 or, if such financial statements are not
delivered to the Agents and the Lenders on the date such statements are required
to be delivered pursuant to Section 7.01(a)(iii), the date such statements are
required to be delivered to the Agents and the Lenders pursuant to
Section 7.01(a)(iii), the Borrowers shall prepay the outstanding principal
amount of the Loans in accordance with clause (d) below in an amount equal to
the result of (A) fifty percent (50%) of the Consolidated Excess Cash Flow of
the Company and its Subsidiaries for such Fiscal Year (provided that such amount
shall reduce to (i) twenty-five percent (25%) if the EBITDA Total Leverage Ratio
of the Company and its Subsidiaries for such Fiscal Year is less than 2.50:1.00
and (ii) zero percent (0%) if the EBITDA Total Leverage Ratio of the Company and
its Subsidiaries for such Fiscal Year is less than 2.00:1.00; provided, however,
that the immediately preceding proviso will not apply to the excess cash flow
payment required to be made under this Section 2.05(c)(i) for the Fiscal Year
ended December 31, 2015) minus (B) the aggregate amount of all optional
principal payments on the Loans that were made during such Fiscal Year pursuant
to Section 2.05(b); provided that the calculation of the amount of any
Consolidated Excess Cash Flow payment made pursuant to this Section 2.05(c)(i)
shall exclude the portion of Consolidated

-40-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Excess Cash Flow that is attributable to the target of a Permitted Acquisition
that accrued prior to the closing date of such Permitted Acquisition.
(ii)    Within three (3) Business Days of the receipt of any Net Cash Proceeds
from any Disposition by any Loan Party or its Subsidiaries (other than
Dispositions addressed by clauses (ii)(A) or (ii)(D) of Section 7.02(c)), the
Borrowers shall prepay the outstanding principal amount of the Loans in
accordance with clause (d) below in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such Disposition, to the
extent that the aggregate amount of Net Cash Proceeds received by all Loan
Parties and their Subsidiaries (and not paid to the Lenders as a prepayment of
the Loans in accordance herewith) shall exceed for all such Dispositions
$500,000 in any Fiscal Year, together with any Applicable Prepayment Premium.
Nothing contained in this Section 2.05(c)(ii) shall permit any Loan Party or any
of its Subsidiaries to make a Disposition of any property other than in
accordance with Section 7.02(c)(ii).
(iii)    Within three (3) Business Days of the issuance or incurrence by any
Loan Party or any of its Subsidiaries of any Indebtedness (other than
Indebtedness referred to in clauses (a) through (l) of the definition of
Permitted Indebtedness), or upon an Equity Issuance (other than issuances done
in connection with (A) any employee incentive, stock option or other employee
benefit plan and (B) the proceeds of Equity Interests solely to the extent
issued and used to fund a Permitted Acquisition), in each case, after the
Effective Date, the Borrowers shall prepay the outstanding amount of the Loans
in accordance with clause (d) below in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection therewith, together with any
Applicable Prepayment Premium. The provisions of this Section 2.05(c)(iii) shall
not be deemed to be implied consent to any such issuance, incurrence or sale
otherwise prohibited by the terms and conditions of this Agreement.
(iv)    Within three (3) Business Days of the receipt by any Loan Party or any
of its Subsidiaries of any Extraordinary Receipts, the Borrowers shall prepay
the outstanding principal of the Loans in accordance with clause (d) below in an
amount equal to 100% of such Extraordinary Receipts (net of any reasonable and
customary expenses incurred in collecting such Extraordinary Receipts) to the
extent that the aggregate amount of Extraordinary Receipts received by all Loan
Parties and their Subsidiaries (and not paid to the Lenders as a prepayment of
the Loans in accordance herewith) shall exceed for all such Extraordinary
Receipts $100,000 in any Fiscal Year, together with any Applicable Prepayment
Premium.
(v)    Within three (3) Business Days of the receipt of any Net Cash Proceeds
from any Casualty Event by any Loan Party or its Subsidiaries, the Borrowers
shall prepay the outstanding principal amount of the Loans in accordance with
clause (d) below in an amount equal to 100% of the Net Casualty Proceeds
received by such Person in connection with such Casualty Event, to the extent
that the aggregate amount of Net Casualty Proceeds received by all Loan Parties
and their Subsidiaries (and not paid to the Lenders as a prepayment of the Loans
in accordance herewith) shall exceed for all such Casualty Events $500,000 in
any Fiscal Year, together with any Applicable Prepayment Premium.

-41-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(vi)     Within one (1) Business Day of a Change of Control or upon any
acceleration of any Obligations pursuant to Section 9.01, the aggregate
outstanding principal amount of the Obligations (together with any Applicable
Prepayment Premium) shall be repaid in full; provided that, in the event of only
a portion of all Obligations being accelerated, only such portion so accelerated
shall be so repaid together with the Applicable Prepayment Premium.
(vii)    Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with a
Disposition or the receipt of Net Casualty Proceeds consisting of insurance
proceeds or condemnation awards that are required to be used to prepay the
Obligations pursuant to Section 2.05(c)(ii) or Section 2.05(c)(v), as the case
may be, such Net Cash Proceeds and Net Casualty Proceeds shall not be required
to be so used to prepay the Obligations to the extent that such Net Cash
Proceeds and Net Casualty Proceeds are used to replace, repair or restore
properties or assets used in such Person's business; provided that (A) no Event
of Default has occurred and is continuing on the date such Person receives such
Net Cash Proceeds or Net Casualty Proceeds, (B) the Administrative Borrower
delivers a certificate to the Administrative Agent within 30 days after such
Disposition or loss, destruction or taking, as the case may be, stating that
such Net Cash Proceeds or Net Casualty Proceeds shall be used to replace, repair
or restore properties or assets used in such Person's business within a period
specified in such certificate not to exceed 180 days after the date of receipt
of such Net Cash Proceeds or Net Casualty Proceeds (which certificate shall set
forth estimates of the Net Cash Proceeds or Net Casualty Proceeds to be so
expended), (C) such Net Cash Proceeds or Net Casualty Proceeds are deposited in
an account subject to the dominion and control of the Collateral Agent, and
(D) upon the earlier of (1) the expiration of the period specified in the
relevant certificate furnished to the Administrative Agent pursuant to clause
(B) above or (2) the occurrence of a Default or an Event of Default, such Net
Cash Proceeds or Net Casualty Proceeds, if not theretofore so used, shall be
used to prepay the Obligations in accordance with Section 2.05(c)(ii) or
Section 2.05(c)(v) as applicable.
(d)    Application of Payments. Subject to the terms of Section 4.03(b), each
prepayment made by the Borrowers pursuant to subsection (c) above shall be
applied to the remaining installments of principal of the Loans in the inverse
order of maturity. Notwithstanding the foregoing, after the occurrence and
during the continuance of an Event of Default, prepayments required under
Section 2.05(c) shall be applied in the manner set forth in Section 4.03(b).
(e)    Interest and Fees. Any prepayment made pursuant to this Section 2.05
shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any Funding Losses payable pursuant to
Section 2.08, (iii) if such prepayment would reduce the amount of the
outstanding Loans to zero, the payment of all fees accrued to such date pursuant
to Section 2.06, and (iv) if such prepayment is made pursuant to Sections
2.05(b) or (c)(ii) through (vi), including, without limitation, any prepayment
made after either (x) an Event of Default has occurred and is continuing, or (y)
the acceleration of the Term Loans, the Applicable Prepayment Premium payable in
connection with such payment.

-42-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(f)    Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.
(g)    Option to Decline Prepayment. Notwithstanding anything to the contrary
herein, any mandatory prepayment pursuant to this Section 2.05 may be declined
in whole or in part by any Lender (without consent of the Loan Parties) by
written notice to decline such payments (and, to the extent of any receipt of
funds in connection with a prepayment, return of the applicable prepayment funds
to the Administrative Agent within five (5) Business Days of the prepayment),
without prejudice to such Lender’s rights hereunder to accept or decline any
future payments in respect of any mandatory prepayment. If a Lender elects to
decline such prepayment, such prepayment will be offered to all other Lenders in
accordance with their Pro Rata Shares (calculated without giving effect to the
Pro Rata Share of the Lender so declining), with any remaining amounts to be
retained by the Borrowers.
Section 2.06    Fees. The Borrowers shall pay to the Administrative Agent the
fees set forth in the Fee Letter in accordance with the terms of the Fee Letter.
Section 2.07    LIBOR Option.
(a)    The Borrowers may, at any time and from time to time, so long as no
Default or Event of Default has occurred and is continuing, elect to have
interest on all or a portion of the Loans be charged at a rate of interest based
upon the LIBOR Rate (the "LIBOR Option") by notifying the Administrative Agent
in writing prior to 11:00 a.m. (New York City time) at least 3 Business Days
prior to (i) the commencement of the proposed Interest Period or (ii) in the
case of the conversion of a LIBOR Rate Loan into a Reference Rate Loan, the last
day of the then current Interest Period (the "LIBOR Deadline"). Notice of the
Borrowers' election of the LIBOR Option for a permitted portion of the Loans and
an Interest Period pursuant to this Section 2.07(a) shall be made by delivery to
the Administrative Agent of a LIBOR Notice in the form attached hereto as
Exhibit C received by the Administrative Agent before the LIBOR Deadline.
Promptly upon its receipt of each such LIBOR Notice, the Administrative Agent
shall provide a copy thereof to each of the Lenders. Each LIBOR Notice shall be
irrevocable and binding on the Borrowers.
(b)    Interest on LIBOR Rate Loans shall be payable in accordance with
Section 2.04(c). On the last day of each applicable Interest Period, unless the
Borrowers properly have exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loans automatically shall convert to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder. At any time that a Default or an Event of Default has occurred and is
continuing, the Borrowers no longer shall have the option to request that any
portion of the Loans bear interest at the LIBOR Rate and the Administrative
Agent shall have the right to convert the interest rate on all outstanding LIBOR
Rate Loans to the rate of interest then applicable to Reference Rate Loans of
the same type hereunder.
(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers (i) shall have not more than six (6) LIBOR Rate Loans in effect at any
given time, and (ii) only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $500,000 and integral multiples of $100,000 in excess thereof.

-43-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(d)    The Borrowers may prepay LIBOR Rate Loans at any time; provided, however,
that in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
mandatory prepayment pursuant to Section 2.05(c) or any application of payments
or proceeds of Collateral in accordance with Section 4.03, or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, the Borrowers shall indemnify, defend, and hold the Agents and the
Lenders and their participants harmless against any and all Funding Losses in
accordance with Section 2.08.
(e)    Anything to the contrary contained herein notwithstanding, neither any
Agent nor any Lender, nor any of their participants, is required actually to
acquire Eurodollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at the LIBOR Rate. The provisions of this Article II
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing at the LIBOR Rate by acquiring
Eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.
Section 2.08    Funding Losses. In connection with each LIBOR Rate Loan, the
Borrowers shall indemnify, defend, and hold the Agents and the Lenders harmless
against any loss, cost, or expense incurred by any Agent or any Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
a Default or an Event of Default or any mandatory prepayment required pursuant
to Section 2.05(c)), (b) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto (including as a result of a
Default or an Event of Default), or (c) the failure to borrow, convert, continue
or prepay any LIBOR Rate Loan on the date specified in any Notice of Borrowing
or LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, "Funding Losses"). Funding Losses shall, with respect to any Agent
or any Lender, be deemed to equal the amount reasonably determined by such Agent
or such Lender to be the excess, if any, of (i) the amount of interest that
would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which such Agent or such Lender would be
offered were it to be offered, at the commencement of such period, Dollar
deposits of a comparable amount and period in the London interbank market. A
certificate of an Agent or a Lender delivered to the Administrative Borrower
setting forth any amount or amounts that such Agent or such Lender is entitled
to receive pursuant to this Section 2.08 shall be conclusive absent manifest
error.
Section 2.09    Taxes.
(a)    Any and all payments by any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, charges or
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto, excluding

-44-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






taxes imposed on the net income of any Agent or any Lender (or any transferee or
assignee thereof, including a participation holder (any such entity, a
"Transferee")) by the jurisdiction in which such Person is organized or has its
principal lending office (all such nonexcluded taxes, levies, imposts, duties,
deductions, charges or withholdings, assessments, fees or other charges,
including any interest, additions to tax or penalties applicable thereto,
collectively or individually, "Taxes"). If any Loan Party shall be required to
deduct or withhold any Taxes from or in respect of any sum payable hereunder to
any Agent or any Lender (or any Transferee), (i) the sum payable shall be
increased by the amount (an "Additional Amount") necessary so that after making
all required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section 2.09) such Agent or
such Lender (or such Transferee) shall receive an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) such
Loan Party shall make such deductions or withholdings and (iii) such Loan Party
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with Requirements of Law.
(b)    In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with Requirements of Law any present or future stamp,
court or documentary taxes or any other intangible, recording, filing, excise or
property taxes, charges or similar levies that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Loan Document ("Other Taxes"). Each Loan
Party shall deliver to each Agent and each Lender official receipts in respect
of any Taxes or Other Taxes payable hereunder promptly after payment of such
Taxes or Other Taxes.
(c)    The Loan Parties hereby jointly and severally indemnify and agree to hold
each Agent and each Lender harmless from and against Taxes and Other Taxes
(including, without limitation, Taxes and Other Taxes imposed on any amounts
payable under this Section 2.09) payable or paid by such Person or required to
be withheld or deducted from a payment to such Person and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes or
Other Taxes were correctly or legally asserted. Such indemnification shall be
paid within 10 days from the date on which any such Person makes written demand
therefore specifying in reasonable detail the nature and amount of such Taxes,
Other Taxes or other amounts subject to indemnification pursuant to this Section
2.09(c).
(d)    Each Lender (or Transferee) that is not a United States Person as defined
in Section 7701(a)(30) of the Internal Revenue Code (a "Non-U.S. Lender") agrees
that it shall, no later than the Effective Date (or, in the case of a Lender
which becomes a party hereto pursuant to Section 12.07 hereof after the
Effective Date, promptly after the date upon which such Lender becomes a party
hereto) deliver to the Agents two properly completed and duly executed originals
of either U.S. Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY
or any subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax and
payments of interest hereunder. In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents to
the Agents and the Borrowers that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Company and is not a controlled foreign

-45-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






corporation related to the Company (within the meaning of Section 864(d)(4) of
the Internal Revenue Code), and such Non-U.S. Lender agrees that it shall
promptly notify the Agents in the event any such representation is no longer
accurate. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of a Transferee that
is a participation holder, on or before the date such participation holder
becomes a Transferee hereunder) and on or before the date, if any, such Non-U.S.
Lender changes its applicable lending office by designating a different lending
office (a "New Lending Office"). In addition, such Non-U.S. Lender shall deliver
such forms within 20 days after receipt of a written request therefor from any
Agent, the assigning Lender or the Lender granting a participation, as
applicable. Each Lender (or Transferee) that is a United States Person as
defined in Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
Agents on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of an
Agent), two properly completed and duly executed originals of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding. Notwithstanding any other provision of this Section 2.09, a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 2.09(d) that such Non-U.S. Lender is not legally able to deliver.
(e)    The Loan Parties shall not be required to indemnify any Non-U.S. Lender,
or pay any Additional Amounts to any Non-U.S. Lender, in respect of United
States Federal withholding tax pursuant to this Section 2.09 to the extent that
(i) the obligation to withhold amounts with respect to United States Federal
withholding tax existed on the date such Non-U.S. Lender became a party to this
Agreement (or, in the case of a Transferee that is a participation holder, on
the date such participation holder became a Transferee hereunder) or, with
respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to the extent the indemnity payment or
Additional Amounts any Transferee, or Lender (or Transferee) through a New
Lending Office, would be entitled to receive (without regard to this clause
(i)) do not exceed the indemnity payment or Additional Amounts that the Person
making the assignment, participation or transfer to such Transferee, or Lender
(or Transferee) making the designation of such New Lending Office, would have
been entitled to receive in the absence of such assignment, participation,
transfer or designation, or (ii) the obligation to pay such Additional Amounts
would not have arisen but for a failure by such Non-U.S. Lender to comply with
the provisions of clause (d) above.
(f)    Any Agent or any Lender claiming any indemnity payment or additional
payment amounts payable pursuant to this Section 2.09 shall use commercially
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require such Agent or such Lender to disclose any
information such Agent or such Lender deems confidential and would not, in the
sole determination of such Agent or such Lender, be otherwise disadvantageous to
such Agent or such Lender. The Loan Parties hereby agree to pay all reasonable
costs and expenses incurred by any Agent or Lender in connection with any such
filing or change.

-46-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(g)    Each Lender shall severally indemnify the Agents, within 10 days after
demand therefor, for (i) any Taxes or Other Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Agents for such Taxes and without limiting the obligation of the Loan Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.07 relating to the maintenance of a Participant
Register and (iii) any taxes attributable to such Lender, in each case, that are
payable or paid by an Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by an Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by an Agent to the Lender from any other source against any
amount due to such Agent under this paragraph (e).
(h)    The obligations of the Loan Parties under this Section 2.09 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
Section 2.10    Increased Costs and Reduced Return.  
(a)    If any Lender or any Agent shall have determined that any Change in Law
shall (i) subject such Agent or such Lender, or any Person controlling such
Agent or such Lender to any tax, duty or other charge with respect to this
Agreement or any Loan made by such Agent or such Lender, or change the basis of
taxation of payments to such Agent or such Lender or any Person controlling such
Agent or such Lender of any amounts payable hereunder (except for taxes on the
overall net income of such Agent or such Lender or any Person controlling such
Agent or such Lender), (ii) impose, modify or deem applicable any reserve,
special deposit or similar requirement against any Loan or against assets of or
held by, or deposits with or for the account of, or credit extended by, such
Agent or such Lender or any Person controlling such Agent or such Lender or
(iii) impose on such Agent or such Lender or any Person controlling such Agent
or such Lender any other condition regarding this Agreement or any Loan, and the
result of any event referred to in clauses (i), (ii) or (iii) above shall be to
increase the cost to such Agent or such Lender of making any Loan, or agreeing
to make any Loan, or to reduce any amount received or receivable by such Agent
or such Lender hereunder, then, upon demand by such Agent or such Lender, the
Borrowers shall pay to such Agent or such Lender such additional amounts as will
compensate such Agent or such Lender for such increased costs or reductions in
amount.
(b)    If any Agent or any Lender shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Agent or such Lender or any Person controlling such Agent
or such Lender, and such Agent or such Lender determines that the amount of such
capital is increased as a direct or indirect consequence of any Loan made or
maintained, such Agent's or such Lender's or such other controlling Person's
other obligations hereunder, or (ii) has or would have the effect of reducing
the rate of return on such Agent's or such Lender's such other controlling
Person's capital to a level below that which such Agent or such Lender or such
controlling Person could have achieved but for such circumstances as a
consequence of any Loan made or maintained, or any agreement to make any Loan,
or such Agent's or such Lender's or such other controlling Person's other

-47-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






obligations hereunder (in each case, taking into consideration, such Agent's or
such Lender's or such other controlling Person's policies with respect to
capital adequacy), then, upon demand by such Agent or such Lender, the Borrowers
shall pay to such Agent or such Lender from time to time such additional amounts
as will compensate such Agent or such Lender for such cost of maintaining such
increased capital or such reduction in the rate of return on such Agent's or
such Lender's or such other controlling Person's capital.
(c)    All amounts payable under this Section 2.10 shall bear interest from the
date that is 10 days after the date of demand by any Agent or any Lender until
payment in full to such Agent or such Lender at the Reference Rate. A
certificate of such Agent or such Lender claiming compensation under this
Section 2.10, specifying the event herein above described and the nature of such
event shall be submitted by such Agent or such Lender to the Administrative
Borrower, setting forth the additional amount due and an explanation of the
calculation thereof, and such Agent's or such Lender's reasons for invoking the
provisions of this Section 2.10, and shall be final and conclusive absent
manifest error.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender's right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Administrative Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    The obligations of the Loan Parties under this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
Section 2.11    Changes in Law; Impracticability or Illegality.
(a)    The LIBOR Rate may be adjusted by the Administrative Agent with respect
to any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any Eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give the Administrative Borrower and the Administrative
Agent notice of such a determination and adjustment and the Administrative Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, the Administrative Borrower may, by notice
to such affected Lender (i) require such Lender to furnish to the Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (ii) repay the
LIBOR Rate Loans with respect to which such adjustment is made (together with
any amounts due under Section 2.08).

-48-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(b)    In the event that any Change in Law or change in market conditions or any
law, regulation, treaty, or directive, or any change therein or in the
interpretation of application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to the Administrative
Borrower and the Administrative Agent, and the Administrative Agent promptly
shall transmit the notice to each other Lender and (i) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender's notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Reference Rate
Loans of the same type hereunder, and (ii) the Borrowers shall not be entitled
to elect the LIBOR Option until such Lender determines that it would no longer
be unlawful or impractical to do so.
(c)    The obligations of the Loan Parties under this Section 2.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
ARTICLE III
INTENTIONALLY OMITTED


ARTICLE IV


APPLICATION OF PAYMENTS;
JOINT AND SEVERAL LIABILITY OF BORROWERS


Section 4.01    Payments; Computations and Statements.
(a)    The Borrowers will make each payment under this Agreement not later than
12:00 noon (New York City time) on the day when due, in lawful money of the
United States of America and in immediately available funds, to the
Administrative Agent's Account. All payments received by the Administrative
Agent after 12:00 noon (New York City time) on any Business Day will be credited
to the Loan Account no later than the next succeeding Business Day. All payments
shall be made by the Borrowers without set-off, counterclaim, recoupment,
deduction or other defense to the Agents and the Lenders. Except as provided in
Section 2.02, after receipt, the Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal ratably
to the applicable Lenders in accordance with their Pro Rata Shares and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement, provided that the Administrative Agent will cause to be distributed
all interest and fees received from or for the account of the Borrowers not less
than once each month and in any event promptly after receipt thereof. The
Lenders and the Borrowers hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account of the
Borrowers with any amount due and payable by the Borrowers under any Loan
Document. Any amount charged to the Loan Account of the Borrowers shall be
deemed Obligations hereunder, which shall bear interest at the rate applicable
to Reference Rate Loans. The Lenders and the Borrowers confirm that any charges
which the Administrative Agent may so make to the Loan Account of the Borrowers
as herein provided will be made as an accommodation to the Borrowers and solely

-49-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






at the Administrative Agent's discretion, provided that the Administrative Agent
shall from time to time upon the request of the Collateral Agent, charge the
Loan Account of the Borrowers with any amount due and payable under any Loan
Document. Whenever any payment to be made under any such Loan Document shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be. All
computations of fees shall be made by the Administrative Agent for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such fees are payable on the basis of (i) a year of
360 days for fees calculated based on the LIBOR Rate and (ii) a year of 365/366
for fees calculated based on the Reference Rate. Each determination by the
Administrative Agent of an interest rate or fees hereunder shall be conclusive
and binding for all purposes in the absence of manifest error.
(b)    The Administrative Agent shall provide the Administrative Borrower,
promptly after the end of each calendar month, a summary statement (in the form
from time to time used by the Administrative Agent) of the opening and closing
daily balances in the Loan Account of the Borrowers during such month, the
amounts and dates of the Loans made to the Borrowers during such month, the
amounts and dates of all payments on account of the Loans to the Borrowers
during such month and the Loans to which such payments were applied, the amount
of interest accrued on the Loans to the Borrowers during such month, and the
amount and nature of any charges to the Loan Account made during such month on
account of fees, commissions, expenses and other Obligations. All entries on any
such statement shall be presumed to be correct and, 30 days after the same is
sent, shall be final and conclusive absent manifest error.
Section 4.02    Sharing of Payments. Except as provided in Section 2.02 hereof,
if any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of any Obligation
in excess of its ratable share of payments on account of similar obligations
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in such similar obligations held by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that (a) if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender of any interest or other amount paid by
the purchasing Lender in respect of the total amount so recovered) and (b) the
provisions of this Section shall not be construed to apply to (i) any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement, or (ii) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans. The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 4.02 may, to the fullest extent permitted by law, exercise all
of its rights (including the Lender's right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

-50-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Section 4.03    Apportionment of Payments.  Subject to Section 2.02 hereof:
(a)    All payments of principal and interest in respect of outstanding Loans,
all payments of fees (other than the fees set forth in Section 2.06 hereof), and
all other payments in respect of any other Obligations, shall be allocated by
the Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of the Loans, as designated by
the Person making payment when the payment is made.
(b)    After the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and upon the direction of the Required Lenders
shall, apply all proceeds of the Collateral, subject to the provisions of this
Agreement, (i) first, ratably to pay the Obligations in respect of any fees,
expense reimbursements, indemnities and other amounts then due and payable to
the Agents until paid in full; (ii) second, ratably to pay interest then due and
payable in respect of the Collateral Agent Advances until paid in full;
(iii) third, ratably to pay principal of the Collateral Agent Advances until
paid in full; (iv) fourth, ratably to pay any fees and indemnities in respect of
the Obligations then due and payable to the Lenders until paid in full;
(v) fifth, ratably to pay interest then due and payable in respect of the Term
Loan until paid in full; (vi) sixth, ratably to pay principal of the Term Loan
until paid in full; and (vii) seventh, to the ratable payment of all other
Obligations applicable to any Loan Party then due and payable until paid in
full.
(c)    For purposes of Section 4.03(b) (other than clause (b)(vii)), "paid in
full" means payment in cash of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and specifically including interest accrued after the
commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not same would be or is allowed
or disallowed in whole or in part in any Insolvency Proceeding, except to the
extent that default or overdue interest (but not any other interest) and loan
fees, each arising from or related to a default, are disallowed in any
Insolvency Proceeding; provided, however, that for the purposes of clause
(b)(vii), "paid in full" means payment in cash of all amounts owing under the
Loan Documents according to the terms thereof, including loan fees, service
fees, professional fees, interest (and specifically including interest accrued
after the commencement of any Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

-51-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(d)    In the event of a direct conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 4.03 shall control and govern.
Section 4.04    [Intentionally Omitted].
Section 4.05    Administrative Borrower; Joint and Several Liability of the
Borrowers.
(a)    Each Borrower hereby irrevocably appoints the Company as the borrowing
agent and attorney-in-fact for the Borrowers (the "Administrative
Borrower") which appointment shall remain in full force and effect unless and
until the Agents shall have received prior written notice signed by all of the
Borrowers that such appointment has been revoked and that another Borrower has
been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide to the Agents
and receive from the Agents all notices with respect to the Loans obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain the Loans and to exercise such other powers
as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
of the Borrowers in a combined fashion, as more fully set forth herein, is done
solely as an accommodation to the Borrowers in order to utilize the collective
borrowing powers of the Borrowers in the most efficient and economical manner
and at their request, and that neither the Agents nor the Lenders shall incur
liability to the Borrowers as a result hereof. Each of the Borrowers expects to
derive benefit, directly or indirectly, from the handling of the Loan Account
and the Collateral in a combined fashion since the successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group.
(b)    Each Borrower hereby accepts joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Agents and the Lenders under this Agreement and the other
Loan Documents, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations. Each of the Borrowers,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Borrowers, with respect to the payment and performance of all of the
Obligations (including, without limitation, any Obligations arising under this
Section 4.05), it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them. If and to the extent that any of
the Borrowers shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of the Obligations in accordance
with the terms thereof, then in each such event, the other Borrowers will make
such payment with respect to, or perform, such Obligation. Subject to the terms
and conditions hereof, the Obligations of each of the Borrowers under the
provisions of this Section 4.05 constitute the absolute and unconditional, full
recourse Obligations of each of the Borrowers, enforceable against each such
Person to the full extent

-52-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement, the other Loan Documents or any other
circumstances whatsoever.
(c)    The provisions of this Section 4.05 are made for the benefit of the
Agents, the Lenders and their successors and assigns, and may be enforced by
them from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on the part of the Agents, the
Lenders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 4.05 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.
(d)    Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.
ARTICLE V

CONDITIONS TO THE TERM LOANS


Section 5.01    Conditions Precedent to Effectiveness. The obligation of the
Agents and Lenders to make the Loans hereunder shall not become effective until
the Business Day (the "Effective Date") when each of the following conditions
precedent shall have been satisfied in a manner satisfactory to the Agents:
(a)    Payment of Fees, Etc. The Borrowers shall have paid on or before the date
of this Agreement all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04.
(b)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in ARTICLE VI and in each other Loan Document, certificate or other
writing delivered to any Agent or any Lender pursuant hereto or thereto on or
prior to the Effective Date are true and correct in all material respects on and
as of the Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
shall have occurred and be continuing on the Effective Date or would result from
this Agreement or the other Loan Documents becoming effective in accordance with
its or their respective terms, both immediately before and immediately after
giving effect to the Loans.

-53-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(c)    Legality. The making of the Loans and the performance of the other
transactions contemplated by this Agreement and the other Loan Documents shall
not contravene any Requirements of Law or any other law, rule or regulation
applicable to any Agent or any Lender and no Requirements of Law or any other
law, rule or regulation shall restrain, prevent or impose materially adverse
conditions upon the making of the Loans and the performance of the other
transactions contemplated by this Agreement and the other Loan Documents.
(d)    Delivery of Documents. The Collateral Agent shall have received on or
before the Effective Date the following, each in form and substance reasonably
satisfactory to the Collateral Agent and, unless indicated otherwise, dated the
Effective Date:
(i)    a Security Agreement, duly executed by each Loan Party, together with the
original stock certificates representing all of the Equity Interests and all
promissory notes required to be pledged thereunder, accompanied by undated stock
powers executed in blank and other proper instruments of transfer;
(ii)    a UCC Filing Authorization Letter, duly executed by each Loan Party,
together with (A) appropriate financing statements duly filed in such office or
offices as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the security interests purported to be created by each
Security Agreement and (B) evidence reasonably satisfactory to the Collateral
Agent of the filing of such UCC-1 financing statements;
(iii)    certified copies of request for copies of information listing all
effective financing statements which name as debtor any Loan Party and which are
filed in the appropriate filing offices, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the
Collateral Agent, shall cover any of the Collateral and the results of searches
for any tax Lien, judgment Lien, execution or notice of bankruptcy filed against
such Person or its property, which results, except as otherwise agreed to in
writing by the Collateral Agent, shall not show any such Liens other than
Permitted Liens;
(iv)    a Perfection Certificate, duly executed by each Loan Party and completed
in a manner reasonably satisfactory to the Collateral Agent;
(v)    the Fee Letter, duly executed by each Borrower;
(vi)    a copy of the resolutions of each Loan Party, certified as of the
Effective Date by an Authorized Officer thereof, authorizing (A) the borrowings
hereunder and the transactions contemplated by the Loan Documents to which such
Loan Party is or will be a party, and (B) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith;
(vii)    a certificate of an Authorized Officer of each Loan Party, certifying
the names and true signatures of the representatives of such Loan Party
authorized to sign each Loan

-54-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Document to which such Loan Party is or will be a party and the other documents
to be executed and delivered by such Loan Party in connection herewith and
therewith, together with evidence of the incumbency of such authorized officers;
(viii)    a certificate of the appropriate official(s) of (A) the jurisdiction
of organization of each Loan Party and (B) each other jurisdiction of foreign
qualification of each Loan Party in which the failure to be in good standing and
duly qualified to do business could reasonably be expected to result in a
Material Adverse Effect, in each case certifying as of a recent date not more
than 30 days prior to the Effective Date as to the subsistence in good standing
of, and the payment of taxes by, such Loan Party in such jurisdictions;
(ix)    a true and complete copy of the charter, certificate of formation,
certificate of limited partnership, articles of incorporation or other publicly
filed organizational document of each Loan Party certified as of a recent date
not more than 30 days prior to the Effective Date by an appropriate official of
the jurisdiction of organization of such Loan Party which shall set forth the
same complete name of such Loan Party as is set forth herein and the
organizational number of such Loan Party, if an organizational number is issued
in such jurisdiction;
(x)    a copy of the Governing Documents of each Loan Party, together with all
amendments thereto, certified as of the Effective Date by an Authorized Officer
of such Loan Party;
(xi)    opinions of (A) Ice Miller LLP, counsel to the Loan Parties, which
opinions shall, in each case, be in form and substance reasonably satisfactory
to the Agents (it being agreed and understood that the form and substance of the
opinions delivered to the Agents on or prior to the date hereof are satisfactory
to the Agents), address such corporate authority, enforceability and collateral
matters as the Agents may reasonably request and be addressed to the Agents and
the Lenders, or delivered to the Agents and the Lenders with a letter permitting
the Agents and the Lenders to rely on such opinions;
(xii)     a certificate of an Authorized Officer of each Loan Party, certifying
as to the matters set forth in Section 5.01(b), (e) and (h) through (l);
(xiii)     a copy of (A) the Financial Statements and (B) the financial
projections described in Section 6.01(g)(ii) hereof, certified as of the
Effective Date as complying with the representations and warranties set forth in
Section 6.01(g)(ii) by an Authorized Officer of the Company;
(xiv)    a certificate of the chief financial officer of the Company, setting
forth in reasonable detail the calculations required to (A) establish
compliance, on a pro forma basis after giving effect to the Loans, with each of
the financial covenants contained in Section 7.03, and (B) evidence to the
Agents' reasonable satisfaction of the representations set forth in Section
5.01(k) and (n);

-55-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(xv)    a certificate of the chief financial officer of the Company and each
other Borrower, certifying as to the solvency of the Company and such Borrower,
which certificate shall be satisfactory in form and substance to the Collateral
Agent;
(xvi)     a certificate of the chief financial officer of the Company certifying
that all tax returns required to be filed by the Loan Parties have been filed
and all taxes upon the Loan Parties or their properties, assets, and income
(including real property taxes and payroll taxes) have been paid;
(xvii)    evidence of the insurance coverage required by Section 7.01 and the
terms of each Security Agreement and each Mortgage and such other insurance
coverage with respect to the business and operations of the Loan Parties as the
Collateral Agent may reasonably request, in each case, where requested by the
Collateral Agent, with such endorsements as to the first mortgagee, the named
insureds or loss payees thereunder as the Collateral Agent may request and
providing that such policy may be terminated or canceled (by the insurer or the
insured thereunder) only upon 30 days' prior written notice to the Collateral
Agent and each such first mortgagee, named insured or loss payee, together with
evidence of the payment of all premiums due in respect thereof for such period
as the Collateral Agent may request;
(xviii)    a certificate of an Authorized Officer of the Administrative
Borrower, certifying the names and true signatures of the persons that are
authorized to provide Notices of Borrowing, LIBOR Notices and all other notices
under this Agreement and the other Loan Documents;
(xix)    copies of the Material Contracts of the Loan Parties as in effect on
the Effective Date, certified as true and correct copies thereof by an
Authorized Officer of the Administrative Borrower, together with a certificate
of an Authorized Officer of the Administrative Borrower stating that such
agreements remain in full force and effect and that none of the Loan Parties has
breached or defaulted in any of its obligations under such agreements;
(xx)    a Cash Management Agreement with each bank (and for each account) listed
on Schedule 6.01(v), in form and substance reasonably satisfactory to the
Agents, duly executed by the applicable Loan Parties and each of the applicable
banks, with respect to the Cash Management Accounts of the Loan Parties
maintained with such Cash Management Bank;
(xxi)    a payoff letter, in form and substance satisfactory to Agents, from
Orix Venture Finance LLC (“Orix”) in connection with that certain Loan and
Security Agreement, dated as of August 31, 2011, by and among the Borrower, Orix
and other lenders from time to time party thereto, and all other evidence
satisfactory to the Agents that Indebtedness of the Loan Parties is paid off
(other than Permitted Indebtedness) and all Liens in connection with such
Indebtedness, as the case may be, are released (other than Permitted Liens);
(xxii)    a duly-executed W-9 form for each of the Borrowers, or other
applicable tax form; and

-56-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(xxiii)     such other agreements, instruments, approvals, opinions and other
documents, each reasonably satisfactory to the Collateral Agent in form and
substance, as the Collateral Agent may reasonably request.
(e)    Material Adverse Effect. The Collateral Agent and the Borrowers shall
have mutually determined, in their reasonable discretion, that no Material
Adverse Effect shall have occurred since December 31, 2013.
(f)    Approvals. All consents, licenses, franchises, permits, authorizations
and approvals of, filings and registrations with, notices to, and all other
actions in respect of, any Governmental Authority, shareholder or other Person
required in connection with (i) the making of the Loans and (ii) the other
transactions contemplated by this Agreement and the other Loan Documents, shall
have been obtained or made (and all applicable waiting periods shall have
expired without any action being taken by any competent authority) and shall be
in full force and effect and no Requirements of Law or other law or regulation
shall be applicable in the reasonable judgment of the Agent that restrains,
prevents or imposes materially adverse conditions upon the making of the Loans
or the other transactions contemplated by the Loan Documents.
(g)    Proceedings; Receipt of Documents. All proceedings in connection with the
making of the Loans and the other transactions contemplated by this Agreement
and the other Loan Documents, and all documents incidental hereto and thereto,
shall be reasonably satisfactory to the Collateral Agent and its counsel, and
the Collateral Agent and such counsel shall have received all such information
and such counterpart originals or certified or other copies of such documents as
the Collateral Agent or such counsel may reasonably request.
(h)    Litigation. There shall exist no claim, action, suit, investigation,
litigation or proceeding (including, without limitation, shareholder or
derivative litigation) pending or threatened in any court or before any
arbitrator or governmental authority which purport to enjoin, prohibit or
restrain or otherwise adversely affect the Loans, this Agreement or the
transactions contemplated by this Agreement or which has a reasonable likelihood
of having a Material Adverse Effect.
(i)    Membership Revenue Total Leverage Ratio. The Membership Revenue Total
Leverage Ratio as at the end of the twelve month period ended June 30, 2014,
calculated on a pro forma basis after giving effect to the Loans, shall not be
greater than 0.9 to 1.00.
(j)    Liquidity. The Loan Parties shall have Qualified Cash, after giving
effect to the Loans (including the application of the proceeds thereof), and the
payment of all fees, costs and expenses in connection with the Loan Documents,
of not less than $72,500,000.
(k)    Membership Revenue. The Administrative Agent shall have received evidence
satisfactory to it that the Company’s Membership Revenue for the twelve-month
period ended June 30, 2014 is not less than $70,000,000.

-57-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(l)    Loan to Value. The Company and its Subsidiaries Loan-to-Value does not
exceed twenty percent (20.0%).
(m)    Notices. The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02 and a flow of funds reasonably acceptable to
the Administrative Borrower and the Administrative Agent.
(n)    Delivery of Documents. The Agents shall have received such other
agreements, instruments, approvals, opinions and other documents and financial
and other information, each in form and substance reasonably satisfactory to the
Agents, as any Agent may reasonably request.
Notwithstanding the foregoing, the obligations of the Lenders to make the Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived by the Administrative Agent) on or prior to 12:00 noon (New
York City time) on October 18, 2014 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
Section 5.02    Conditions Precedent to Delayed Draw Term Loans. The obligation
of any Agent or any Lender to make any Delayed Draw Term Loan after the
Effective Date is subject to the fulfillment, in a manner reasonably
satisfactory to the Administrative Agent, of each of the following conditions
precedent:
(a)    Payment of Fees, Etc. The Borrowers shall have paid all fees, costs,
expenses and taxes then payable by the Borrowers pursuant to this Agreement and
the other Loan Documents, including, without limitation, Section 2.06 and
Section 12.04 hereof.
(b)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Loan, and the Borrowers' acceptance of the proceeds of such Loan,
shall each be deemed to be a representation and warranty by each Loan Party on
the date of such Loan that: (i) the representations and warranties contained in
Article VI and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the date of such Loan are true and correct in all material respects on and as of
such date as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date (in
which case such representation or warranty shall be true and correct on and as
of such earlier date), (ii) at the time of and after giving effect to the making
of such Loan and the application of the proceeds thereof, no Default or Event of
Default has occurred and is continuing or would result from the making of the
Loan to be made on such date and (iii) the conditions set forth in this
Section 5.02 have been satisfied as of the date of such request.
(c)    Legality. The making of such Loan shall not contravene any law, rule or
regulation applicable to any Agent or any Lender.
(d)    Notices. The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02 hereof.

-58-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(e)    Liquidity. The Loan Parties shall have Qualified Cash, after giving
effect to the making of such Delayed Draw Term Loan, of not less than
$15,000,000.
(f)    Membership Revenue Total Leverage Ratio. As at the end of the most
recently ended twelve month period for which the Borrowers have delivered
monthly financial statements pursuant to Section 7.01(a)(i), calculated on a pro
forma basis after giving effect to the making of such Delayed Draw Term Loan,
the Membership Revenue Total Leverage Ratio shall not be greater than 1.75 to
1.00
(g)    Pro-Forma Covenant Compliance. The Loan Parties shall be in compliance,
on a pro forma basis after giving effect to the making of such Delayed Draw Term
Loan, with each of the financial covenants contained in Section 7.03.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES


Section 6.01    Representations and Warranties. Each Loan Party hereby
represents and warrants to the Agents and the Lenders as follows:
(a)    Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing or existence under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrowers, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing or existence in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary except, in the case of this clause
(iii), to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(b)    Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene any
of its Governing Documents or any applicable Requirement of Law or any
Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval necessary to its
operations or any of its properties.
(c)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with (other than customary filings with the SEC), any
Governmental Authority is required in connection with the due execution,
delivery and performance by any Loan Party of any Loan Document to which it is
or will be a party.

-59-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(d)    Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally.
(e)    Capitalization. On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
Equity Interests of the Company and each of its Subsidiaries and the issued and
outstanding Equity Interests of the Company and each of its Subsidiaries are as
set forth on Schedule 6.01(e). All of the issued and outstanding shares of
Equity Interests of the Company and each of its Subsidiaries have been validly
issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights. Except as
described on Schedule 6.01(e), there are no outstanding debt or equity
securities of the Company or any of its Subsidiaries and no outstanding
obligations of the Company or any of its Subsidiaries convertible into or
exchangeable for, or warrants, options or other rights for the purchase or
acquisition from the Company or any of its Subsidiaries, or other obligations of
the Company or any of its Subsidiaries to issue, directly or indirectly, any
shares of Equity Interests of the Company or any of its Subsidiaries.
(f)    Litigation; Commercial Tort Claims. Except as set forth in Schedule
6.01(f), (i) there is no pending or, to the best knowledge of any Loan Party,
threatened action, suit or proceeding affecting any Loan Party or any of its
properties before any court or other Governmental Authority or any arbitrator
that (A) if adversely determined (or, in the case frivolous claims as reasonably
determined by the Company and reasonably agreed to by the Administrative Agent,
without giving effect to such adverse determination), could reasonably be
expected to have a Material Adverse Effect or (B) relates to this Agreement or
any other Loan Document or any transaction contemplated hereby or thereby and
(ii) as of the Effective Date, none of the Loan Parties holds any commercial
tort claims in respect of which a claim has been filed in a court of law or a
written notice by an attorney has been given to a potential defendant.
(g)    Financial Condition.
(i)    The Financial Statements, copies of which have been delivered to each
Agent and each Lender, fairly present the consolidated financial condition of
the Company and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Company and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP. All
material indebtedness and other liabilities (including, without limitation,
Indebtedness, liabilities for taxes, long-term leases and other unusual forward
or long-term commitments), direct or contingent, of the Company and its
Subsidiaries are set forth in the Financial Statements. Since December 31, 2013,
no event or development has occurred that has had or could reasonably be
expected to have a Material Adverse Effect.
(ii)    The Company has heretofore furnished to each Agent and each Lender
(A) projected quarterly balance sheets, income statements and statements of cash
flows of the Company and its Subsidiaries for the period from January 1, 2014
through December 31, 2016, and (B) projected annual balance sheets, income
statements and statements of cash flows of the Company and its Subsidiaries for
the Fiscal Years ending December 31, 2017 through 2019, which projected
financial

-60-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






statements shall be updated from time to time pursuant to Section 7.01(a)(v).
Such projections, as so updated, shall be believed by the Company at the time
furnished to be reasonable, shall have been prepared on a reasonable basis and
in good faith by the Company, and shall have been based on assumptions believed
by the Company to be reasonable at the time made and upon the best information
then reasonably available to the Company, and the Company shall not be aware of
any facts or information that would lead it to believe that such projections, as
so updated, are incorrect or misleading in any material respect.
(h)    Compliance with Law, Etc. No Loan Party or any of its Subsidiaries is in
violation in any material respect of (i) any of its Governing Documents,
(ii) any material domestic or foreign Requirement of Law, including, without
limitation, any material statute, legislation or treaty, any guideline,
directive, rule, regulation, standard, requirement, policy, order, judgment,
injunction, award or decree of any Governmental Authority, in each case,
applicable to it or any of its property or assets, or (iii) any material term of
any Material Contract. No Default or Event of Default has occurred and is
continuing.
(i)    ERISA. Except as set forth on Schedule 6.01(i), (i) each Employee Plan is
in substantial compliance with ERISA and the Internal Revenue Code, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) the most recent annual report (Form 5500
Series) with respect to each Employee Plan, including any required Schedule B
(Actuarial Information) thereto, copies of which have been filed with the
Internal Revenue Service and delivered to the Agents, is complete and correct
and fairly presents the funding status of such Employee Plan, and since the date
of such report there has been no material adverse change in such funding status,
(iv) copies of each agreement entered into with the PBGC, the U.S. Department of
Labor or the Internal Revenue Service with respect to any Employee Plan have
been delivered to the Agents, (v) no Employee Plan had an accumulated or waived
funding deficiency or permitted decrease which would create a deficiency in its
funding standard account or has applied for an extension of any amortization
period within the meaning of Section 412 of the Internal Revenue Code at any
time during the previous 60 months, and (vi) no Lien imposed under the Internal
Revenue Code or ERISA exists or is likely to arise on account of any Employee
Plan within the meaning of Section 412 of the Internal Revenue Code. Except as
set forth on Schedule 6.01(i), no Loan Party or any of its ERISA Affiliates has
incurred any withdrawal liability within the meaning of Section 4201 of ERISA
with respect to any Multiemployer Plan, or is aware of any facts indicating that
it or any of its ERISA Affiliates may in the future incur any such withdrawal
liability within the meaning of Section 4201 of ERISA. No Loan Party or any of
its ERISA Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a
nonexempt prohibited transaction described in Sections 406 of ERISA or 4975 of
the Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan. Except as required by Section 4980B of the Internal Revenue Code or
similar state law, no Loan Party or any of its ERISA Affiliates maintains an
employee welfare benefit plan (as defined in Section 3(1) of

-61-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






ERISA) which provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of any Loan Party or
any of its ERISA Affiliates or coverage after a participant's termination of
employment.
(j)    Taxes, Etc. All federal, state, municipal and local tax returns,
notifications and other reports and filings required by applicable Requirements
of Law to be filed by any Loan Party have been filed within the time required by
the applicable Requirement of Law, or extensions have been obtained, and all
taxes, assessments and other governmental charges imposed upon any Loan Party or
any property of any Loan Party and which have become due and payable on or prior
to the date hereof have been paid, except to the extent contested in good faith
by proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof on the Financial Statements
in accordance with GAAP. There is no proposed tax assessment against a Loan
Party that is not being contested by such Loan Party in good faith and by
appropriate proceedings.
(k)    Regulations T, U and X. No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T, U and X.
(l)    Nature of Business. No Loan Party is engaged in any business other than
as set forth on Schedule 6.01(l).
(m)    [Intentionally Omitted].
(n)    Permits, Etc. Each Loan Party has, and is in compliance in all material
respects with, all material permits, licenses, authorizations, approvals,
entitlements and accreditations required for such Person lawfully to own, lease,
manage or operate, or to acquire, each business currently owned, leased, managed
or operated, or to be acquired, by such Person. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such material permit, license, authorization, approval,
entitlement or accreditation, and there is no claim that any thereof is not in
full force and effect.
(o)    Properties. 
(i)    Each Loan Party has good and marketable title to, valid leasehold
interests in, or valid licenses to use, all Facilities and other property and
assets material to its business, free and clear of all Liens, except Permitted
Liens. All such properties and assets are in good working order and condition,
ordinary wear and tear excepted.

-62-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(ii)    Schedule 6.01(o) sets forth a complete and accurate list, as of the
Effective Date, of the location, by state and street address, of all real
property owned or leased by each Loan Party and identifies the interest (fee or
leasehold) of such Loan Party therein. As of the Effective Date, each Loan Party
has valid leasehold interests in the Leases described on Schedule 6.01(o) to
which it is a party.
(p)    Full Disclosure. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party to the Agents
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which it
was made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
prepared.
(q)    [Intentionally Omitted].
(r)    Environmental Matters. Except as set forth on Schedule 6.01(r), (i) the
operations of each Loan Party are and have at all times been in material
compliance with all Environmental Laws; (ii) there has been no Release at any
properties currently owned, leased, or operated by any Loan Party or any
properties formerly owned, leased or operated by any Loan Party, any Subsidiary,
or any predecessor in interest of any Loan Party or any of its Subsidiaries
during such Person’s ownership, lease or operation, or at any disposal or
treatment facility which received Hazardous Materials generated by any Loan
Party, Subsidiary or any predecessor in interest of any Loan Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect; (iii) no Environmental Action has been asserted against any Loan Party
or any Subsidiary nor does any Loan Party have knowledge or notice of any
threatened or pending Environmental Action against any Loan Party or Subsidiary
which could reasonably be expected to have a Material Adverse Effect; (iv) no
Environmental Actions have been asserted against any facilities that may have
received Hazardous Materials generated by any Loan Party or any predecessor in
interest of any Loan Party or any of its Subsidiaries which could be reasonably
expected to have a Material Adverse Effect; (v) no property currently, or to the
knowledge of any Loan Party, formerly owned, leased or operated by a Loan Party,
Subsidiary or predecessor in interest of any Loan Party or any of its
Subsidiaries has been used as a treatment or disposal site for any Hazardous
Material; (vi) no Loan Party or Subsidiary has failed to report to the proper
Governmental Authority any Release which is required to be so reported by any
Environmental Laws, (vii) each Loan Party holds all material licenses, permits
and approvals required under any Environmental Laws in connection with the
operation of the business carried on by it and is in material compliance with
the terms and conditions thereof,; and (viii) no Loan Party has received any
notice that (A) any work, repairs, construction or capital expenditures are
required to be as a condition of compliance with any Environmental Laws or any
license, permit or approval issued pursuant thereto or (B) any license, permit
or approval referred to above is about to be reviewed, made, subject to
limitations or conditions, revoked, withdrawn or terminated.
(s)    Insurance. Each Loan Party keeps its property adequately insured and
maintains insurance with responsible and reputable insurance companies or
associations with respect to its properties (including all real properties
leased or owned by it) and business, in such amounts and covering

-63-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






such risks as is required by any Governmental Authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated. Schedule
6.01(s) sets forth a list of all insurance maintained by each Loan Party on the
Effective Date.
(t)    Use of Proceeds. The proceeds of the Loans shall be used to (a) refinance
existing debt of the Company and its Subsidiaries, (b) fund other general
corporate purposes of the Company and its Subsidiaries, and (c) pay transaction
related fees and expenses in connection with this Agreement and the other Loan
Documents.
(u)    No Fraudulent Transfer. After giving effect to the transactions
contemplated by this Agreement and the other Loan Documents and before and after
giving effect to the Loans, the Company and each other Borrower is, and the Loan
Parties on a consolidated basis are, Solvent. No transfer of property is being
made by any Loan Party and no obligation is being incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of such Loan Party.
(v)    Location of Bank and Securities Accounts. Schedule 6.01(v) sets forth a
complete and accurate list as of the Effective Date of all deposit, checking and
other bank accounts, all securities and other accounts maintained with any
broker dealer and all other similar accounts maintained by each Loan Party,
together with a description thereof (i.e., the bank or broker dealer at which
such deposit or other account is maintained and the account number and the
purpose thereof).
(w)    Intellectual Property. Except as set forth on Schedule 6.01(w), each Loan
Party owns or licenses or otherwise has the right to use all such applicable
Loan Party’s material Intellectual Property, that is necessary for the operation
of its business, and, to the knowledge of each Loan Party, without any
investigation, without infringement upon or conflict with the rights of any
other Person with respect thereto, and no claim or litigation regarding any of
the foregoing is pending or threatened, no letters questioning infringement have
been received that would be adverse to the value of any material Intellectual
Property of any Loan Party. Set forth on Schedule 6.01(w) is a complete and
accurate list as of the Effective Date of all such material Intellectual
Property of each Loan Party.
(x)    Material Contracts. Set forth on Schedule 6.01(x) is a complete and
accurate list as of the Effective Date of all Material Contracts of each Loan
Party, showing the parties and subject matter thereof and amendments and
modifications thereto. Each such Material Contract (i) is in full force and
effect and is binding upon and enforceable against each Loan Party that is a
party thereto and, to the best knowledge of such Loan Party, all other parties
thereto in accordance with its terms, (ii) has not been otherwise amended or
modified, and (iii) is not in default due to the action of any Loan Party or, to
the best knowledge of any Loan Party, any other party thereto.
(y)    Investment Company Act. None of the Loan Parties is (i) an "investment
company" or an "affiliated person" or "promoter" of, or "principal underwriter"
of or for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject

-64-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






to regulation under any Requirement of Law that limits in any respect its
ability to incur Indebtedness or which may otherwise render all or a portion of
the Obligations unenforceable.
(z)    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the best knowledge of any Loan Party, threatened
against any Loan Party before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party which arises
out of or under any collective bargaining agreement, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
against any Loan Party or (iii) to the best knowledge of each Loan Party, no
union representation question existing with respect to the employees of any Loan
Party and no union organizing activity taking place with respect to any of the
employees of any Loan Party. Except in each case for circumstances that could
not reasonably be expected to have a Material Adverse Effect, (x) no Loan Party
or any of its ERISA Affiliates has incurred any liability or obligation under
the Worker Adjustment and Retraining Notification Act ("WARN") or similar state
or federal law, which remains unpaid or unsatisfied; (y) the hours worked and
payments made to employees of any Loan Party have not been in violation of the
Fair Labor Standards Act or any other applicable legal requirements; and (z) all
material payments due from any Loan Party on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of such Loan Party.
(aa)    [Intentionally Omitted].
(bb)    No Bankruptcy Filing. No Loan Party is contemplating either an
Insolvency Proceeding or the liquidation of all or a major portion of such Loan
Party's assets or property, and no Loan Party has any knowledge of any Person
contemplating an Insolvency Proceeding against it.
(cc)    Interrelated Business. The Loan Parties make up a related organization
of various entities constituting a single economic and business enterprise so
that the Loan Parties share an identity of interests such that any benefit
received by any one of them benefits the others. From time to time each Loan
Party may render services to or for the benefit of the other Loan Parties,
purchase or sell and supply goods to or from or for the benefit of the others,
make loans, advances and provide other financial accommodations to or for the
benefit of the other Loan Parties (including inter alia, the payment by such
Loan Party of creditors of the other Loan Parties and guarantees by such Loan
Party of indebtedness of the other Loan Parties and provides administrative,
marketing, payroll and management services to or for the benefit of the other
Loan Parties).
(dd)    Name; Jurisdiction of Organization; Organizational ID Number; Chief
Place of Business; Chief Executive Office; FEIN. The Perfection Certificate sets
forth a complete and accurate list as of the date hereof of (i) the exact legal
name of each Loan Party, (ii) the jurisdiction of organization of each Loan
Party, (iii) the organizational identification number of each Loan Party (or
indicates that such Loan Party has no organizational identification number),
(iv) each place of business of each Loan Party, (v) the chief executive office
of each Loan Party and (vi) the U.S. Federal employer identification number of
each Loan Party (or indicates that such Loan Party has no U.S. Federal employer
identification number).

-65-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(ee)    Locations of Collateral. There is no location at which any Loan Party
has any Collateral other than (i) those locations listed on Schedule 6.01(ee),
(ii) any other locations for which such Loan Party has provided notice to the
Agent and, if necessary, a written subordination or waiver or collateral access
agreement in accordance with Section 7.01(m), or (iii) Collateral in transit in
the ordinary course of business between the locations referred to in clauses (i)
and (ii). Schedule 6.01(ee) hereto contains a true, correct and complete list,
as of the Effective Date, of the legal names and addresses of each warehouse at
which Collateral of each Loan Party is stored. None of the receipts received by
any Loan Party from any warehouse states that the goods covered thereby are to
be delivered to bearer or to the order of a named Person or to a named Person
and such named Person's assigns.
(ff)    Security Interests. Each Security Agreement creates in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, a legal, valid
and enforceable security interest in the Collateral secured thereby. Upon the
filing of the UCC-1 financing statements described in Section 5.01(d)(iii) and
the recording of the Collateral Assignments for Security referred to in each
Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, such security interests in and
Liens on the Collateral granted thereby shall be perfected, first priority
security interests, and no further recordings or filings are or will be required
in connection with the creation, perfection or enforcement of such security
interests and Liens, other than (i) the filing of continuation or renewal
statements in accordance with applicable law, (ii) the recording of the
Collateral Assignments for Security pursuant to each Security Agreement in the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, with respect to after-acquired U.S. patent and trademark
applications and registrations and U.S. copyrights and industrial designs,
(iii) the recordation of appropriate evidence of the security interest in the
appropriate foreign registry with respect to all foreign Intellectual Property
that is subject to the security interest and (iv) to the extent a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction by the filing of the financing statements and other
filings referred to in the second sentence of this subsection.
(gg)    Schedules. As of the Effective Date, all of the information which is
required to be scheduled to this Agreement is set forth on the Schedules
attached hereto, is correct and accurate and does not omit to state any
information material thereto.
(hh)    Anti-Terrorism Laws.
(i)    General. None of the Loan Parties nor, to the actual knowledge of any
Senior Officer, any Affiliate of any Loan Party is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Terrorism Laws.
(ii)    None of the Loan Parties nor, to the actual knowledge of any Senior
Officer, any Affiliate of any Loan Party or their respective agents acting or
benefiting in any capacity in connection with the Loans or other transactions
hereunder, is any of the following (each a "Blocked Person"):

-66-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(A)    a Person that is prohibited pursuant to any of the OFAC Sanctions
Programs, including a Person named on OFAC's list of Specially Designated
Nationals and Blocked Persons and Sectoral Sanctions Identifications List;
(B)    a Person that is owned or controlled by, or that owns or controls, or
that is acting for or on behalf of, any Person described in (A), above;
(C)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(D)    a Person that is knowingly affiliated or associated with a Person
described in (A) through (C), above;
(iii)    None of the Loan Parties, nor any of their agents acting in any
capacity in connection with the Loans or other transactions hereunder
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(B) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to any OFAC Sanctions Programs.


ARTICLE VII

COVENANTS OF THE LOAN PARTIES


Section 7.01    Affirmative Covenants. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid or
any Lender shall have any Commitment hereunder, each Loan Party will, and will
cause each of its Subsidiaries to, unless the Required Lenders shall otherwise
consent in writing:
(a)    Reporting Requirements. Furnish to each Agent and each Lender:
(i)    as soon as available, and in any event within 30 days after the end of
each fiscal month of the Company and its Subsidiaries, commencing with September
30, 2014, (x) internally prepared unaudited consolidated and consolidating
balance sheets, consolidated and consolidating statements of operations and
retained earnings and consolidated and consolidating statements of cash flows as
at the end of such fiscal month, and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such fiscal month,
setting forth in each case in comparative form the figures for the corresponding
date or period set forth in the projections delivered pursuant to Section
7.01(a)(v), all in reasonable detail and with respect to the current period
information certified by an Authorized Officer of the Company as fairly
presenting, in all material respects, the financial position of the Company and
its Subsidiaries as at the end of such fiscal month and the results of
operations, retained earnings and cash flows of the Company and its Subsidiaries
for such fiscal month and for such year-to-date period, in accordance with GAAP
applied in a manner consistent with that of the most recent audited financial
statements furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments and (y) an operating metrics report
for such fiscal month in a form substantially consistent with the operating
metrics reports furnished to the Administrative Agent prior to the date hereof;

-67-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(ii)    as soon as available, and in any event within 45 days after the end of
each fiscal quarter of each Fiscal Year of the Company and its Subsidiaries,
commencing with September 30, 2014, (x) internally prepared and unaudited
consolidated and consolidating balance sheets, consolidated and consolidating
statements of operations and retained earnings and consolidated and
consolidating statements of cash flows as at the end of such fiscal quarter, and
for the period commencing at the end of the immediately preceding Fiscal Year
and ending with the end of such fiscal quarter, setting forth in each case in
comparative form the figures for the corresponding date or period set forth in
the projections delivered pursuant to Section 7.01(a)(v), all in reasonable
detail and, with respect to the current period information, certified by an
Authorized Officer of the Company as fairly presenting, in all material
respects, the financial position of the Company and its Subsidiaries as at the
end of such fiscal quarter and the results of operations, retained earnings and
cash flows of the Company and its Subsidiaries for such fiscal quarter and for
such year-to-date period, in accordance with GAAP applied in a manner consistent
with that of the most recent audited financial statements furnished to the
Agents and the Lenders, subject to the absence of footnotes and normal year-end
adjustments and (y) a management narrative discussion and analysis of the
financial condition and results of operations for such historical periods and
for such comparisons provided in connection with the foregoing clause (x);
(iii)    as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Company and its Subsidiaries, (x) consolidated and
consolidating balance sheets, consolidated and consolidating statements of
operations and retained earnings and consolidated and consolidating statements
of cash flows of the Company and its Subsidiaries as at the end of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year, and (B) the projections delivered pursuant to
Section 7.01(a)(v), all in reasonable detail and prepared in accordance with
GAAP, and with respect to the current period information, accompanied by a
report and an unqualified opinion, prepared in accordance with generally
accepted auditing standards, of independent certified public accountants of
recognized standing selected by the Company and reasonably satisfactory to the
Agents (which opinion shall be without (1) a "going concern" or like
qualification or exception, (2) any qualification or exception as to the scope
of such audit, or (3) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7.03), and
(y) a management narrative discussion and analysis of the financial condition
and results of operations for such historical periods and for such comparisons
provided in connection with the foregoing clause (x);
(iv)    simultaneously with the delivery of the financial statements of the
Company and its Subsidiaries required by clauses (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Company
(A) stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Company
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Company and its Subsidiaries were in
compliance with all of the provisions of this Agreement and such Loan Documents
at the times such compliance is required hereby and thereby, and that such
review has not disclosed, and such Authorized Officer has no knowledge of, the
existence during such period of an Event of Default or Default or, if an

-68-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Event of Default or Default existed, describing the nature and period of
existence thereof and the action which the Company and its Subsidiaries propose
to take or have taken with respect thereto, (B) attaching a schedule showing the
calculation of the financial covenants specified in Section 7.03, and (C) in the
case of the delivery of the financial statements of the Company and its
Subsidiaries required by clause (iii) of this Section 7.01(a), a summary of
changes to all material insurance coverage maintained as of the date thereof by
any Loan Party and all material insurance coverage planned to be maintained by
any Loan Party, together with such other related documents and information as
the Administrative Agent may reasonably require;
(v)    as soon as available and in any event not later than forty-five (45) days
after the end of each Fiscal Year, (A) an annual operating business plan, budget
and financial projections for the Company and its Subsidiaries, supplementing
and superseding the financial projections referred to in Section 6.01(g)(ii)(A),
prepared on a quarterly basis (including statements of operations, retained
earnings and cash flows and a balance sheet as at the end of the last month in
each fiscal quarter) and otherwise in form and substance reasonably satisfactory
to the Agents, for the immediately succeeding Fiscal Year for the Company and
its Subsidiaries;
(vi)    at the time of the delivery of the financial statements of the Company
and its Subsidiaries required by clause (iii) of this Section 7.01(a), a
certificate, certified by an Authorized Officer of the Company, confirming that
there have been no changes to the information contained in each of the
Perfection Certificates delivered on the Effective Date or the date of the most
recently updated Perfection Certificate delivered pursuant to this clause
(vi) and/or attaching an updated Perfection Certificate identifying any such
changes to the information contained therein;
(vii)    promptly after submission to any Governmental Authority, all documents
and information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority;
(viii)    as soon as possible, and in any event within three (3) Business Days
after any Senior Officer of the Company becomes aware of an Event of Default or
Default (unless such Default has been cured within such 3 Business Day period),
the written statement (including by email) of an Authorized Officer of the
Administrative Borrower setting forth the details of such Event of Default or
Default and the action which the affected Loan Party proposes to take with
respect thereto;
(ix)    (A) as soon as possible and in any event within three (3) Business Days
after any Loan Party or any ERISA Affiliate thereof knows or has reason to know
that (1) any Reportable Event with respect to any Employee Plan has occurred,
(2) any other Termination Event with respect to any Employee Plan has occurred,
or (3) an accumulated funding deficiency has been incurred or an application has
been made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence and the action, if any,
which such Loan Party or such ERISA Affiliate proposes to take with respect
thereto, (B) promptly and in any event within three (3) Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC,
copies of each notice received by any Loan Party or any ERISA Affiliate thereof
of the PBGC's intention to terminate any

-69-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Plan or to have a trustee appointed to administer any Plan, (C) promptly and in
any event within 10 days after the filing thereof with the Internal Revenue
Service if requested by any Agent, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each
Employee Plan and Multiemployer Plan, (D) promptly and in any event within 10
days after any Loan Party or any ERISA Affiliate thereof knows or has reason to
know that a required installment within the meaning of Section 412 of the
Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within three (3) Business Days after receipt
thereof by any Loan Party or any ERISA Affiliate thereof from a sponsor of a
Multiemployer Plan or from the PBGC, a copy of each notice received by any Loan
Party or any ERISA Affiliate thereof concerning the imposition or amount of
withdrawal liability under Section 4202 of ERISA or indicating that such
Multiemployer Plan may enter reorganization status under Section 4241 of ERISA,
and (F) promptly and in any event within 10 days after any Loan Party or any
ERISA Affiliate thereof sends notice of a plant closing or mass layoff (as
defined in WARN) to employees, copies of each such notice sent by such Loan
Party or such ERISA Affiliate thereof;
(x)    promptly after the commencement thereof but in any event not later than
five (5) Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by any Senior Officer of a Loan Party, notice of
each litigation, action, suit or other proceeding before any court or other
Governmental Authority or other regulatory body or any arbitrator which, in the
reasonable judgment of the Senior Officers based on the allegations in such
complaint with respect thereto, could reasonably be expected to have a Material
Adverse Effect;
(xi)    as soon as possible and in any event within three (3) days after
execution, receipt or delivery thereof, copies of any notices of default or
cancellation that any Loan Party executes or receives in connection with any
Material Contract;
(xii)    promptly after the sending or filing thereof, copies of all material
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange, provided that the Loan Parties shall
be deemed to be in compliance with this subsection (xiii) if such statements,
reports and other information are publicly available;
(xiii)    promptly upon receipt thereof, copies of all final financial reports,
if any, submitted to the Company or any of its Subsidiaries by its auditors in
connection with any annual or interim audit of the books thereof (including,
without limitation, management reports, letters or similar writings in respect
of the Company's and its Subsidiaries' systems, operations, internal controls,
financial condition or properties); and

-70-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(xiv)    promptly upon request, such other information concerning the condition
or operations, financial or otherwise, of any Loan Party as any Agent may from
time to time reasonably request.
(b)    Additional Guaranties and Collateral Security. Cause:
(i)    each domestic Subsidiary of any Loan Party not in existence on the
Effective Date, and each domestic Subsidiary of any Loan Party which is a
non-borrowing Subsidiary upon formation or acquisition but later ceases to be a
non-borrowing Subsidiary, to execute and deliver to the Collateral Agent
promptly and in any event within ten (10) days (or such longer period as the
Administrative Agent may permit in its sole discretion) after the formation,
acquisition or change in status thereof, (A) a Joinder Agreement, pursuant to
which such Subsidiary shall be made a party to this Agreement as a Guarantor,
(B) a supplement to the Security Agreement, together with (1) certificates
evidencing all of the Equity Interests of any Person owned by such Subsidiary,
(2) undated stock powers executed in blank with signature guaranteed, and
(3) such opinions of counsel as the Collateral Agent may reasonably request,
(C) one or more Mortgages creating on the owned real property of such Subsidiary
a perfected, first priority Lien on such real property and such other Real
Estate Deliverables as may be required by the Collateral Agent and (D) such
other agreements, instruments, approvals, legal opinions or other documents
reasonably requested by the Collateral Agent in order to create, perfect,
establish the first priority of or otherwise protect any Lien purported to be
covered by any such Security Agreement or Mortgage or otherwise to effect the
intent that such Subsidiary shall become bound by all of the terms, covenants
and agreements contained in the Loan Documents and that all property and assets
of such Subsidiary shall become Collateral for the Obligations; and
(ii)    each owner of the Equity Interests of any such Subsidiary to execute and
deliver promptly and in any event within 5 Business Days after the formation or
acquisition of such Subsidiary a Pledge Amendment (as defined in the Security
Agreement), together with (A) certificates evidencing all of the Equity
Interests of such Subsidiary, (B) undated stock powers or other appropriate
instruments of assignment executed in blank with signature guaranteed, (C) such
opinions of counsel as the Collateral Agent may reasonably request and (D) such
other agreements, instruments, approvals or other documents requested by the
Collateral Agent.
(c)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all material Requirements of Law
(including, without limitation, all Environmental Laws), judgments and awards
(including any settlement of any claim that, if breached, could give rise to any
of the foregoing), such compliance to include, without limitation, (i) paying
before the same become delinquent all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any of its properties, and (ii) paying all material lawful claims which if
unpaid might become a Lien or charge upon any of its properties, except, in each
case, to the extent contested in good faith by proper proceedings which stay the
enforcement of any Lien against the assets of the Loan Parties resulting from
the non-payment thereof and with respect to which adequate reserves have been
set aside for the payment thereof in accordance with GAAP.

-71-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(d)    Preservation of Existence, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, (i) its existence, rights and
privileges, and (ii) its qualification and good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary except, in the
case of this clause (ii), where the failure to do so could not reasonably be
expected to cause a Material Adverse Effect.
(e)    Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in material
conformity with GAAP.
(f)    Inspection Rights. Permit, and cause each of its Subsidiaries to permit,
the agents and representatives of any Agent at any time and from time to time,
upon reasonable prior notice and during normal business hours (provided that
upon the occurrence and during the continuance of an Event of Default, the
foregoing limitations shall not apply), to examine and make copies of and
abstracts from its records and books of account, to visit and inspect its
properties, to verify materials, leases, notes, accounts receivable, deposit
accounts and its other assets, to conduct audits, valuations and appraisals) or
examinations and to discuss its affairs, finances and accounts with any of its
directors, officers, managerial employees, independent accountants or any of its
other representatives. In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of any Agent in accordance with this Section 7.01(f).
Other than as set forth in Section 7.01(q), the Borrowers will pay (i) the
Agents’ reasonable out of pocket costs and expenses incurred in connection with
all such visits, inspections, audits, valuations, appraisals and examinations
and (ii) the reasonable costs of all visits, inspections, audits, valuations,
appraisals and examinations conducted by a third party on behalf of the Agents;
provided, however, that so long as no Event of Default shall have occurred and
be continuing, the Borrowers shall only be obligated to reimburse the Agents for
any such visits, inspections, audits, examinations, appraisals or valuations of
the Company and its Subsidiaries under this Section 7.01(f) once each Fiscal
Year.
(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties which are
necessary or otherwise material to the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.
(h)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations with respect to its properties (including all real properties
leased or owned by it) and business, in such amounts and covering such risks as
is required by any Governmental Authority having jurisdiction with respect
thereto or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event in amount,
adequacy and scope reasonably satisfactory to the Collateral Agent. All policies
covering the Collateral are to be made payable to the Collateral Agent for the
benefit of the

-72-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Agents and the Lenders, as its interests may appear, in case of loss, under a
standard non‑contributory "lender" or "secured party" clause and are to contain
such other provisions as the Collateral Agent may reasonably require to fully
protect the Lenders' interest in the Collateral and to any payments to be made
under such policies. All certificates of insurance are to be delivered to the
Collateral Agent and the policies are to be premium prepaid, with the loss
payable and additional insured and first mortgagee endorsement in favor of the
Collateral Agent and such other Persons as the Collateral Agent may designate
from time to time, and shall provide for not less than 30 days' (or, in the case
of cancellation due to non-payment, 10 days') prior written notice to the
Collateral Agent of the exercise of any right of cancellation. If any Loan Party
or any of its Subsidiaries fails to maintain such insurance, the Collateral
Agent may arrange for such insurance, but at the Borrowers' expense and without
any responsibility on the Collateral Agent's part for obtaining the insurance,
the solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall have the sole right, in the name of the
Lenders, any Loan Party and its Subsidiaries, to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
(i)    Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each
of its Subsidiaries to obtain, maintain and preserve, and take all necessary
action to timely renew, all material permits, licenses, authorizations,
approvals, entitlements and accreditations which are necessary to the proper
conduct of its business.
(j)    Environmental. (i)  Keep any property either owned or operated by it or
any of its Subsidiaries free of any Environmental Liens; (ii) comply, and cause
each of its Subsidiaries to comply, with all Environmental Laws and provide to
the Collateral Agent any documentation of such compliance which the Collateral
Agent may reasonably request; (iii) provide the Agents written notice within 5
days of any Release of a Hazardous Material in excess of any reportable quantity
at, in, under, to or from any property owned, leased or operated by it or any of
its Subsidiaries and take any Remedial Actions required in connection with said
Release; (iv) provide the Collateral Agent with written notice within 10 days of
the receipt of any of the following: (A) notice that an Environmental Lien has
been filed against any property of any Loan Party or any of its Subsidiaries;
(B) commencement of any Environmental Action or notice that an Environmental
Action will be commenced against any Loan Party or any of its Subsidiaries; and
(C) notice of a violation, citation or other administrative order which could
reasonably be expected to have a Material Adverse Effect, and (v) within twelve
(12) months of the Effective Date (provided that the Administrative Borrower
shall promptly provide updates to the Administrative Agent pertaining to the
status of such investigation upon request of the Administrative Agent), conduct,
complete and document a vapor intrusion investigation at the Facility located at
1010 E. Market Street, Indianapolis, Indiana, that is reasonably acceptable in
form and substance to the Agents.

-73-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(k)    Further Assurances. Subject to the provisions of 7.01(b), take such
action and execute, acknowledge and deliver, and cause each of its Subsidiaries
to take such action and execute, acknowledge and deliver, at its sole cost and
expense, such agreements, instruments or other documents as any Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement and the other Loan Documents, (ii) to subject to
valid and perfected first priority Liens (A) any of the Collateral, (B) any
other property of any Loan Party and its Subsidiaries (other than a Subsidiary
described in clauses (C) or (D)), (C) sixty-five percent (65%) of the voting
Equity Interests of each foreign Subsidiary of any Loan Party if such Subsidiary
is treated as a “controlled foreign corporation” as defined under Section 957 of
the Internal Revenue Code, and (D) one hundred percent (100%) of the non-voting
Equity Interests of each foreign Subsidiary of any Loan Party if such Subsidiary
is treated as a “controlled foreign corporation” as defined under Section 957 of
the Internal Revenue Code, or (iii) to establish and maintain the validity and
effectiveness of any of the Loan Documents and the validity, perfection and
priority of the Liens intended to be created thereby. In furtherance of the
foregoing, to the maximum extent permitted by applicable law, each Loan Party
(i) authorizes each Agent to file any such agreements, instruments or other
documents in any appropriate filing office and, during the continuation of an
Event of Default, to execute any such agreements, instruments or other documents
in such Loan Party's name, (ii) authorizes each Agent to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the date hereof.
(l)    Change in Collateral; Collateral Records. (i)  Give the Collateral Agent
not less than 5 Business Days' prior written notice of any change in the
location of any Collateral that individually or in the aggregate could
reasonably be expected to be material to the Borrowers, other than to locations
set forth on Schedule 6.01(ee) and with respect to which the Collateral Agent
has filed financing statements and otherwise fully perfected its Liens thereon,
(ii) advise the Collateral Agent promptly, in sufficient detail, of any material
adverse change relating to the type, quantity or quality of the Collateral taken
as a whole or the Lien granted thereon and (iii) execute and deliver, and cause
each of its Subsidiaries to execute and deliver, to the Collateral Agent for the
benefit of the Agents and the Lenders from time to time, solely for the
Collateral Agent's convenience in maintaining a record of Collateral, such
written statements and schedules as the Collateral Agent may reasonably require,
designating, identifying or describing the Collateral.
(m)    Collateral Access Agreements. At any time the chief executive office or
any books and records of any Loan Party, or any Collateral with a book value in
excess of $500,000 (when aggregated with all other Collateral at the same
location), is located on any real property of a Loan Party (whether such real
property is now existing or acquired after the Effective Date) which is not
owned by a Loan Party, within 30 days, obtain a Landlord Waiver, in form and
substance reasonably satisfactory to the Collateral Agent, providing for the
release of liens and reasonable access by the Collateral Agent to such premises.

-74-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(n)    Subordination. Cause all Indebtedness and other obligations now or
hereafter owed by it to any of its Subsidiaries, to be subordinated in right of
payment and security to the Indebtedness and other Obligations owing to the
Agents and the Lenders in accordance with a subordination agreement in form and
substance reasonably satisfactory to the Agents.
(o)    After Acquired Real Property. Upon the acquisition by any Loan Party
after the date hereof of any fee interest in any owned real property (wherever
located) (each such interest being a "New Facility") with a Current Value (as
defined below) in excess of $250,000 for the individual location or $500,000 in
the aggregate of all real property not subject to a Mortgage, promptly (and in
any event within ten (10) Business Days of such acquisition) so notify the
Collateral Agent, setting forth with specificity a description of the interest
acquired, the location of the real property, any structures or improvements
thereon and either an appraisal or such Loan Party's good-faith estimate of the
current value of such real property (for purposes of this Section, the "Current
Value"). The Collateral Agent shall notify such Loan Party whether it intends to
require a Mortgage (and any other Real Estate Deliverables) with respect to such
New Facility and the applicable Loan Party will enter into a Mortgage (along
with and any other applicable Real Estate Deliverables) reasonably satisfactory
to the Collateral Agent with respect to such New Facility 30 days from such
written request (or such longer period as the Collateral Agent may permit in its
sole discretion) of the Collateral Agent. Upon receipt of such notice requesting
a Mortgage (and any other Real Property Deliverables), the Person that has
acquired such New Facility shall promptly furnish the same to the Collateral
Agent. The Borrowers shall pay all fees and expenses, including reasonable
attorneys' fees and expenses, and all title insurance charges and premiums, in
connection with each Loan Party's obligations under this Section 7.01(o).
(p)    Fiscal Year. Cause the Fiscal Year of the Company and its Subsidiaries to
end December 31 of each calendar year unless the Administrative Agent consents
(and such consent shall be in the Administrative Agent’s sole discretion) in
writing to a change in such Fiscal Year (and appropriate related changes to this
Agreement).
(q)    Lender Meetings. Upon the request (which such request, so long as no
Event of Default shall have occurred and be continuing, shall not be made more
than once during each calendar quarter) of any Agent or the Required Lenders and
at the applicable Agent or Lenders expense, (x) participate in a meeting with
the Agents and the Lenders at the Borrowers' corporate offices (or at such other
location as may be mutually agreed to by the Administrative Borrower and such
Agent or the Required Lenders) at such time as may be mutually agreed to by the
Administrative Borrower and such Agent or the Required Lenders and (y) upon
reasonable notice and request, participate in telephonic meetings with the
Agents and the Lenders at such time as may be mutually agreed to by the
Administrative Borrower and such Agent or the Required Lenders.
(r)    (i)    Maintenance of Intellectual Property. Maintain and cause each of
its Subsidiaries to maintain any owned, Registered Intellectual Property that is
material to business (taken as a whole). The Company and its Subsidiaries agree
to notify the Administrative Agent in writing within forty-five (45) days after
the end of the applicable Fiscal Quarter if it learns (i) that any owned,
Registered Intellectual Property of the Loan Parties set forth on Schedule
6.01(w) has become abandoned or invalid, or

-75-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(ii) of any adverse determination or the institution of any proceeding
(including the institution of any proceeding in the U.S. Copyright Office, U.S.
Patent and Trademark Office, and any other appropriate government agencies in
foreign jurisdictions, or any court) regarding any item of the owned, Registered
Intellectual Property of the Loan Parties that would have an material effect on
the value on such Intellectual Property.
(s)    Post-Closing Covenants.
(i)    Within thirty (30) days of the Effective Date (or such longer period as
provided by the Administrative Agent in its sole discretion) (a) a landlord
waiver, in form and substance reasonably satisfactory to the Collateral Agent,
executed by the landlord with respect to the leased Facilities listed on
Schedule 6.01(o), except for the leased facility located at 6550 East 30th
Street, Indianapolis, Indiana (collectively, the “Landlord Waivers”) and (b)
Real Estate Deliverables (except for flood designations, which are being
obtained by Collateral Agent's counsel) with respect to the owned Facilities
listed on Schedule 6.01(o);
(ii)    within the time period set forth therein, satisfaction of the
requirements as set forth in Section 7.01(j);
(iii)    within ten (10) Business Days of the Effective Date, (A) delivery of
all certificated Equity Interests of the Loan Parties and (B) an account control
agreement among the Collateral Agent, JPMorgan Chase Bank, N.A. and AL Campus
Kids, LLC, in each case to the extent not delivered on the Effective Date; and
(iv)    to the extent any evidence of foreign qualifications of any State is not
delivered on or before the Effective Date in connection with Section
5.01(d)(viii), such evidence shall be provided within thirty (30) days of the
Effective Date (or such longer period as permitted by the Administrative Agent
in their reasonable discretion).
Section 7.02    Negative Covenants. So long as any principal of or interest on
any Loan, or any other Obligation (whether or not due) shall remain unpaid or
any Lender shall have any Commitment hereunder, each Loan Party shall not, and
shall not permit any of its Subsidiaries to, unless the Required Lenders shall
otherwise consent in writing:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired;
file or suffer to exist under the Uniform Commercial Code or any Requirement of
Law of any jurisdiction, a financing statement (or the equivalent thereof) that
names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable) with
recourse to it or any of its Subsidiaries or assign or otherwise transfer, or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income; other than, as to all of the above, Permitted
Liens.

-76-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(b)    Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
(c)    Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve, or
merge, consolidate or amalgamate with any Person, or convey, sell, lease or
sublease, transfer or otherwise dispose of, whether in one transaction or a
series of related transactions, all or any part of its business, property or
assets, whether now owned or hereafter acquired, or purchase or otherwise
acquire, whether in one transaction or a series of related transactions, all or
substantially all of the assets of any Person (or any division thereof), or
permit any of its Subsidiaries to do any of the foregoing; provided, however,
that
(i)    any wholly-owned Subsidiary of any Loan Party (other than a Borrower) may
be merged or amalgamated into such Loan Party or another wholly-owned Subsidiary
of such Loan Party, or may consolidate with another wholly-owned Subsidiary of
such Loan Party, so long as (A) no other provision of this Agreement would be
violated thereby, (B) such Loan Party gives the Agents at least thirty (30)
days' (or such shorter period as the Administrative Agent may permit in its sole
discretion) prior written notice of such merger, amalgamation or consolidation,
(C) no Event of Default shall have occurred and be continuing either before or
after giving effect to such transaction, (D) the Lenders' rights in any
Collateral, including, without limitation, the existence, perfection and
priority of any Lien thereon, are not adversely affected by such merger,
amalgamation or consolidation and (E) the surviving or continuing Subsidiary, if
any, is a domestic Subsidiary, is joined as a Loan Party hereunder pursuant to a
Joinder Agreement and is a party to a Security Agreement and the Equity
Interests of such Subsidiary is the subject of a Security Agreement, in each
case, which is in full force and effect on the date of and immediately after
giving effect to such merger, amalgamation or consolidation;
(ii)    any Loan Party and its Subsidiaries may (A) sell Inventory in the
ordinary course of business, (B) dispose of or abandon obsolete, worn-out or
surplus property in the ordinary course of business, (C) sell or otherwise
dispose of other property or assets for cash in an aggregate amount not less
than the fair market value of such property or assets, (D) dispose, transfer or
sell property to any Borrower or any other Loan Party that is a wholly-owned
domestic Subsidiary of a Borrower, (E) lease or license property (other than
Intellectual Property) in the ordinary course of business, (F) enter into
non-exclusive licenses of its Intellectual Property in the ordinary course of
business to the extent such licenses do not materially adversely affect the
value of such licensed Intellectual Property (G) enter into easements, right of
way grants, restrictions, covenants and similar encumbrances on real property in
the ordinary course of business or (H) dispose of property in connection with a
Casualty Event, provided that the Net Cash Proceeds of such Dispositions (1) in
the case of clause (C) above, do not exceed $500,000 in the aggregate in any
Fiscal Year and (2) in all cases, if required, are paid to the Administrative
Agent for the benefit of the Agents and the Lenders pursuant to the terms of
Section 2.05(c)(ii) and (vii); and
(iii)    any Loan Party and any of its Subsidiaries may consummate a Permitted
Acquisition or a Permitted Intellectual Property Investment.

-77-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(d)    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any change in the nature of its business as described in Section 6.01(l).
(e)    Loans, Advances, Investments, Etc. Make or commit or agree to make or
permit any of its Subsidiaries to make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.
(f)    Lease Obligations. Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any obligations as lessee for
the payment of rent for any real or personal property in connection with any
sale and leaseback transaction.
(g)    [Intentionally Omitted].
(h)    Restricted Payments.  (i)  Declare or pay any dividend or other
distribution, direct or indirect, on account of any Equity Interests of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding, (ii) make any
repurchase, redemption, retirement, defeasance, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of any Loan Party or any direct or indirect parent of any Loan Party,
now or hereafter outstanding, (iii) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Equity Interests of any Loan Party, now
or hereafter outstanding, (iv) return any Equity Interests to any shareholders
or other equityholders of any Loan Party or any of its Subsidiaries, or make any
other distribution of property, assets, shares of Equity Interests, warrants,
rights, options, obligations or securities thereto as such or (v) pay any
management, consulting, monitoring or advisory fees or any other fees, bonuses
or expenses (including the reimbursement thereof by any Loan Party or any of its
Subsidiaries) to any of the shareholders or other equityholders of any Loan
Party or any of its Subsidiaries or other Affiliates other than (A) cash bonuses
and other cash or equity incentive compensation pursuant to the Company’s
compensation programs in the ordinary course of business, (B) shares,
commissions, bonuses and other compensation arrangements with employees of the
Company in the ordinary course of business, (C) reimbursement of expenses
incurred by employees in the ordinary course of business in accordance with the
reimbursement policies of the Company, and (D) the payment of directors’ fees
and reimbursement of expenses to independent members of the Board of Directors
in accordance with the Company’s compensation programs, or to any other
Subsidiaries or Affiliates of any Loan Party; provided, however, (v) any
Subsidiary of any Borrower may pay dividends (or make other distributions or
payments) to such Borrower and its domestic Subsidiaries, (w) the Company may
pay dividends in the form of common Equity Interests, (x) the Company and its
Subsidiaries may make any payments expressly permitted under Section 7.02(j),
(y) so long as no Event of Default has occurred and is continuing, the Company
and its Subsidiaries may repurchase shares of outstanding Equity Interests
issued pursuant to any employee incentive, stock option or other benefit plan in
an amount not to exceed $250,000 in any Fiscal Year and (z) the Company may
repurchase shares of outstanding Equity Interests of the Company so long as (1)
such dividend or other distribution is not funded directly with the proceeds of
any Delayed Draw Term Loans, (2) after giving effect to any such dividend or
other distribution, the Loan Parties shall have Qualified Cash of not less than
$30,000,000, (3) after giving effect to such dividend or other distribution and
the incurrence of any Indebtedness incurred in connection therewith, the Company
shall (x) be in compliance on a pro

-78-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






forma basis with the covenants set forth in Section 7.03 recomputed for the most
recently ended quarter of the Company for which the Agents and Lenders have
received financial statements under Section 7.01(a) at the time such transaction
(or series of transactions) and for the immediately succeeding four fiscal
quarter period following the completion of such transaction or series of
transactions and (y)(I) have a Net Leverage Ratio of less than 1.25 to 1 or (II)
Net Debt is less than zero, (4) the aggregate consideration (including all
transaction costs, Indebtedness or other liabilities incurred in connection
therewith) paid in connection with all such dividends or other distributions
under this clause (z), together with all amounts paid in connection with (i) all
Permitted Intellectual Property Investments, and (ii) all Permitted
Acquisitions, together, shall not exceed $75,000,000 in the aggregate during the
term of this Agreement, and (5) the Loan Parties and their Subsidiaries are in
compliance with the other conditions set forth in this Agreement with respect to
such payment or distribution;
(i)    Federal Reserve Regulations. Permit the proceeds of any Loan to be used
for any purpose that would cause such Loan to be a margin loan under the
provisions of Regulation T, U or X of the Board.
(j)    Transactions with Affiliates. Enter into, renew, extend or be a party to,
or permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and (A) to an extent consistent with past practice or (B) necessary or
desirable for the prudent operation of its business, in each case, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm's length transaction with a Person that
is not an Affiliate thereof (to the extent such a transaction would be available
on an arm's length basis), and that are fully disclosed to the Agents prior to
the consummation thereof, if they involve one or more payments by the Company or
any of its Subsidiaries in excess of $500,000 for any single transaction or
series of related transactions, (ii) transactions among Loan Parties, or
(iii) transactions expressly permitted by Section 7.02(b), Section 7.02(e) and
Section 7.02(h).
(k)    Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:
(A)    this Agreement and the other Loan Documents;
(B)    any agreements in effect on the date of this Agreement and described on
Schedule 7.02(k);

-79-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(C)    any Requirements of Law or any other applicable law, rule or regulation
(including, without limitation, applicable currency control laws and applicable
corporate statutes restricting the payment of dividends in certain
circumstances);
(D)    in the case of clause (iv) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
or
(E)    in the case of clause (iv), any agreement, instrument or other document
evidencing a Permitted Lien (or the Indebtedness secured thereby) from
restricting on reasonable and customary terms the transfer of any property or
assets subject thereto.
(l)    Limitation on Issuance of Equity Interests. Issue or sell or enter into
any agreement or arrangement for the issuance and sale of, or permit any of its
Subsidiaries to issue or sell, any shares of its Equity Interests, any
securities convertible into or exchangeable for its Equity Interests or any
warrants, except (i) for the issuance of Equity Interests of the Company
(including in connection with any employee incentive, stock option, or other
employee benefit plan, a stock dividend and funding a Permitted Acquisition or a
Permitted Intellectual Property Investment) so long as such issuance does not
result in a Change of Control, and (ii) Equity Interests of Subsidiaries of the
Company formed or acquired to the extent otherwise expressly permitted
hereunder.
(m)    Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.
(i)    Amend, modify or otherwise change (or permit the amendment, modification
or other change in any manner of) any of the provisions of any of its or its
Subsidiaries' Subordinated Indebtedness or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would change the subordination provisions, if
any, of such Indebtedness, would be adverse to the Lenders or the issuer of such
Indebtedness in any material respect or would otherwise be in violation of the
subordination provisions thereof or any subordination agreement with respect
thereto;
(ii)    except for the Obligations, make any voluntary or optional payment
(including, without limitation, any payment of interest in cash that, at the
option of the issuer, may be paid in cash or in kind), prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries' Subordinated Indebtedness (including, without limitation, by
way of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
or refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (except to the extent such Indebtedness is otherwise expressly
permitted by the definition of "Permitted Indebtedness"), make any payment,
prepayment, redemption, defeasance, sinking

-80-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






fund payment or repurchase of any Subordinated Indebtedness in violation of the
subordination provisions thereof or any subordination agreement with respect
thereto, or, except as otherwise contemplated by this Agreement, make any
payment, prepayment, redemption, defeasance, sinking fund payment or repurchase
of any Indebtedness as a result of any asset sale, change of control, issuance
and sale of debt or equity securities or similar event, or give any notice with
respect to any of the foregoing;
(iii)    amend, modify or otherwise change its name, jurisdiction of
organization, organizational identification number or FEIN, except that a Loan
Party may (A) change its name, jurisdiction of organization, organizational
identification number or FEIN in connection with a transaction permitted by
Section 7.02(c) and (B) change its name upon at least 10 Business Days' prior
written notice by the Administrative Borrower to the Collateral Agent of such
change and so long as, at the time of such written notification, such Person
provides any financing statements or fixture filings necessary to perfect and
continue perfected the Collateral Agent's Liens;
(iv)    amend, modify or otherwise change any of its Governing Documents,
including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it, with respect
to any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iv) that either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
or
(v)    agree to any amendment, modification or other change to or waiver of any
of its rights under any Material Contract if such amendment, modification,
change or waiver would be materially adverse to any Loan Party or any of its
Subsidiaries or the Agents and the Lenders.
(n)    Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.”
(o)    [Intentionally Omitted].
(p)    Properties. Permit (i) any material trade fixtures or personal property
of a Loan Party to (x) become a fixture with respect to real property which is a
leased Facility or (y) become an accession with respect to other personal
property or (ii) any books and records of any Loan Party to be located on any
real property (whether such real property is now existing or acquired after the
Effective Date), in each case, with respect to which real or personal property
(as the case may be) the Collateral Agent does not have a Mortgage which is a
valid and perfected first priority Lien or has not received a collateral access
agreement in accordance with Section 7.01(m).

-81-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(q)    ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.
(r)    Environmental. Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned, leased or
operated by it or any of its Subsidiaries, except in material compliance with
Environmental Laws.
(s)    Limitations on Negative Pledges. Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Loan Party
or any Subsidiary of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
or that requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (i) this Agreement and the
other Loan Documents, (ii) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by Section 7.02(b) of this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (iii) any customary restrictions and conditions contained in
agreements relating to the sale or other disposition of assets or of a
Subsidiary pending such sale or other disposition; provided that such
restrictions and conditions apply only to the assets or Subsidiary to be sold or
disposed of and such sale or disposition is permitted hereunder, and
(iv) customary provisions in leases restricting the assignment or sublet
thereof.
(t)    Anti-Terrorism Laws. None of the Loan Parties, nor any of their
Subsidiaries or agents shall:
(i)    knowingly conduct any business or engage in any transaction or dealing
with any Blocked Person, including the making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person,
(ii)    knowingly deal in, or otherwise engage in any transaction relating to,
any property or interests in property blocked pursuant to the OFAC Sanctions
Programs or

-82-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(iii)    knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the OFAC Sanctions Programs, the
USA PATRIOT Act or any other Anti-Terrorism Law.
(iv)    The Borrowers shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Borrowers' compliance with this Section 7.02(t).
Section 7.03    Financial Covenants. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Required Lenders shall otherwise consent in writing:  
(a)    Consolidated EBITDA. Permit Consolidated EBITDA of the Company and its
Subsidiaries for any fiscal period set forth below to be less than the amount
set forth opposite such period:
Fiscal Period End
Consolidated EBITDA
1 fiscal quarter ending December 31, 2014
[*]
2 consecutive fiscal quarters ending March 31, 2015
[*]
3 consecutive fiscal quarters ending June 30, 2015
[*]
4 consecutive fiscal quarters ending September 30, 2015
[*]
4 consecutive fiscal quarters ending December 31, 2015
[*]
4 consecutive fiscal quarters ending March 31, 2016
[*]
4 consecutive fiscal quarters ending June 30, 2016
[*]
4 consecutive fiscal quarters ending September 30, 2016
[*]
4 consecutive fiscal quarters ending December 31, 2016
[*]
4 consecutive fiscal quarters ending March 31, 2017
[*]
4 consecutive fiscal quarters ending June 30, 2017
[*]
4 consecutive fiscal quarters ending September 30, 2017
[*]
4 consecutive fiscal quarters ending December 31, 2017 and each period of 4
consecutive fiscal quarters ending each March 31, June 30, September 30 and
December 31 thereafter
[*]




-83-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(b)    Liquidity. Permit Qualified Cash of the Company and its Subsidiaries to
be less than $10,000,000 at any time.
(c)    Membership Revenue. Permit Membership Revenue of the Company and its
Subsidiaries for any fiscal period set forth below to be less than the amount
set forth opposite such period:
Fiscal Period End
Membership Revenue
4 fiscal quarters ending December 31, 2014
[*]
4 consecutive fiscal quarters ending March 31, 2015
[*]
4 consecutive fiscal quarters ending June 30, 2015
[*]
4 consecutive fiscal quarters ending September 30, 2015
[*]
4 consecutive fiscal quarters ending December 31, 2015
[*]
4 consecutive fiscal quarters ending March 31, 2016
[*]
4 consecutive fiscal quarters ending June 30, 2016
[*]
4 consecutive fiscal quarters ending September 30, 2016
[*]
4 consecutive fiscal quarters ending December 31, 2016
[*]
4 consecutive fiscal quarters ending March 31, 2017
[*]
4 consecutive fiscal quarters ending June 30, 2017
[*]
4 consecutive fiscal quarters ending September 30, 2017
[*]
4 consecutive fiscal quarters ending December 31, 2017 and each period of 4
consecutive fiscal quarters ending each March 31, June 30, September 30 and
December 31 thereafter
[*]



provided that, notwithstanding anything to the contrary herein, (A) for the
fiscal quarter ended March 31, 2014, Membership Revenue shall be deemed to be
$18,299,755 and (B) for the fiscal quarter ended June 30, 2014, Membership
Revenue shall be deemed to be $18,566,085; provided, further, that this
Membership Revenue financial covenant shall not be tested in any applicable
fiscal period so long as the EBITDA Total Leverage Ratio of the Company and its
Subsidiaries for such period calculated on the applicable test date is less than
1.00:1.00.
(d)    Consolidated Capital Expenditures. The Consolidated Capital Expenditures
to be greater than the sum of (x) Consolidated Capital Expenditures set forth
below opposite such applicable period, plus (y) the Carryover Amount, if any:



-84-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Fiscal Period End
Consolidated Capital Expenditure
1 fiscal quarter ending December 31, 2014
$10,700,000
4 consecutive fiscal quarters ending December 31, 2015
$41,200,000
4 consecutive fiscal quarters ending December 31, 2016
$29,500,000
4 consecutive fiscal quarters ending December 31, 2017
$26,000,000
4 consecutive fiscal quarters ending December 31, 2018
$29,500,000



In the event the Consolidated Capital Expenditures during any applicable period
are less than the amount permitted for such period, one-hundred percent (100%)
of such unutilized amount (with Consolidated Capital Expenditures made by such
Persons in such succeeding period applied last to such carried forward amount)
(the “Carryover Amount”) may be carried over solely to the immediately
succeeding Fiscal Year and to no other succeeding Fiscal Year.
ARTICLE VIII
CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS


Section 8.01    Cash Management Arrangements.
(a)    The Loan Parties shall (i) establish and maintain cash management
services of a type and on terms reasonably satisfactory to the Agents at one or
more of the banks set forth on Schedule 8.01 (each a "Cash Management Bank") and
(ii) except as otherwise provided under Section 8.01(b), deposit or cause to be
deposited promptly, and in any event no later than the next Business Day after
the date of receipt thereof, all proceeds in respect of any Collateral, all
Collections (of a nature susceptible to a deposit in a bank account) and all
other amounts received by any Loan Party (including payments made by Account
Debtors directly to any Loan Party and remittances on credit card sales) into a
Cash Management Account.
(b)    On or prior to the Effective Date, the Loan Parties shall, with respect
to each Cash Management Account (other than Cash Management Accounts that do not
contain deposits at any time in an aggregate amount in excess of $100,000 for
all such accounts (such accounts, the "Excluded Deposit Accounts")), deliver to
the Collateral Agent a Cash Management Agreement with respect to such Cash
Management Account. The Loan Parties shall not maintain cash, Cash Equivalents
or other amounts in any deposit account or securities account, unless the
Collateral Agent shall have received a Cash Management Agreement in respect of
each such deposit account or securities account (other than (i) Excluded Deposit
Accounts and (ii) accounts specifically and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Loan Party's employees).

-85-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(c)    Upon the terms and subject to the conditions set forth in a Cash
Management Agreement with respect to a Cash Management Account, each such Cash
Management Agreement shall provide, among other things, that during the
continuation of an Event of Default, the Administrative Agent may instruct the
applicable Cash Management Bank to wire all amounts maintained in such Cash
Management Account to the Administrative Agent's Account.
(d)    So long as no Event of Default has occurred and is continuing, the
Borrowers may amend Schedule 8.01 to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to the Collateral Agent and the
Collateral Agent shall have consented in writing in advance to the opening of
such Cash Management Account with the prospective Cash Management Bank, and
(ii) prior to the time of the opening of such Cash Management Account, each Loan
Party and such prospective Cash Management Bank shall have executed and
delivered to the Collateral Agent a Cash Management Agreement. Each Loan Party
shall close any of its Cash Management Accounts (and establish replacement cash
management accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days of notice from the Collateral Agent that the
creditworthiness of any Cash Management Bank is no longer acceptable in the
Collateral Agent's reasonable judgment, or that the operating performance, funds
transfer, or availability procedures or performance of such Cash Management Bank
with respect to Cash Management Accounts or the Collateral Agent's liability
under any Cash Management Agreement with such Cash Management Bank is no longer
acceptable in the Collateral Agent's reasonable judgment.
(e)    The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which the Loan Parties are hereby deemed to have granted
a Lien to Collateral Agent for the benefit of the Agents and the Lenders. No
checks, drafts or other instrument received by the Administrative Agent shall
constitute final payment to the Administrative Agent unless and until such
instruments have actually been collected.
Section 8.02    Collateral Custodian. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent or its designee may at
any time and from time to time employ and maintain on the premises of any Loan
Party a custodian selected by the Collateral Agent or its designee who shall
have full authority to do all acts necessary to protect the Agents' and the
Lenders' interests. Each Loan Party hereby agrees to, and to cause its
Subsidiaries to, cooperate with any such custodian and to do whatever the
Collateral Agent or its designee may reasonably request to preserve the
Collateral. All reasonable and documented costs and expenses incurred by the
Collateral Agent or its designee by reason of the employment of the custodian
shall be the responsibility of the Borrowers and charged to the Loan Account.
ARTICLE IX

EVENTS OF DEFAULT


Section 9.01    Events of Default. If any of the following Events of Default
shall occur and be continuing:

-86-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(a)    any Borrower shall fail to pay (i) any principal of any Loan or any
Collateral Agent Advance when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), or (ii) any interest, fee,
indemnity or other amount payable under this Agreement or any other Loan
Document when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and in the case of this clause (ii), such
non-payment continues for a period of five (5) Business Days after the due date
therefor;
(b)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any report, certificate or other
document delivered to any Agent or any Lender pursuant to any Loan Document,
which representation or warranty is subject to a materiality or a Material
Adverse Effect qualification, shall have been incorrect in any respect when made
or deemed made; or any representation or warranty made or deemed made by or on
behalf of any Loan Party or by any officer of the foregoing under or in
connection with any Loan Document or under or in connection with any report,
certificate or other document delivered to any Agent or any Lender pursuant to
any Loan Document, which representation or warranty is not subject to a
materiality or a Material Adverse Effect qualification, shall have been
incorrect in any material respect when made or deemed made;
(c)    any Loan Party shall:
(i)    fail to perform or comply with any covenant or agreement contained in
Section 7.01(a)(viii), Section 7.01(c)(i), Section 7.01(d)(i), Section 7.01(f),
Section 7.01(j), Section 7.01(n), Section 7.01(p), Section  7.01(s),
Section 7.02, Section 7.03 or ARTICLE VIII;
(ii)    fail to perform or comply with any covenant or agreement contained in
Section 7.01(a) (other than Section 7.01(a)(viii)) and such failure, if capable
of being remedied, shall remain unremedied for three (3) Business Days after the
earlier of the date a Senior Officer of any Loan Party becomes aware of such
failure and the date written notice of such default shall have been given by any
Agent to such Loan Party;
(iii)     fail to perform or comply with any covenant or agreement contained in
Section 7.01(b), Section 7.01(c)(ii), Section 7.01(d)(ii), Section 7.01(h) or
Section 7.01(l) and such failure, if capable of being remedied, shall remain
unremedied for fifteen (15) Business Days after the earlier of the date a Senior
Officer of any Loan Party becomes aware of such failure and the date written
notice of such default shall have been given by any Agent to such Loan Party; or
(d)    any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this
Section 9.01, such failure, if capable of being remedied, shall remain
unremedied for thirty (30) days after the earlier of the date a Senior Officer
of any Loan Party becomes aware of such failure and the date written notice of
such default shall have been given by any Agent to such Loan Party;

-87-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(e)    the Company or any of its Subsidiaries shall fail to pay any of its
Indebtedness (excluding Indebtedness evidenced by this Agreement) in excess of
$1,000,000 (individually or in the aggregate), or any payment of principal,
interest or premium thereon, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;
(f)    the Company or any of its Subsidiaries (i) shall institute any proceeding
or voluntary case seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, debt restructuring,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, interim receiver, receiver and manager, administrative receiver,
trustee, custodian, liquidator, provisional liquidator, administrator,
sequestrator or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);
(g)    any proceeding shall be instituted against the Company or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, debt restructuring,
arrangement, adjustment, protection, relief of debtors, or seeking the entry of
an order for relief or the appointment of a receiver, interim receiver, receiver
and manager, administrative receiver, trustee, custodian, liquidator,
provisional liquidator, administrator, sequestrator or other similar official
for any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, interim receiver, receiver and manager, administrative receiver,
trustee, custodian, liquidator, provisional liquidator, administrator,
sequestrator or other similar official for it or for any substantial part of its
property) shall occur;
(h)    any provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable in all material respects against any Loan Party intended to be
a party thereto, or the validity or enforceability thereof shall be contested in
any material respect by any party thereto, or a proceeding shall be commenced by
any Loan Party or any Governmental Authority having jurisdiction over any of
them, seeking to establish the invalidity or unenforceability thereof in any
material respect, or any Loan Party shall deny in writing that it has any
liability or obligation purported to be created under any Loan Document;

-88-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(i)    any Security Agreement, any Mortgage or any other security document,
after delivery thereof pursuant hereto, shall for any reason fail or cease to
create in all material respects a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien in favor of the
Collateral Agent for the benefit of the Agents and the Lenders on any Collateral
purported to be covered thereby;
(j)    one or more judgments, orders or awards (or any settlement of any claim
that, if breached, could result in the entry of a judgment, order or award
without further legal action) for the payment of money exceeding $4,000,000
(exclusive of judgment or settlements listed on Schedule 9.01(j)) in the
aggregate shall be rendered against the Company or any of its Subsidiaries and
remain unsatisfied and any of (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order, award or settlement,
(ii) there shall be a period of 60 consecutive days after entry thereof during
which a stay of enforcement of any such judgment, order, award or settlement, by
reason of a pending appeal or otherwise, shall not be in effect, or (iii) at any
time during which a stay of enforcement of any such judgment, order, award or
settlement, by reason of a pending appeal or otherwise, is in effect, such
judgment, order, award or settlement is not bonded in the full amount of such
judgment, order, award or settlement; provided, however, that any such judgment,
order, award or settlement shall not give rise to an Event of Default under this
subsection (j) if and for so long as (A) the amount of such judgment, order,
award or settlement is covered by a valid and binding policy of insurance
between the defendant and the insurer covering full payment thereof and (B) such
insurer has been notified, and has not disputed the claim made for payment, of
the amount of such judgment, order, award or settlement;
(k)    the Company or any of its Subsidiaries is enjoined, restrained or in any
way prevented by the order of any court or any Governmental Authority from
conducting all or any material part of its business for more than 30 days;
(l)    any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which, in any case,
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan Party,
if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect;
(m)    any cessation of, or restraint from conducting, a material part of the
business of the Company or any of its Subsidiaries for more than 30 days;
(n)    the indictment of the Company or any of its Subsidiaries as to which
there is a reasonable possibility of an adverse determination, in the good faith
determination of Agent, under any criminal statute or commencement of criminal
or civil proceedings against the Company or its Subsidiaries, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture of (i) any of the Collateral having a value in excess of $1,000,000
or (ii) any other property of Borrower which is necessary or material to the
conduct of its business;

-89-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(o)    any Loan Party or any of its ERISA Affiliates shall have made a complete
or partial withdrawal from a Multiemployer Plan, and, as a result of such
complete or partial withdrawal, any Loan Party or any of its ERISA Affiliates
incurs a withdrawal liability within the meaning of Section 4201 of ERISA in an
annual amount exceeding $500,000; or a Multiemployer Plan enters reorganization
status under Section 4241 of ERISA, and, as a result thereof any Loan Party's or
any of its ERISA Affiliates' annual contribution requirements with respect to
such Multiemployer Plan increases in an annual amount exceeding $500,000;
(p)    any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Loan
Party by any Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $500,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of $500,000);
(q)    (i)  there shall occur and be continuing any "Event of Default" (or any
comparable term) under, and as defined in the documents evidencing or governing
any Subordinated Indebtedness, (ii) any of the Obligations for any reason shall
cease to be "Senior Indebtedness" (or any comparable terms) under, and as
defined in the documents evidencing or governing any Subordinated Indebtedness,
(iii) any holder of Subordinated Indebtedness shall fail to perform or comply
with any of the subordination provisions of the documents evidencing or
governing such Subordinated Indebtedness, or (iv) the subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable in all material respects against any holder of such
Subordinated Indebtedness; or
(r)    a Change of Control shall have occurred;
then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by written notice to the Administrative Borrower,
(i) declare all or any portion of the Loans then outstanding to be due and
payable, whereupon all or such portion of the aggregate principal of all Loans,
all accrued and unpaid interest thereon, all fees and all other amounts payable
under this Agreement and the other Loan Documents, including without limitation
the Applicable Prepayment Premium, shall become due and payable immediately,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Loan Party, (ii) terminate, reduce or
condition any Commitment and (iii) exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
subsection (f) or (g) of this Section 9.01 with respect to any Loan Party,
without any notice to any Loan Party or any other Person or any act by any Agent
or any Lender, all Obligations then outstanding, together with all accrued and
unpaid interest thereon, all fees and all other amounts due under this Agreement
and the other Loan Documents, including without limitation the Applicable
Prepayment Premium, shall become due and payable automatically and immediately,
without presentment, demand, protest or notice of any kind, all of which are
expressly waived by each Loan Party.

-90-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






ARTICLE X
AGENTS


Section 10.01    Appointment. Each Lender hereby irrevocably appoints,
authorizes and empowers the Administrative Agent and the Collateral Agent to
perform the duties of each such Agent as set forth in this Agreement and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto, including: (i) to receive on behalf of each Lender any
payment of principal of or interest on the Loans outstanding hereunder and all
other amounts accrued hereunder for the account of the Lenders and paid to such
Agent, and, subject to Section 2.02 of this Agreement, to distribute promptly to
each Lender its Pro Rata Share of all payments so received; (ii) to distribute
to each Lender copies of all material notices and agreements received by such
Agent and not required to be delivered to each Lender pursuant to the terms of
this Agreement, provided that the Agents shall not have any liability to the
Lenders for any Agent's inadvertent failure to distribute any such notices or
agreements to the Lenders; (iii) to maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the
Obligations, the Loans, and related matters and to maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Collateral and related matters; (iv) to execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to this Agreement or any other Loan Document; (v) to make the Loans
and Collateral Agent Advances, for such Agent or on behalf of the applicable
Lenders as provided in this Agreement or any other Loan Document; (vi) to
perform, exercise, and enforce any and all other rights and remedies of the
Lenders with respect to the Loan Parties, the Obligations, or otherwise related
to any of same to the extent reasonably incidental to the exercise by such Agent
of the rights and remedies specifically authorized to be exercised by such Agent
by the terms of this Agreement or any other Loan Document; (vii)  to incur and
pay such fees necessary or appropriate for the performance and fulfillment of
its functions and powers pursuant to this Agreement or any other Loan Document;
(viii) subject to Section 10.03 of this Agreement, to take such action as such
Agent deems appropriate on its behalf to administer the Loans and the Loan
Documents and to exercise such other powers delegated to such Agent by the terms
hereof or the other Loan Documents (including, without limitation, the power to
give or to refuse to give notices, waivers, consents, approvals and instructions
and the power to make or to refuse to make determinations and calculations) and
(ix) to act with respect to all Collateral under the Loan Documents, including
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Loans), the Agents shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions of the Required Lenders shall be
binding upon all Lenders and all makers of the Loans; provided, however, that
the Agents shall not be required to take any action which, in the reasonable
opinion of any Agent, exposes such Agent to liability or which is contrary to
this Agreement or any other Loan Document or applicable law.

-91-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Section 10.02    Nature of Duties; Delegation.
(a)    The Agents shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Loan Documents. The duties
of the Agents shall be mechanical and administrative in nature. The Agents shall
not have by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Lender. Nothing in this Agreement or any other
Loan Document, express or implied, is intended to or shall be construed to
impose upon the Agents any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein. Each Lender shall
make its own independent investigation of the financial condition and affairs of
the Loan Parties in connection with the making and the continuance of the Loans
hereunder and shall make its own appraisal of the creditworthiness of the Loan
Parties and the value of the Collateral, and the Agents shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the making of the Loans hereunder or at any time or
times thereafter, provided that, upon the reasonable request of a Lender, each
Agent shall provide to such Lender any documents or reports delivered to such
Agent by the Loan Parties pursuant to the terms of this Agreement or any other
Loan Document. If any Agent seeks the consent or approval of the Required
Lenders to the taking or refraining from taking any action hereunder, such Agent
shall send notice thereof to each Lender. Each Agent shall promptly notify each
Lender any time that the Required Lenders have instructed such Agent to act or
refrain from acting pursuant hereto.
(b)    Each Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Lender). Any such Person shall benefit from this Article X to the
extent provided by the applicable Agent.
Section 10.03    Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07 hereof, signed by such payee and in form reasonably
satisfactory to the Collateral Agent; (ii) may consult with legal counsel
(including, without limitation, counsel to any Agent or counsel to the Loan
Parties), independent public accountants, and other experts selected by any of
them and shall not be liable for any action taken or omitted to be taken in good
faith by any of them in accordance with the advice of such counsel or experts;
(iii) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default, or to inspect the
Collateral or other property (including, without limitation, the books and
records) of any Person; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability,

-92-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto; and
(vi) shall not be deemed to have made any representation or warranty regarding
the existence, value or collectability of the Collateral, the existence,
priority or perfection of the Collateral Agent's Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to
Section 4.03, and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due but not made, shall be to recover from other Lenders any payment
in excess of the amount which they are determined to be entitled. The Agents may
at any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are promptly requested, the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders.
Section 10.04    Reliance. Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.
Section 10.05    Indemnification. To the extent that any Agent is not reimbursed
and indemnified by any Loan Party, and whether or not such Agent has made demand
on any Loan Party for the same, the Lenders will, within five days of written
demand by such Agent, reimburse and indemnify such Agent from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including, without limitation, client charges
and expenses of counsel or any other advisor to such Agent), advances or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Agent in any way relating to or arising out of this
Agreement or any of the other Loan Documents or any action taken or omitted by
such Agent under this Agreement or any of the other Loan Documents, in
proportion to each Lender's Pro Rata Share, including, without limitation,
advances and disbursements made pursuant to Section 10.08; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements for which there has been a final non-appealable judicial
determination that such liability resulted from such Agent's gross negligence or
willful misconduct. The obligations of the Lenders under this Section 10.05
shall survive the payment in full of the Loans and the termination of this
Agreement.
Section 10.06    Agents Individually. With respect to its Pro Rata Share of the
Commitment hereunder and the Loans made by it, each Agent shall have and may
exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth

-93-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






herein for any other Lender or maker of any Loan. The terms "Lenders" or
"Required Lenders" or any similar terms shall, unless the context clearly
otherwise indicates, include each Agent in its individual capacity as a Lender
or one of the Required Lenders. Each Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with any Borrower as if it were not acting as an Agent
pursuant hereto without any duty to account to the other Lenders.
Section 10.07    Successor Agent.
(a)    Any Agent may at any time give at least 30 days' prior written notice of
its resignation to the Lenders and the Administrative Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right to
appoint a successor Agent. If no such successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the "Resignation
Effective Date"), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Agent. Whether or not a successor
Agent has been appointed, such resignation shall become effective in accordance
with such notice on the Resignation Effective Date.
(b)    With effect from the Resignation Effective Date, (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
such Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender directly, until such time, if any, as a
successor Agent shall have been appointed as provided for above. Upon the
acceptance of a successor's Agent's appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. After the retiring Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article, Section 12.02 and
Section 12.15 shall continue in effect for the benefit of such retiring Agent in
respect of any actions taken or omitted to be taken by it while the retiring
Agent was acting as Agent.
Section 10.08    Collateral Matters.
(a)    During the existence of any Event of Default, the Collateral Agent may
from time to time make such disbursements and advances ("Collateral Agent
Advances") which the Collateral Agent, in its sole discretion, deems necessary
to preserve, protect, prepare for sale or lease or dispose of the Collateral or
any portion thereof, to enhance the likelihood or maximize the amount of
repayment by the Borrowers of the Loans and other Obligations or to pay any
other amount chargeable to the Borrowers pursuant to the terms of this
Agreement, including, without limitation, costs, fees and expenses as described
in Section 12.04. The Collateral Agent Advances shall be repayable on demand and
be secured by the Collateral and shall bear interest at a rate per annum equal
to the rate then applicable to Reference Rate Loans. The Collateral Agent
Advances shall constitute Obligations hereunder which may be charged to the Loan
Account in accordance with Section 4.01. The Collateral Agent shall notify each
Lender and the Administrative Borrower in writing of each such Collateral Agent
Advance, which notice shall include a

-94-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






description of the purpose of such Collateral Agent Advance. Without limitation
to its obligations pursuant to Section 10.05, each Lender agrees that it shall
make available to the Collateral Agent, upon the Collateral Agent's demand, in
Dollars in immediately available funds, the amount equal to such Lender's Pro
Rata Share of each such Collateral Agent Advance. If such funds are not made
available to the Collateral Agent by such Lender, the Collateral Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the Collateral Agent, at the Federal Funds Rate for three
Business Days and thereafter at the Reference Rate.
(b)    The Lenders hereby irrevocably authorize the Collateral Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon termination of the Commitment and
payment and satisfaction of all Loans and all other Obligations in accordance
with the terms hereof; or constituting property being sold or disposed of in the
ordinary course of any Loan Party's business or otherwise in compliance with the
terms of this Agreement and the other Loan Documents; or constituting property
in which the Loan Parties owned no interest at the time the Lien was granted or
at any time thereafter; or if approved, authorized or ratified in writing by the
Lenders. Upon request by the Collateral Agent at any time, the Lenders will
confirm in writing the Collateral Agent's authority to release particular types
or items of Collateral pursuant to this Section 10.08(b).
(c)    Without in any manner limiting the Collateral Agent's authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b). Upon receipt by the Collateral
Agent of confirmation from the Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by any
Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent's opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.
(d)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or

-95-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






through one or more acquisition vehicles) for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral to be sold (A) at any public or private sale, (B) at any sale
conducted by the Collateral Agent under the provisions of the Uniform Commercial
Code (including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial
Code), (C) at any sale or foreclosure conducted by the Collateral Agent (whether
by judicial action or otherwise) in accordance with applicable law or (D) any
sale conducted pursuant to the provisions of any Debtor Relief Law (including
Section 363 of the Bankruptcy Code), to use and apply all or any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale.
(e)    The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent's own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.
Section 10.09    Agency for Perfection. Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent's request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent's instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state or federal law or otherwise to
perform its duties and enforce its rights with respect to the Collateral and
under the Loan Documents. Each Loan Party by its execution and delivery of this
Agreement hereby consents to the foregoing.
Section 10.10    No Reliance on any Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 CFR § 103.121, as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the

-96-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists,
(4) customer notices or (5) other procedures required under the CIP Regulations
or other regulations issued under the USA PATRIOT Act. Each Lender, Affiliate,
participant or assignee subject to Section 326 of the USA PATRIOT Act will
perform the measures necessary to satisfy its own responsibilities under the CIP
Regulations.
Section 10.11    No Third Party Beneficiaries. The provisions of this Article
are solely for the benefit of the Agents and the Lenders, and no Loan Party
shall have rights as a third-party beneficiary of any of such provisions.
Section 10.12    No Fiduciary Relationship. It is understood and agreed that the
use of the term "agent" herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
Section 10.13    Reports; Confidentiality; Disclaimers. By becoming a party to
this Agreement, each Lender:
(a)    is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Company or any of its Subsidiaries (each, a
"Report") prepared by or at the request of such Agent, and each Agent shall so
furnish each Lender with each such Report,
(b)    expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Company and its
Subsidiaries and will rely significantly upon the Company's and its
Subsidiaries' books and records, as well as on representations of their
personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding the Company and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of the Borrowers, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and

-97-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorney's fees and costs) incurred by any such Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.
Section 10.14    Subordination Agreements. Each Lender hereby grants to the
Collateral Agent all requisite authority to enter into or otherwise become bound
by, and to perform its obligations and exercise its rights and remedies under
and in accordance with the terms of any subordination agreement with respect to
Subordinated Indebtedness and to bind the Lenders thereto by the Collateral
Agent's entering into or otherwise becoming bound thereby, and no further
consent or approval on the part of any Lender is or will be required in
connection with the performance by the Collateral Agent of any such
subordination agreement.
Section 10.15    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Agents and the Lenders (including
any claim for the compensation, expenses, disbursements and advances of the
Agents and the Lenders and their respective agents and counsel and all other
amounts due the Agents and the Lenders hereunder and under the other Loan
Documents) allowed in such judicial proceeding;
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(c)    any custodian, receiver, interim receiver, receiver and manager,
administrative receiver, assignee, trustee, liquidator, provisional liquidator,
administrator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Agent and each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Agents and
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder and under the other Loan Documents.

-98-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






ARTICLE XI

GUARANTY


Section 11.01    Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrowers now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Agents and the Lenders in enforcing
any rights under the guaranty set forth in this ARTICLE XI. Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Agents and the Lenders under any Loan Document but for the
fact that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower. In no event shall the obligation
of any Guarantor hereunder exceed the maximum amount such Guarantor could
guarantee under any Debtor Relief Law.
Section 11.02    Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Agents and the Lenders with respect thereto. Each Guarantor
agrees that this ARTICLE XI constitutes a guaranty of payment and performance
when due and not of collection and waives any right to require that any resort
be made by any Agent or any Lender to any Collateral. The obligations of each
Guarantor under this ARTICLE XI are independent of the Guaranteed Obligations,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any Loan Party or whether any Loan Party is joined in any such
action or actions. The liability of each Guarantor under this ARTICLE XI shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:
(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

-99-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(c)    any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d)    the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Agent or any Lender;
(e)    any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or
(f)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agents
or the Lenders that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This ARTICLE XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agents, the Lenders, or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.
Section 11.03    Waiver. Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this ARTICLE XI and any requirement that the
Agents or the Lenders exhaust any right or take any action against any Loan
Party or any other Person or any Collateral, (iii) any right to compel or direct
any Agent or any Lender to seek payment or recovery of any amounts owed under
this ARTICLE XI from any one particular fund or source or to exhaust any right
or take any action against any other Loan Party, any other Person or any
Collateral, (iv) any requirement that any Agent or any Lender protect, secure,
perfect or insure any security interest or Lien on any property subject thereto
or exhaust any right to take any action against any Loan Party, any other Person
or any Collateral, and (v) any other defense available to any Guarantor. Each
Guarantor agrees that the Agents and the Lenders shall have no obligation to
marshal any assets in favor of any Guarantor or against, or in payment of, any
or all of the Obligations. Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 11.03 is knowingly made in
contemplation of such benefits. Each Guarantor hereby waives any right to revoke
this ARTICLE XI, and acknowledges that this ARTICLE XI is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
Section 11.04    Continuing Guaranty; Assignments. This ARTICLE XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
indemnification obligations as to which no claim has been made) and all other
amounts payable under this ARTICLE XI and the Final Maturity Date, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agents and the Lenders and their
successors, pledgees, transferees and assigns. Without limiting the generality
of the foregoing clause (c), any Lender may pledge, assign or otherwise transfer
all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments and its
Loans

-100-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






owing to it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted such Lender herein or
otherwise, in each case as provided in Section 12.07.
Section 11.05    Subrogation. No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this ARTICLE XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Agents and the Lenders against any Loan Party or any other guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Loan Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations and all other amounts payable under this
ARTICLE XI shall have been paid in full in cash and the Final Maturity Date
shall have occurred. If any amount shall be paid to any Guarantor in violation
of the immediately preceding sentence at any time prior to the later of the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this ARTICLE XI and the Final Maturity Date, such amount shall be
held in trust for the benefit of the Agents and the Lenders and shall forthwith
be paid to the Agents and the Lenders to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this ARTICLE XI,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Guaranteed Obligations or other amounts payable
under this ARTICLE XI thereafter arising. If (i) any Guarantor shall make
payment to the Agents and the Lenders of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this ARTICLE XI shall be paid in full in cash and (iii) the Final
Maturity Date shall have occurred, the Agents and the Lenders will, at such
Guarantor's request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment by such
Guarantor.
ARTICLE XII

MISCELLANEOUS


Section 12.01    Notices, Etc.
(a)    Notices Generally. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to any Loan Party, at the
following address:
if to the Borrowers, at the following address:

-101-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Angie’s List, Inc.
1030 E. Washington Street
Indianapolis, IN 46202
Attention: [*] or Chief Accounting Officer
Telephone: [*]
Telecopier: [*]
Email: [*]
with a copy to:
Ice Miller LLP
One American Square
Suite 2900
Indianapolis, IN 46282
Attention: Stephen J. Hackman
Telephone: (317) 236-2289
Telecopier: (317) 592-4666
Email: Stephen.Hackman@icemiller.com
if to the Administrative Agent or the Collateral Agent, to it at the following
address:
TCW Asset Management Company
865 South Figueroa Street, Suite 1800
Los Angeles, CA 90017
Attention: [*]
Telephone: [*]
Telecopier: [*]
Email: [*]
in each case, with a copy to (and such copy shall not constitute notice
hereunder):
Cortland Capital Market Services LLC
225 West Washington Street, 21st Floor
Chicago, Illinois 60606
Attention: [*] and Legal Department
Facsimile: [*]    
Email: [*] and [*]


and


TCW Direct Lending Group
The John Hancock Tower


-102-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






200 Clarendon Street, 51st Floor
Attention: [*]
Boston, MA 02116
Telephone: [*]
Email: [*]
and
Proskauer Rose LLP
One International Place
Boston, MA 02110
Attention: Gary Creem
Telephone: (617) 526-9637
Telecopier: (617) 526-9899
Email: gcreem@proskauer.com
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 12.01. All such notices and other communications shall be
effective, (i) if mailed (certified mail, postage prepaid and return receipt
requested), when received or 3 days after deposited in the mails, whichever
occurs first, (ii) if telecopied, when transmitted and confirmation received, or
(iii) if delivered by hand, Federal Express or other reputable overnight
courier, upon delivery, except that notices to any Agent pursuant to ARTICLE II
and ARTICLE III shall not be effective until received by such Agent.
(b)    Electronic Communications.
(i)    Each Agent and the Administrative Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by the Agents, provided that the
foregoing shall not apply to notices to any Lender pursuant to ARTICLE II and
ARTICLE III if such Lender has notified the Agents that it is incapable of
receiving notices under such Article by electronic communication.
(ii)    Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(A) and (B) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient,

-103-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
Section 12.02    Amendments, Etc.
(a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document (other than the Fee Letter), and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed (x) in the case of an amendment, consent or waiver to
cure any ambiguity, omission, defect or inconsistency or granting a new Lien for
the benefit of the Agents and the Lenders or extending an existing Lien over
additional property, by the Agents and the Borrowers (or by the Administrative
Borrower on behalf of the Borrowers), (y) in the case of any other waiver or
consent, by the Required Lenders (or by the Collateral Agent with the consent of
the Required Lenders) and (z) in the case of any other amendment, by the
Required Lenders (or by the Collateral Agent with the consent of the Required
Lenders) and the Borrowers (or by the Administrative Borrower on behalf of the
Borrowers), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall:
(i)    increase the Commitment of any Lender, reduce the principal of, or
interest on, any Loan payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, any Loan payable
to any Lender, in each case, without the written consent of such Lender;
(ii)    postpone, delay or waive, or reduce the amount of, any payment due
pursuant to Section 2.05(c) of this Agreement without the written consent of
each Lender adversely affected thereby;
(iii)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;
(iv)    amend the definition of "Required Lenders" or "Pro Rata Share" without
the written consent of each Lender;
(v)    release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Collateral Agent for the benefit of the Agents
and the Lenders, or release any Borrower or any Guarantor (except in connection
with a Disposition of the Equity Interests thereof to the extent permitted by
Section 7.02(c)(ii)), in each case, without the written consent of each Lender;
or
(vi)    amend, modify or waive Section 4.03 or this Section 12.02 of this
Agreement without the written consent of each Lender.
Notwithstanding the foregoing, (A) no amendment or waiver of any of the
provisions of the Fee Letter (or the definition thereof), and no consent to any
departure by any Loan Party therefrom, shall in any event be

-104-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






effective unless the same shall be in writing and signed by the Agents and the
Borrowers (and shall not require the written consent of any of the Lenders),
(B) no amendment, waiver or consent shall, unless in writing and signed by an
Agent, affect the rights or duties of such Agent (but not in its capacity as a
Lender) under this Agreement or the other Loan Documents, (C) any amendment,
waiver or consent to any provision of this Agreement (including Section 4.01 and
Section 4.02) that permits any Loan Party or any of its Affiliates to purchase
Loans on a non-pro rata basis, become an eligible assignee pursuant to
Section 12.07 and/or make offers to make optional prepayments on a non-pro rata
basis shall require the prior written consent of the Required Lenders rather
than the prior written consent of each Lender and (D) the consent of the
Borrowers shall not be required to change any order of priority set forth in
Section 4.03. Notwithstanding anything to the contrary herein, no Loan Party or
any of their Affiliates that is a Lender shall have any right to approve or
disapprove any amendment, waiver or consent under the Loan Documents and any
Loans held by such Person for purposes hereof shall be automatically deemed to
be voted pro rata according to the Loans of all other Lenders in the aggregate
(other than such Loan Party or Affiliate).
(b)    If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders or any Lender affected
thereby, and a Lender other than the Collateral Agent and the Administrative
Agent (the "Holdout Lender") fails to give its consent, authorization, or
agreement, then the Collateral Agent, upon at least 5 Business Days' prior
irrevocable written notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders (each, a "Replacement
Lender"), and the Holdout Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given. Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever. If the Holdout Lender shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 12.07(b). Until such time
as the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of the Loans.
Section 12.03    No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.
Section 12.04    Expenses; Taxes; Attorneys' Fees. The Borrowers will pay on
demand, all reasonable and documented fees, costs and expenses (including all
reasonable and documented fees,

-105-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






disbursements and expenses of counsel) incurred by or on behalf of each Agent
(and, in the case of clauses (b) through (j) below, each Lender) arising from or
relating to: (a) the negotiation, preparation, execution, delivery, performance
and administration of this Agreement and the other Loan Documents (including,
without limitation, the preparation of any additional Loan Documents pursuant to
Section 7.01(b) or the review of any of the agreements, instruments and
documents referred to in Section 7.01(f)), (b) any requested amendments, waivers
or consents to this Agreement or the other Loan Documents whether or not such
documents become effective or are given, (c) the preservation and protection of
the Agents' or any of the Lenders' rights under this Agreement or the other Loan
Documents, (d) the defense of any claim or action asserted or brought against
any Agent or any Lender by any Person that arises from or relates to this
Agreement, any other Loan Document, the Agents' or the Lenders' claims against
any Loan Party, or any and all matters in connection therewith, (e) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document, (f) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (g) any attempt to collect from any Loan Party, (h) all liabilities
and costs arising from or in connection with the past, present or future
operations of any Loan Party involving any damage to real or personal property
or natural resources or harm or injury alleged to have resulted from any Release
of Hazardous Materials at, in, under, to or from such property, (i) any
Environmental Liabilities and Costs incurred in connection with this Agreement,
including in connection with any Environmental Action, Remedial Action or the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any facility of any Loan Party, or
(j) any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien. Without limitation of the foregoing or any other provision
of any Loan Document: (x) the Borrowers agree to pay all stamp, document,
transfer, recording or filing taxes or fees and similar impositions now or
hereafter determined by any Agent or any Lender to be payable in connection with
this Agreement or any other Loan Document, and the Borrowers agree to save each
Agent and each Lender harmless from and against any and all present or future
claims, liabilities or losses with respect to or resulting from any omission to
pay or delay in paying any such taxes, fees or impositions, (y) the Borrowers
agree to pay all broker fees that may become due in connection with the
transactions contemplated by this Agreement and the other Loan Documents, and
(z) if the Borrowers fail to perform any covenant or agreement contained herein
or in any other Loan Document, any Agent may itself perform or cause performance
of such covenant or agreement, and the expenses of such Agent incurred in
connection therewith shall be reimbursed on demand by the Borrowers. The
obligations of the Borrowers under this Section 12.04 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.
Section 12.05    Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured. Each Agent and each Lender agrees to
notify such Loan

-106-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Party promptly after any such set-off and application made by such Agent or such
Lender or any of their respective Affiliates provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Agents and the Lenders under this Section 12.05 are in addition to
the other rights and remedies (including other rights of set-off) which the
Agents and the Lenders may have under this Agreement or any other Loan Documents
of law or otherwise.
Section 12.06    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.07    Assignments and Participations.
(a)    This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders' prior written consent shall be null and void.
(b)    Each Lender may with the written consent of the Administrative Agent and
the Administrative Borrower (such consent of the Administrative Borrower not to
be unreasonably withheld or delayed and shall be deemed given if not denied in
writing by the Administrative Borrower within 10 days after receipt of written
request therefor), assign to one or more other lenders or other entities all or
a portion of its rights and obligations under this Agreement with respect to all
or a portion of its Commitment and any Loan made by it; provided, however, that
(i) such assignment is in an amount which is at least $3,000,000 or a multiple
of $1,000,000 in excess thereof (or such lesser amount as may be agreed to by
the Collateral Agent in its sole discretion) (except such minimum amount shall
not apply to an assignment by a Lender to (x) a Lender, an Affiliate of such
Lender or a Related Fund of such Lender or (y) a group of new Lenders, each of
whom is an Affiliate or Related Fund of each other to the extent the aggregate
amount to be assigned to all such new Lenders is at least $3,000,000 or a
multiple of $1,000,000 in excess thereof), (ii) the parties to each such
assignment shall execute and deliver to the Collateral Agent (with a copy to the
Administrative Agent), for its acceptance, an Assignment and Acceptance,
together with any promissory note subject to such assignment and such parties
shall deliver to the Collateral Agent, for the benefit of the Collateral Agent,
a processing and recordation fee of $5,000 (except the payment of such fee shall
not be required in connection with an assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender), (iii) no written
consent of the Administrative Borrower shall be required if an Event of Default
has occurred and is continuing, (iv) no written consent of the Administrative
Borrower shall be required in connection with any assignment (A) by a Lender to
a Lender, an Affiliate of such Lender or a Related Fund of such Lender or (B) if
such assignment is in connection with any merger, consolidation, sale, transfer,
or other disposition of all or any substantial portion of the business or loan
portfolio of such Lender, and (v) no such assignment shall be made to any Loan
Party or any of its Affiliates. The cost and expense of any such assignment
shall be borne by the assigning Lender (and not by any Loan Party). Upon such
execution, delivery and acceptance, from and after the effective date specified
in each Assignment and

-107-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Acceptance and recordation on the Register, which effective date shall be at
least 3 Business Days after the delivery thereof to the Collateral Agent (or
such shorter period as shall be agreed to by the Collateral Agent and the
parties to such assignment), (A) the assignee thereunder shall become a "Lender"
hereunder and, in addition to the rights and obligations hereunder held by it
immediately prior to such effective date, have the rights and obligations
hereunder that have been assigned to it pursuant to such Assignment and
Acceptance and (B) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.
(d)    The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to it that
has been accepted by the Collateral Agent and a register (the "Register") for
the recordation of the names and addresses of the Lenders and the Commitments
of, and the principal amount of the Loans (and stated interest thereon) (the
"Registered Loans"). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrowers, the Agents and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Administrative Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

-108-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(e)    Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance that has been accepted by the Collateral Agent pursuant to
Section 12.07(b) (which consent of the Collateral Agent must be evidenced by the
Collateral Agent's execution of an acceptance to such Assignment and
Acceptance), the Administrative Agent shall record the information contained
therein in the Register.
(f)    A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide). Any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed
by) the holder of such registered note, whereupon, at the request of the
designated assignee(s) or transferee(s), one or more new registered notes in the
same aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), the Agents shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered on the Register as the owner thereof for
the purpose of receiving all payments thereon, notwithstanding notice to the
contrary.
(g)    In the event that any Lender sells participations in a Registered Loan,
such Lender shall, acting for this purpose as a non-fiduciary agent on behalf of
the Borrowers, maintain, or cause to be maintained, a register, on which it
enters the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agents (in their capacity as Agents) shall have no responsibility for
maintaining a Participant Register. A Registered Loan (and the registered note,
if any, evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
(h)    Any Person that is a resident in a jurisdiction outside of the United
States for tax purposes who purchases or is assigned or participates in any
portion of such Registered Loan shall, at the time such Person is claiming the
benefits under Section 2.09, comply with any requirements described in
Section 2.09(d) at the time such Person is claiming the benefits under
Section 2.09.

-109-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(i)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans made by it); provided, that (i) such
Lender's obligations under this Agreement (including without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged;
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
the other Loan Documents; and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder except
(A) action directly effecting an extension of the maturity dates or decrease in
the principal amount of the Loans, (B) action directly effecting an extension of
the due dates or a decrease in the rate of interest payable on the Loans or the
fees payable under this Agreement, or (C) actions directly effecting a release
of all or a substantial portion of the Collateral or any Loan Party (except as
set forth in Section 10.08 of this Agreement or any other Loan Document). The
cost and expense of any such sale of a participation shall be borne by the
Lender selling such participation (and not by any Loan Party). The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.09
and Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.
(j)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to such Lender pursuant to securitization or similar
credit facility (a "Securitization"); provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto. The Loan Parties
shall cooperate with such Lender and its Affiliates to effect the Securitization
including, without limitation, by providing such information as may be
reasonably requested by such Lender in connection with the rating of its Loans
or the Securitization.
Section 12.08    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telefacsimile or electronic mail shall be equally as effective
as delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.
Section 12.09    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK WITHOUT

-110-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






REGARD TO CONFLICTS OF LAWS PRINCIPLES (BUT INCLUDING AND GIVING EFFECT TO
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 12.10    CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND
IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT ITS ADDRESS
FOR NOTICES AS SET FORTH IN SECTION 12.01, SUCH SERVICE TO BECOME EFFECTIVE 10
DAYS AFTER SUCH MAILING. THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS
OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION. EACH LOAN
PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
NOTWITHSTANDING THE PROVISIONS OF SECTION 12.09 AND 12.10 ABOVE, ANY LEGAL
PROCEEDINGS OR OTHER ACTIONS IN RESPECT OF THE ENFORCEMENT OF A MORTGAGE,
INCLUDING THE EXERCISE OF ANY REMEDIES INCLUDING, WITHOUT LIMITATION,
FORECLOSURE, SHALL BE CONDUCTED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE
THE PROPERTY WHICH IS THE SUBJECT OF SUCH MORTGAGE IS LOCATED, AND SUCH ACTION
MAY BE BROUGHT IN COURTS IN SUCH STATE.

-111-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Section 12.11    WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.
Section 12.12    Consent by the Agents and Lenders. Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an "Action") of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent or such Lender, in its sole discretion, with or
without any reason, and without being subject to question or challenge on the
grounds that such Action was not taken in good faith.
Section 12.13    No Party Deemed Drafter. Each of the parties hereto agrees that
no party hereto shall be deemed to be the drafter of this Agreement.
Section 12.14    Reinstatement; Certain Payments. If any claim is ever made upon
any Agent or any Lender for repayment or recovery of any amount or amounts
received by such Agent or such Lender in payment or on account of any of the
Obligations, such Agent or such Lender shall give prompt notice of such claim to
each other Agent and Lender and the Administrative Borrower, and if such Agent
or such Lender repays all or part of such amount by reason of (i) any judgment,
decree or order of any court or administrative body having jurisdiction over
such Agent or such Lender or any of its property, or (ii) any good faith
settlement or compromise of any such claim effected by such Agent or such Lender
with any such claimant, then and in such event each Loan Party agrees that
(A) any such judgment, decree, order, settlement or compromise shall be binding
upon it notwithstanding the cancellation of any Indebtedness hereunder or under
the other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to such Agent or such Lender
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Agent or such Lender.

-112-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Section 12.15    Indemnification; Limitation of Liability for Certain Damages.
(a)    In addition to each Loan Party's other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Agent and each Lender and all of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively
called the "Indemnitees") from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys' fees, costs and
expenses) incurred by such Indemnitees, whether prior to or from and after the
Effective Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following: (i) the
negotiation, preparation, execution or performance or enforcement of this
Agreement, any other Loan Document or of any other document executed in
connection with the transactions contemplated by this Agreement, (ii) any
Agent's or any Lender's furnishing of funds to the Borrowers under this
Agreement or the other Loan Documents, including, without limitation, the
management of any such Loans, (iii) the Agents and the Lenders relying on any
instructions of the Administrative Borrower or the handling of the Loan Account
and Collateral of the Borrowers as herein provided, (iv) any matter relating to
the financing transactions contemplated by this Agreement or the other Loan
Documents or by any document executed in connection with the transactions
contemplated by this Agreement or the other Loan Documents, or (v) any claim,
litigation, investigation or proceeding relating to or in connection with any of
the foregoing, whether or not any Indemnitee is a party thereto (collectively,
the "Indemnified Matters"); provided, however, that the Loan Parties shall not
have any obligation to any Indemnitee under this subsection (a) for any
Indemnified Matter caused by the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.
(b)    Without limiting Section 12.15(a) hereof, each Loan Party agrees to,
jointly and severally, defend, indemnify, and hold harmless the Indemnitees
against any and all Environmental Liabilities and Costs and all other claims,
demands, penalties, fines, liability (including strict liability), losses,
damages, costs and expenses (including without limitation, reasonable legal fees
and expenses, consultant fees and laboratory fees), arising out of (i) any
Releases or threatened Releases (x) at any property presently or formerly owned
or operated by any Loan Party or any Subsidiary of any Loan Party if caused by a
Loan Party during the time of occupation of such property, or (y) of any
Hazardous Materials generated and disposed of by any Loan Party or any
Subsidiary of any Loan Party; (ii) any violations of Environmental Laws;
(iii) any Environmental Action relating to any Loan Party or any Subsidiary of
any Loan Party; (iv) any personal injury (including wrongful death) or property
damage (real or personal) arising out of exposure to Hazardous Materials used,
handled, generated, transported or disposed by any Loan Party or any Subsidiary
of any Loan Party and (v) any breach of any warranty or representation regarding
environmental matters made by the Loan Parties in Section 6.01(r) or the breach
of any covenant made by the Loan Parties in Section 7.01(j). Notwithstanding the
foregoing, the Loan Parties shall not have any obligation to any Indemnitee
under this subsection (b) regarding any potential environmental matter covered
hereunder which is caused by the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.

-113-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






(c)    The indemnification for all of the foregoing losses, damages, fees, costs
and expenses of the Indemnitees set forth in this Section 12.15 are chargeable
against the Loan Account. To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section 12.15 may be unenforceable because
it is violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.
(d)    No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or seek any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
(e)    The indemnities and waivers set forth in this Section 12.15 shall survive
the repayment of the Obligations and discharge of any Liens granted under the
Loan Documents.
Section 12.16    Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to the Fee Letter shall at all times be ascertained from the
records of the Agents, which shall be conclusive and binding absent manifest
error.
Section 12.17    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender, and any assignment by any
Lender shall be governed by Section 12.07 hereof.
Section 12.18    Interest. It is the intention of the parties hereto that each
Agent and each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law,

-114-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






any excess shall be canceled automatically and if theretofore paid shall be
credited by such Agent or such Lender on the principal amount of the Obligations
(or, to the extent that the principal amount of the Obligations shall have been
or would thereby be paid in full, refunded by such Agent or such Lender, as
applicable, to the Borrowers); and (ii) in the event that the maturity of the
Obligations is accelerated by reason of any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Agent or any Lender may never include more than the maximum amount allowed by
such applicable law, and excess interest, if any, provided for in this Agreement
or otherwise shall be canceled automatically by such Agent or such Lender, as
applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Agent or such Lender, as applicable,
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Agent or such Lender to the Borrowers). All sums paid or agreed
to be paid to any Agent or any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Agent or such Lender, be amortized, prorated, allocated and spread throughout
the full term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (x) the
amount of interest payable to any Agent or any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
pursuant to this Section 12.18 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Agent or
such Lender would be less than the amount of interest payable to such Agent or
such Lender computed at the Highest Lawful Rate applicable to such Agent or such
Lender, then the amount of interest payable to such Agent or such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
until the total amount of interest payable to such Agent or such Lender shall
equal the total amount of interest which would have been payable to such Agent
or such Lender if the total amount of interest had been computed without giving
effect to this Section 12.18.
For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.
The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.
Section 12.19    Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available

-115-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






or available to such Person from another source not known to be subject to a
confidentiality obligation to such Person not to disclose such information);
provided that nothing herein shall limit the disclosure by any Agent or any
Lender of any such information (i) to its Affiliates and to its and its
Affiliates' respective partners, controlling persons, directors, officers,
employees, agents, trustees, counsel, advisors, accountants, auditors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential in accordance with this
Section 12.19); (ii) to any other party hereto; (iii) to any assignee or
participant (or prospective assignee or participant) or any party to a
Securitization so long as such assignee or participant (or prospective assignee
or participant) or party to a Securitization first agrees, in writing, to be
bound by confidentiality provisions similar in substance to this Section 12.19;
(iv) to the extent required by any Requirement of Law or judicial process or
subpoena or as otherwise requested by any Governmental Authority or regulatory
body; (v) to the National Association of Insurance Commissioners or any similar
organization, any examiner, auditor or accountant or any nationally recognized
rating agency or otherwise to the extent consisting of general portfolio
information that does not identify Loan Parties; (vi) in connection with any
litigation to which any Agent or any Lender is a party; (vii) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (viii) to the extent
requested by any regulatory authority or process; or (ix) with the consent of
the Administrative Borrower.
Section 12.20    Public Disclosure. Each Loan Party agrees that neither it nor
any of its Subsidiaries will now or in the future issue any press release or
other public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Subsidiary is required to do so under
applicable law. In the event of a press release or other disclosure not required
by any applicable law, such Loan Party or such Subsidiary shall provide a copy
to the Agents and an opportunity to comment. Each Loan Party hereby authorizes
each Agent and each Lender, after consultation with the Borrowers, to advertise
the closing of the transactions contemplated by this Agreement, and to make
appropriate announcements of the financial arrangements entered into among the
parties hereto, as such Agent or such Lender shall deem appropriate, including,
without limitation, on a home page or similar place for dissemination of
information on the Internet or worldwide web, or in announcements commonly known
as tombstones, in such trade publications, business journals, newspapers of
general circulation and to such selected parties as such Agent or such Lender
shall deem appropriate.
Section 12.21    Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

-116-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






Section 12.22    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing the Borrowers, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrowers in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
ANGIE’S LIST, INC.


By:/s/ Thomas R. Fox 
Name: Thomas R. Fox
Title: Chief Financial Officer
 
GUARANTORS:
AL BV INVESTMENTS, INC.


By:/s/ William S. Oesterle 
Name: William S. Oesterle
Title: President, Secretary and Treasurer
AL CAMPUS KIDS, LLC


By:/s/ William S. Oesterle 
Name: William S. Oesterle
Title: President, Secretary and Treasurer
 


-117-


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
TCW ASSET MANAGEMENT COMPANY


By:/s/ Matthew J. Whitcomb 
Name: Matthew J. Whitcomb
Title: Managing Director



LENDERS:
TCW DL Bridge, LLC


By:/s/ Richard Villa 
Name: Richard Villa
Title: Chief Financial Officer
 






Signature Page to Financing Agreement


9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------




SCHEDULE 1.01(A)Lenders and Lenders' Commitments
Lenders
Term A Loan Commitment
Delayed Draw Term Loan Commitment
Total Commitment
TCW DL Bridge, LLC
$60,000,000
$25,000,000
$85,000,000
Total
$60,000,000
$25,000,000
$85,000,000






9482/74344-002 current/44725066v15

--------------------------------------------------------------------------------




Schedule 6.01(e)
Capitalization; Subsidiaries
Angie’s List, Inc.
Authorized to issue 310,000,000 shares of capital stock, consisting of (i)
300,000,000 shares of common stock par value $0.001 per share and (ii)
10,000,000 shares of preferred stock par value $0.001per share.


AL BV Investment, Inc.
Authorized to issue 10,000 shares of common stock. The Company owns 8,319.45
shares of common stock, which represents all of the issued and outstanding
shares of AL BV Investment, Inc., par value $0.001per share.


AL Campus Kids, LLC
The Company owns 100% of the membership interests*


Immaterial Subsidiaries
None.














































_________________________
* Interests are uncertificated

- 2 -



--------------------------------------------------------------------------------




Schedule 6.01(f)
Litigation; Commercial Tort Claims
1.
Litigation



Fritzinger v. Angie’s List, Inc. (Southern District of Indiana, Indianapolis)
A federal class action lawsuit was filed against the Company by member Marie
Fritzinger. The suit, while not about the Company’s automatic renewal practices,
alleges that the Company used its automatic renewal authority to take advantage
of members, claiming it increases prices for subscriber renewals without
informing them and uses confusing language on its website. The claims center
around the Company’s alleged breach of the “plain language of its Membership
Agreement,” by claiming that the Company automatically renews its members at a
more costly fee.
[*]
Before the date by which the court would have determined whether to certify the
proposed class, the parties reached a tentative settlement. [*]
After the period of notice was exhausted and a Court Hearing held on September
17, 2014, on September 22, 2014 the court issued an Order approving the parties’
proposed settlement terms, [*].
[*]
Baron v. Angie’s List, Inc., Oesterle, Hicks, Hundt, Millard, Thapar,
1:13-cv-2032 (S.D. Ind., 2013)
Bartolone v. Angie’s List, Inc., Oesterle, Hicks, Hundt, Millard, Thapar,
1:14-cv-0023 (S.D. Ind., 2014)
Two nearly identical class action securities lawsuits have been filed against
the Company and naming the CEO as a co-defendant. The suits allege that
Defendants are liable for (1) making false statements or (2) failing to disclose
adverse facts known to them about the Company. It further alleges that
Defendants’ fraudulent scheme was a success as it (a) deceived the investing
public in regards to the Company’s prospects and business; (b) artificially
inflated the price of the Company’s stock; [*]; and (d) caused other members of
the class to purchase ANGI stock at artificially inflated prices. The complaints
request unspecified damages, interest, and costs, as well as ancillary relief.
On June 16, 2014, the Court consolidated the two cases and appointed United Food
& Commercial Workers Local 464A Pension Fund as lead plaintiff (“Local 464A”).
On August 29, 2014, Lead Plaintiff filed its consolidated Amended Complaint (the
“Amended Complaint”). Although the class period has not changed (February 13,
2013 through October 23, 2013), the allegations in the Amended Complaint, for
the most part, are different from the original complaints filed in December
2013. The Amended Complaint alleges that the Company made material
misrepresentations and omissions regarding its paid membership model (“PPM”).
[*]






--------------------------------------------------------------------------------




[*]
The Defendants believe this case to be without merit and will vigorously defend
against them and intend to file a Motion to Dismiss. The Company, officers and
directors are covered under the D&O insurance policies and notice has been
provided to all carriers. The Company will closely monitor and work with the
carriers to ensure coverage.
Korda derivatively on behalf of Angie’s List, Inc. v. Oesterle, Hicks, Hundt,
Millard, Thapar, Rutz, Biddinger, Britto, Chuang, Kapner, Lee, Maurer, and
Thronson and Angie’s List, Inc., 1:14-cv-00004 (S.D. Ind. 2014)
A shareholder derivative lawsuit has also been filed following the securities
class actions (referenced above), and the allegations are substantially similar
to the Baron allegations that the Company’s business model is not viable. The
Court issued an order that stays this matter pending resolution of the putative
securities class action motion to dismiss or the filing of a secondary
derivative action. The Defendants believe these cases to be without merit and
will vigorously defend against them. The Company, officers and directors are
covered under the D&O insurance policies and notice has been provided to all
carriers. The Company will closely monitor and work with the carriers to ensure
coverage.
[*]
Commercial Tort Claims
None.








--------------------------------------------------------------------------------




Schedule 6.01(i)
ERISA


None.






--------------------------------------------------------------------------------






Schedule 6.01(l)
Nature of Business


Angie's List helps facilitate happy transactions between more than 2.8 million
consumers nationwide and its collection of highly-rated service providers in 720
categories of service, ranging from home improvement to health care. Angie's
List connects consumers directly to its online marketplace of services from
member-reviewed providers, and offers unique tools and support designed to
improve the local service experience for both consumers and service
professionals.










--------------------------------------------------------------------------------




Schedule 6.01(o)
Real Property
a.
Company Owned Property

[*]
[*]    1030 E. Washington Street, Indianapolis, IN 46202
[*]
[*]
b.
Leased Property

[*]








--------------------------------------------------------------------------------




Schedule 6.01(r)
Environmental Matters


[*]








--------------------------------------------------------------------------------




Schedule 6.01(s)
Insurance
Coverage
Insurer


Policy Period
Notable Limits & Deductibles / Retentions
[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]









--------------------------------------------------------------------------------




Schedule 6.01(v)
Bank Accounts


Entity
Bank
Currency
Account Type
Account No.
Account Use
[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]











--------------------------------------------------------------------------------




Schedule 6.01(w)
Intellectual Property
US Patents
None.


Trademarks.


A.
Federal Trademarks – Pending in the United States

1.    Serial Number: 86376930. Filed on August 26, 2014.
[angieslistfinancingag_image1.gif]
2.    Serial Number: 86062988. September 12, 2013.
[angieslistfinancingag_image2.gif]
3.    Serial Number: 86328075. Filed on July 3, 2014.
[angieslistfinancingag_image3.gif]
4.    Serial Number: 85932651. Filed on May 15, 2013.
[angieslistfinancingag_image4.gif]
5.    Serial Number: 85932655. Filed on May 15, 2013.
[angieslistfinancingag_image5.gif]
6.    Serial Number: 85943674. Filed on May 28, 2013 and registered on September
9, 2014 as Registration Number 4599725.
[angieslistfinancingag_image6.gif]








--------------------------------------------------------------------------------




7.    Serial Number: 85931153. Filed on May 14, 2013.
[angieslistfinancingag_image7.gif]


B.
Federal Trademarks – Registered in the United States

1.
Serial Number: 85062330. Filed on June 14, 2010 and registered on January 25,
2011 as Registration Number 3911120.

[angieslistfinancingag_image8.jpg]
2.
Serial Number: 78828666. Filed on March 3, 2006 and registered on April 3, 2007
as Registration Number 3224639.

[angieslistfinancingag_image9.jpg]
3.
Serial Number: 78824875. Filed on February 28, 2006 and registered on April 3,
2007 as Registration Number 3224630.

[angieslistfinancinga_image10.jpg]
4.
Serial Number: 77094537. Filed on January 30, 2007 and registered on February
10, 2009 as Registration Number 3571083.

[angieslistfinancinga_image11.jpg]
5.
Serial Number: 77094534. Filed on January 30, 2007 and registered on January 27,
2009 as Registration Number 3566414.







--------------------------------------------------------------------------------




[angieslistfinancinga_image10.jpg]


6.
Serial Number: 76474523. Filed on December 10, 2002 and registered on September
30, 2003 as Registration Number 2769122.

[angieslistfinancinga_image12.gif]
7.
Serial Number: 76472759. Filed on December 9, 2002 and registered on December 9,
2003 as Registration Number 2790803.

[angieslistfinancinga_image13.gif]
8.
Serial Number: 76466558. Filed on November 13, 2002 and Registered on October
21, 2003 as Registration Number 2775167.

[angieslistfinancinga_image14.gif]


9.
Serial Number: 75092337. Filed on April 22, 1996 and Registered on July 29, 1997
as Registration Number 2083451.

[angieslistfinancinga_image15.gif]


10.
[angieslistfinancinga_image16.gif]Serial Number: 85523442. Filed on January 24,
2012 and Registered on August 28, 2012 as Registration Number 4198442.







--------------------------------------------------------------------------------




11.
Serial Number: 85225180. Filed on January 25, 2011 and registered on August 16,
2011 as Registration Number 4012386.



[angieslistfinancinga_image17.gif]


12.
Serial Number: 78833633. Filed on March 9, 2006 and registered on April 3, 2007
as Registration Number 3224657.

[angieslistfinancinga_image18.gif]
13.
Serial Number: 78830287. Filed on March 6, 2006 and registered on April 3, 2007
as Registration Number 3224644.

[angieslistfinancinga_image19.gif]
14.
Serial Number: 78833643. Filed on March 9, 2006 and registered on June 26, 2007
as Registration Number 3255446.

[angieslistfinancinga_image20.gif]
15.
Serial Number: 78830275. Filed on March 6, 2006 and registered on April 3, 2007
as Registration Number 3224643.

[angieslistfinancinga_image21.gif]
16.
Serial Number: 78830267. Filed on March 6, 2006 and registered on April 3, 2007
as Registration Number 3224642.

[angieslistfinancinga_image22.gif]


17.
Serial Number: 78745496. Filed on November 2, 2005 and registered on October 17,
2006 as Registration Number 3157864.

[angieslistfinancinga_image23.gif]






--------------------------------------------------------------------------------






18.
Serial Number: 77094521. Filed on January 30, 2007 and registered on October 9,
2007 as Registration Number 3306169.



[angieslistfinancinga_image23.gif]


19.
Serial Number: 78745474. Filed on November 2, 2005 and registered on May 1, 2007
as Registration Number 3236210.

[angieslistfinancinga_image24.gif]
20.
Serial Number: 77094528. Filed on January 30, 2007 and registered on October 9,
2007 as Registration Number 3306170.

[angieslistfinancinga_image24.gif]
21.
Serial Number: 76468678. Filed on November 20, 2002 and registered on September
23, 2003 as Registration Number 2766650.

[angieslistfinancinga_image25.gif]
22.
Serial Number: 76468677. Filed on November 20, 2002 and registered on August 3,
2004 as Registration Number 2868487. The Company intends to allow this
registration to lapse.

[angieslistfinancinga_image26.gif]






--------------------------------------------------------------------------------






23.
Serial Number: 76028437. Filed on April 18, 2000 and registered on June 11, 2002
as Registration Number 2579832.

[angieslistfinancinga_image27.gif]
24.
Canada. Filed on February 16, 2011 as Application Number 1515479 and registered
on January 27, 2012 as Registration Number TMA816325.

ANGIE’S LIST
25.
Canada. Filed on July 21, 2011 as Application Number 1536786 and registered on
May 23, 2013 as Registration Number TMA851504.

REVIEWS YOU CAN TRUST






--------------------------------------------------------------------------------




Schedule 6.01(x)
Material Contracts


1.
Project Agreement by and between Angie's List, Inc. and the Consolidated City of
Indianapolis, dated October 21, 2011.



2.
Offer letter with Mark Howell, dated December 20, 2012.



3.
Offer letter with Patrick Brady, dated May 14, 2013.



4.
Offer Letter Agreement by and between Angie's List, Inc. and Thomas R. Fox,
dated August 20, 2013.



5.
Employment Agreement by and between Brownstone Publishing, LLC and Michael D.
Rutz, dated July 10, 2006.











--------------------------------------------------------------------------------




Schedule 6.01(ee)
Collateral Locations


[*]
[*]    See Schedule 6.01(o)








--------------------------------------------------------------------------------




Schedule 7.02(a)
Existing Liens


Jurisdiction
Financing Statement Number
Debtor
Secured Party
Filing Date
Lapse Date
Delaware
3345660
Angie's List, Inc.
Orix Venture Finance LLC
8/29/2011
8/29/2016
Delaware
510206
Angie's List, Inc.
Cisco Systems Capital Corporation
2/7/2014
2/7/2019
Indiana
201100007506264
AL Campus Kids, LLC
Orix Venture Finance, LLC
8/30/2011
8/30/2016
Indiana
200600011641940
Brownstone Publishing, LLC
Dell Financial Services, L.P.*
12/15/2006
12/15/2015
Indiana
201100004731867
Brownstone Publishing, LLC
Konica Minolta Business Solutions USA Inc.
5/31/2011
5/31/2016

























_____________________________
* The Company has paid in full. We are pursuing a Termination Statement filing.






--------------------------------------------------------------------------------




Schedule 7.02(b)
Existing Indebtedness


1.
Loan and Security Agreement by and among the Company, AL Campus Kids, LLC, AL BV
Investment, Inc., Orix Venture Finance LLC and Bridge Bank National Association
dated August 31, 2011. This will be paid in full at closing.



2.
Agreement to Lease Equipment by and between the Company and Cisco Capital dated
February 13, 2014.



3.
Agreement to Lease Equipment by and between the Company and Konico Minolta
Business Solutions USA Inc. dated May 31, 2011.











--------------------------------------------------------------------------------




Schedule 7.02(e)
Existing Investments
1.
The Company holds the following Certificates of Deposits as of August 31, 2014

Name of Institution
Maturity Date
[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]









--------------------------------------------------------------------------------




[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]









--------------------------------------------------------------------------------




[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]
[*]


[*]









--------------------------------------------------------------------------------




[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]









--------------------------------------------------------------------------------




Schedule 7.02(k)
Limitations on Dividends and Other Payment Restrictions


None.








--------------------------------------------------------------------------------




Schedule 8.01
Cash Management Accounts
[*]
[*]
[*]










--------------------------------------------------------------------------------




Schedule 9.01(j)
Outstanding Judgments and Settlements


Fritzinger v. Angie’s List, Inc. (Southern District of Indiana, Indianapolis)
A federal class action lawsuit was filed against the Company by member Marie
Fritzinger. The suit, while not about the Company’s automatic renewal practices,
alleges that the Company used its automatic renewal authority to take advantage
of members, claiming it increases prices for subscriber renewals without
informing them and uses confusing language on its website. The claims center
around the Company’s alleged breach of the “plain language of its Membership
Agreement,” by claiming that the Company automatically renews its members at a
more costly fee.
[*]
Before the date by which the court would have determined whether to certify the
proposed class, the parties reached a tentative settlement. [*]
After the period of notice was exhausted and a Court Hearing held on September
17, 2014, on September 22, 2014 the court issued an Order approving the parties’
proposed settlement terms, [*].
[*]










--------------------------------------------------------------------------------




EXHIBIT A
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of [__] (this "Agreement"), to the Financing
Agreement referred to below is entered into by and among Angie’s List, Inc., a
Delaware corporation (the "Company"; and together with each other Subsidiary of
the Company that executes a joinder agreement and becomes a "Borrower"
thereunder, each a "Borrower" and, collectively, and, jointly and severally, the
"Borrowers"), each Subsidiary of the Company listed as a "Guarantor" on the
signature pages thereto (together with the Company and each other Person that
executes a joinder agreement and becomes a "Guarantor" thereunder or otherwise
guaranties all or any part of the Obligations (as defined therein), each a
"Guarantor" and, collectively, the "Guarantors"), [NAME OF ADDITIONAL
GUARANTOR], a _____________________ (the "Additional Guarantor"), the lenders
from time to time party thereto (each a "Lender" and, collectively,
the "Lenders"), TCW Asset Management Company, a California Corporation ("TCW"),
as collateral agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Collateral Agent"), and TCW, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").
WHEREAS, the Borrowers, the Guarantors (other than the Additional Guarantor),
the Lenders and the Agents have entered into that certain Financing Agreement,
dated as of September [__], 2014 (such agreement, as amended, restated,
supplemented or otherwise modified from time to time, being hereinafter referred
to as the "Financing Agreement"), pursuant to which the Lenders have agreed to
make loans to the Borrowers (each a "Loan" and collectively the "Loans") in an
aggregate principal amount not to exceed the Total Commitment (as defined under
the Financing Agreement);
WHEREAS, the Borrowers' obligation to repay the Loans and all other Obligations
are guaranteed, jointly and severally, by the Guarantors;
WHEREAS, pursuant to Section 7.01(b) of the Financing Agreement, the Additional
Guarantor is required to become a Guarantor by, among other things, executing
and delivering this Agreement to the Collateral Agent; and
WHEREAS, the Additional Guarantor has determined that the execution, delivery
and performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, the Additional Guarantor.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:






--------------------------------------------------------------------------------




SECTION 1.    Definitions. Reference is hereby made to the Financing Agreement
for a statement of the terms thereof. All terms used in this Agreement which are
defined therein and not otherwise defined herein shall have the same meanings
herein as set forth therein.
SECTION 2.    Joinder of Additional Guarantor.
(a)    Pursuant to Section 7.01(b) of the Financing Agreement, by its execution
of this Agreement, the Additional Guarantor hereby (i) confirms that the
representations and warranties contained in Article VI of the Financing
Agreement are true and correct in all material respects as to the Additional
Guarantor as of the effective date of this Agreement, except to the extent that
any such representation or warranty expressly relates solely to an earlier date
(in which case such representation or warranty shall be true and correct in all
material respects on and as of such earlier date), and (ii) agrees that, from
and after the effective date of this Agreement, the Additional Guarantor shall
be a party to the Financing Agreement and shall be bound, as a Guarantor, by all
the provisions thereof and shall comply with and be subject to all of the terms,
conditions, covenants, agreements and obligations set forth therein and
applicable to the Guarantors, including, without limitation, the guaranty of the
Obligations made by the Guarantors, jointly and severally with the other Loan
Parties, in favor of the Agents and the Lenders pursuant to Article XI of the
Financing Agreement. The Additional Guarantor hereby agrees that from and after
the effective date of this Agreement, each reference to a "Guarantor" or a "Loan
Party" and each reference to the "Guarantors" or the "Loan Parties" in the
Financing Agreement shall include the Additional Guarantor. The Additional
Guarantor acknowledges that it has received a copy of the Financing Agreement
and each other Loan Document and that it has read and understands the terms
thereof.
(b)    Attached hereto are supplements to each Schedule to the Financing
Agreement revised to include all information required to be provided therein
with respect to, and only with respect to, the Additional Guarantor. The
Schedules to the Financing Agreement shall, without further action, be amended
to include the information contained in each such supplement.
SECTION 3.    Effectiveness. This Agreement shall become effective upon its
execution by the Additional Guarantor, each Borrower, each Guarantor and each
Agent and receipt by the Agents of the following, in each case in form and
substance reasonably satisfactory to the Agents:
(i)    original counterparts to this Agreement, duly executed by each Borrower,
each Guarantor, the Additional Guarantor and the Agents, together with the
Schedules referred to in Section 2(b) hereof;
(ii)    a Supplement to the Security Agreement, substantially in the form of
Exhibit C to the Security Agreement (the "Security Agreement Supplement"), duly
executed by the Additional Guarantor, and any instruments of assignment or other
documents required to be delivered to the Agents pursuant to the terms thereof;
(iii)    a Pledge Amendment to the Security Agreement to which the parent
company of the Additional Guarantor is a party, in substantially the form of
Exhibit A to the Security Agreement, duly executed by such parent company and
providing for [IF ADDITIONAL GUARANTOR






--------------------------------------------------------------------------------




IS A DOMESTIC ENTITY: all Equity Interests of the Additional Guarantor][IF
ADDITIONAL GUARANTOR IS A FOREIGN ENTITY: sixty-five percent (65%) of the Equity
Interest of the Additional Guarantor] to be pledged to the Collateral Agent
pursuant to the terms thereof;
(iv)    (A) certificates, if any, representing 100% of the issued and
outstanding Equity Interests of the Additional Guarantor and each Subsidiary of
the Additional Guarantor and (B) all original promissory notes of such
Additional Guarantor, if any, in each case, that are required to be delivered
under the Loan Documents, in each case, accompanied by instruments of assignment
and transfer in such form as the Collateral Agent may reasonably request;
(v)    to the extent required under the Financing Agreement a Mortgage, in form
and substance reasonably satisfactory to the Collateral Agent (the "Additional
Mortgage"), duly executed by the Additional Guarantor, with respect to the real
property owned or leased, as applicable, by the Additional Guarantor, together
with all other applicable Real Property Deliverables, agreements, instruments
and documents as the Collateral Agent may reasonably require whether comparable
to the documents required under Section 7.01(o) of the Financing Agreement or
otherwise;
(vi)    (A) appropriate UCC-1 financing statements duly filed in such office or
offices as may be reasonably necessary or, in the reasonable opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement Supplement and any Mortgage and (B) evidence
reasonably satisfactory to the Collateral Agent of the filing of such UCC-1
financing statements;
(vii)    a favorable written opinion of counsel to the Loan Parties as to such
matters as the Agents may reasonably request; and
(viii)    such other agreements, instruments or other documents reasonably
requested by the Collateral Agent in order to create, perfect, establish the
first priority (subject to Permitted Liens) of or otherwise protect any Lien
purported to be covered by the Security Agreement Supplement or any Additional
Mortgage or otherwise to effect the intent that the Additional Guarantor shall
become bound by all of the terms, covenants and agreements contained in the Loan
Documents and that all property and assets of such Subsidiary shall become
Collateral for the Obligations free and clear of all Liens other than Permitted
Liens.
SECTION 4.    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to the Additional Guarantor, to
it at its address set forth below its signature to this Agreement, and if to any
Borrower, any Guarantor, any Lender or any Agent, to it at its address specified
in the Financing Agreement or Joinder Agreement (as applicable); or as to any
such Person at such other address as shall be designated by such Person in a
written notice to such other Person complying as to delivery with the terms of
this Section 4. All such notices and other communications shall be effective,
(a) if mailed (certified mail, postage prepaid and return receipt requested),
when received or three days after deposited in the mail, whichever occurs first,
(b) if telecopied






--------------------------------------------------------------------------------




or emailed, when transmitted and confirmation received, or (c) if delivered by
hand, Federal Express or other reputable overnight courier, upon delivery.
SECTION 5.    General Provisions. (a) Each Borrower, each Guarantor and the
Additional Guarantor, hereby confirms that each representation and warranty made
by it under the Loan Documents is true and correct in all material respects as
of the date hereof, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects on
and as of such earlier date), and that no Default or Event of Default has
occurred or is continuing under the Financing Agreement. Each Borrower and each
Guarantor and the Additional Guarantor, hereby represents and warrants that as
of the date hereof there are no claims or offsets against or defenses or
counterclaims to their respective obligations under the Financing Agreement or
any other Loan Document.
(b)    Except as supplemented hereby, the Financing Agreement and each other
Loan Document shall continue to be, and shall remain, in full force and effect.
This Agreement shall not be deemed (i) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Financing
Agreement or any other Loan Document or (ii) to prejudice any right or rights
which the Agents or the Lenders may now have or may have in the future under or
in connection with the Financing Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
(c)    The Additional Guarantor hereby expressly (i) authorizes the Collateral
Agent to file appropriate financing statements on, and amendments thereto,
(including without limitation, any such financing statements that indicate the
Collateral as "all assets" or words of similar import) in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the Liens to be created by the Security Agreement Supplement and each of
the other Loan Documents and (ii) ratifies such authorization to the extent that
the Collateral Agent has filed any such financing statement or amendments
thereto, prior to the date hereof. A photocopy or other reproduction of the
Security Agreement Supplement or any financing statement covering the Collateral
or any part thereof shall be sufficient as a financing statement where permitted
by law.
(d)    Each Borrower agrees to pay or reimburse the Agents for all of their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the negotiation, preparation, execution, delivery, performance
and administration of this Agreement, in the manner and to the extent set forth
in the Financing Agreement.
(e)    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Agreement by
telecopier or electronic transmission shall be equally as effective as delivery
of an original executed counterpart of this Agreement.






--------------------------------------------------------------------------------




(f)    Section headings in this Agreement are included herein for the
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
(g)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE ADDITIONAL GUARANTOR AND EACH
OTHER LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE
ADDITIONAL GUARANTOR AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES
AS SET FORTH IN THE FINANCING AGREEMENT AND TO THE SECRETARY OF STATE OF THE
STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH
MAILING. THE ADDITIONAL GUARANTOR AND EACH OTHER LOAN PARTY AGREE THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE ADDITIONAL GUARANTOR
OR ANY OTHER LOAN PARTY IN ANY OTHER JURISDICTION. THE ADDITIONAL GUARANTOR AND
EACH OTHER LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN
PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT.
(h)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.
(i)    THE ADDITIONAL GUARANTOR, EACH OTHER LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT






--------------------------------------------------------------------------------




OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
(j)    This Agreement, together with the Financing Agreement and the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and thereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.
[Remainder of Page Intentionally Left Blank]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER: 
 
ANGIE’S LIST, INC. 

 
By_________________________________________
Name_______________________________________
Title________________________________________
 
 
GUARANTORS: 
 
AL BV INVESTMENT, INC. 
 
By_________________________________________
Name_______________________________________
Title________________________________________
 
AL CAMPUS KIDS, LLC 
 
By_________________________________________
Name_______________________________________
Title________________________________________




Signature Page to Joinder Agreement
 
 






--------------------------------------------------------------------------------






 
ADMINISTRATIVE AND COLLATERAL AGENT: 
 
TCW ASSET MANAGEMENT COMPANY  

 
By_________________________________________
Name_______________________________________
Title________________________________________




Signature Page to Joinder Agreement
 
 






--------------------------------------------------------------------------------






ADDITIONAL GUARANTOR: 

[_________________________]
 
By_______________________________________
Name_____________________________________
Title______________________________________
 
Address:






Signature Page to Joinder Agreement
 
 






--------------------------------------------------------------------------------




EXHIBIT B

FORM OF NOTICE OF BORROWING

ANGIE’S LIST, INC.
1030 East Washington Street
Indianapolis, Indiana 46202
_______ __, 201_
TCW Asset Management Company,
as Administrative Agent for the Lenders
party to the Financing Agreement referred to below
[200 Clarendon Street, 51st Floor
Boston, Massachusetts 02116]
Attention: [_______]
Ladies and Gentlemen:
The undersigned, Angie’s List, Inc., a Delaware corporation (the "Administrative
Borrower"), (i) refers to the Financing Agreement, dated as of September [__],
2014 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, including any replacement agreement therefor, the "Financing
Agreement"), by and among the Administrative Borrower (and together with each
other Subsidiary of the Administrative Borrower that executes a joinder
agreement and becomes a "Borrower" thereunder, each a "Borrower" and,
collectively, jointly and severally, the "Borrowers"), each Subsidiary of the
Administrative Borrower listed as a "Guarantor" on the signature pages thereto
(together with the Administrative Borrower and each other Person that executes a
joinder agreement and becomes a "Guarantor" thereunder or otherwise guaranties
all or any part of the Obligations, each a "Guarantor" and, collectively, the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and,
collectively, the "Lenders"), TCW Asset Management Company ("TCW"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and TCW, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents"), and
(ii) hereby gives you notice pursuant to Section 2.02 of the Financing Agreement
that the undersigned hereby requests a [Term A Loan][Delayed Draw Term Loan]
under the Financing Agreement, and in that connection sets forth below the
information relating to such loan (the "Proposed Loan") as required by Section
2.02(a) of the Financing Agreement. All capitalized terms used but not defined
herein have the same meanings herein as set forth in the Financing Agreement.
(i)    The aggregate principal amount of the Proposed Loan is $[_________].

9493/74344-002 current/44992381v2

--------------------------------------------------------------------------------




(ii)    The Proposed Loan is a [Reference Rate Loan] [LIBOR Rate Loan], with an
initial Interest Period of [one][two][three][six] month(s).
(iii)    The borrowing date of the Proposed Loans is ________ __, 201_.
(iv)    The proceeds of the Proposed Loans should be made available to the
undersigned in accordance with the wire instructions set forth on Annex I
attached hereto.

[SIGNATURE PAGE FOLLOWS]



-2-
9493/74344-002 current/44992381v2

--------------------------------------------------------------------------------




The undersigned certifies that (i) the representations and warranties contained
in Article VI of the Financing Agreement and in each other Loan Document,
certificate or other writing delivered to any Agent or any Lender on or prior to
the date hereof are true and correct on and as of the date hereof as though made
on and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct on and as of such earlier
date), (ii) no Default or Event of Default shall have occurred and be continuing
on the date of the Proposed Loan or would result from the Financing Agreement or
any other Loan Documents becoming effective in accordance with its or their
respective terms or the making of the Proposed Loans and (iii) all applicable
conditions set forth in Article V of the Financing Agreement shall have been
satisfied as of the date of the Proposed Loans.

Very truly yours,

ANGIE’S LIST, INC.
By:

Name:     
Title:     










Signature Page to Notice of Borrowing
9493/74344-002 current/44992381v2

--------------------------------------------------------------------------------




ANNEX I


Funds Flow





9493/74344-002 current/44992381v2

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF LIBOR NOTICE
ANGIE’S LIST, INC.
1030 East Washington Street
Indianapolis, Indiana 46202
_________ __, 201_
TCW Asset Management Company,
as Administrative Agent for the Lenders
party to the Financing Agreement referred to below
[200 Clarendon Street, 51st Floor
Boston, Massachusetts 02116]
Attention: [_____]
Ladies and Gentlemen:
Reference is made by the undersigned, Angie’s List, Inc., a Delaware corporation
(the "Administrative Borrower"), to the Financing Agreement, dated as of
September [__], 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, including any replacement agreement
therefor, the "Financing Agreement"), by and among the Administrative Borrower
(and together with each other Subsidiary of the Administrative Borrower that
executes a joinder agreement and becomes a "Borrower" thereunder, each a
"Borrower" and, collectively, jointly and severally, the "Borrowers"), each
Subsidiary of the Administrative Borrower listed as a "Guarantor" on the
signature pages thereto (together with the Administrative Borrower and each
other Person that executes a joinder agreement and becomes a "Guarantor"
thereunder or otherwise guaranties all or any part of the Obligations, each a
"Guarantor" and, collectively, the "Guarantors"), the lenders from time to time
party thereto (each a "Lender" and, collectively, the "Lenders"), TCW Asset
Management Company ("TCW"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Collateral Agent"), and TCW, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents"). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the
Financing Agreement.
This LIBOR Notice represents the Borrowers' request to [convert into] [continue
as] [LIBOR Rate Loans] [Reference Rate Loans] $________* of the outstanding
principal amount of the [Term A Loan][Delayed Draw Term Loan] (the "Requested
Loan")[, and is a written confirmation of the telephonic notice of such election
previously given to the Administrative Agent].
_____________________
* Borrower shall not have more than six (6) LIBOR Rate Loans in effect at any
given time and only may exercise the LIBOR Option for LIBOR Rate Loans of at
least $500,000 and integral multiples of $100,000 in excess thereof.



9493/74344-002 current/44992381v2

--------------------------------------------------------------------------------




[Such Requested LIBOR Rate Loan will have an Interest Period of [one] [two]
[three] [six] month(s), commencing on ____________.]
[This LIBOR Notice further confirms each Borrower's acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Financing
Agreement, of the LIBOR Rate as determined pursuant to the Financing
Agreement.]*
[Remainder of this page intentionally left blank]


































______________________
* For LIBOR borrowings only.



--------------------------------------------------------------------------------




The undersigned certifies that (i) the representations and warranties contained
in Article VI of the Financing Agreement and in each other Loan Document are
true and correct on and as of the date hereof as though made on and as of the
date hereof and will be true and correct on as of the date of the [conversion]
[continuation] of the Requested Loan (except that any representation and
warranty made as of a specific date shall be true and correct as of such
specific date), and (ii) no Default or Event of Default has occurred and is
continuing or will result from the [conversion] [continuation] of the Requested
Loan or will occur or be continuing on the date of the Requested Loan.
 
ANGIE’S LIST, INC.




 
By:___________________________________________
Name:_________________________________________
Title:__________________________________________










Signature page to (Form of LIBOR Notice)(Refinancing)



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is entered
into as of _____ __, 20__ between ___________ ("Assignor") and ______________
("Assignee"). Reference is made to the agreement described in Item 2 of Annex I
annexed hereto (as amended, restated, modified or otherwise supplemented from
time to time, the "Financing Agreement"). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Financing
Agreement.

9493/74344-002 current/44992442v2

--------------------------------------------------------------------------------




1.In accordance with the terms and conditions of Section 12.07 of the Financing
Agreement, the Assignor hereby irrevocably sells, transfers, conveys and assigns
without recourse, representation or warranty (expect as expressly set forth
herein) to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, that interest in and to the Assignor's rights and
obligations under the Loan Documents with respect to the Obligations owing to
the Assignor, and the Assignor's portion of the Commitments and the Loans as
specified on Annex I.
2.The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.
3.The Assignee (a) confirms that it has received copies of the Financing
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent, the
Assignor, or any other Lender, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (c) confirms that it is
eligible as an assignee under the terms of the Financing Agreement; (d) appoints
and authorizes each of the Administrative Agent and the Collateral Agent to take
such action as the Administrative Agent or the Collateral Agent (as the case may
be) on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent or the Collateral Agent (as the case may
be) by the terms thereof, together with such powers as are reasonably incidental
thereto; (e) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee's status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Financing Agreement
or such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty; and
(g) confirms that it is not a Competitor.
4.Following the execution of this Assignment Agreement by the Assignor and the
Assignee, it will be delivered by the Assignor to the Agents for recording by
the Administrative Agent. The effective date of this Assignment Agreement (the
"Settlement Date") shall be the latest of (a) the date of the execution hereof
by the Assignor and the Assignee, (b) the date this Assignment Agreement has
been accepted by the Collateral Agent (if required by the Financing Agreement)
and the Administrative Borrower (if required



9493/74344-002 current/44992442v2

--------------------------------------------------------------------------------




by the Financing Agreement) and recorded in the Register by the Administrative
Agent, (c) the date of receipt by the Collateral Agent of a processing and
recordation fee in the amount of $5,000*, (d) the settlement date specified on
Annex I, and (e) the receipt by Assignor of the Purchase Price specified in
Annex I.
5.As of the Settlement Date (a) the Assignee shall be a party to the Financing
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Financing Agreement and the other
Loan Documents.
6.Upon recording by the Administrative Agent, from and after the Settlement
Date, the Administrative Agent shall make all payments under the Financing
Agreement and the other Loan Documents in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
commitment fees (if applicable) with respect thereto) to the Assignee. The
Assignor and the Assignee shall make all appropriate adjustments in payments
under the Financing Agreement and the other Loan Documents for periods prior to
the Settlement Date directly between themselves on the Settlement Date.
7.THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
8.EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS ASSIGNMENT
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.


















______________________________
* The payment of such fee shall not be required in connection with an assignment
by a Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender.



9493/74344-002 current/44992442v2

--------------------------------------------------------------------------------






9.This Assignment Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Assignment Agreement by facsimile or electronic mail shall
be equally effective as delivery of an original executed counterpart.
[Remainder of page left intentionally blank]



9493/74344-002 current/44992442v2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.


[ASSIGNOR]
By:    
Name:    
Title:    
Date:     


[ASSIGNEE]
By:    
Name:    
Title:    
Date:    

Signature Page to Assignment and Acceptance
9493/74344-002 current/44992442v2

--------------------------------------------------------------------------------






[ACCEPTED AND CONSENTED TO as of the date
first set forth above.
TCW ASSET MANAGEMENT COMPANY,
as Administrative Agent and Collateral Agent
By:
    
Name:    
Title:    ]






Signature Page to Assignment and Acceptance
9493/74344-002 current/44992442v2

--------------------------------------------------------------------------------




[ACCEPTED AND CONSENTED TO as of the date
first set forth above.
ANGIE’S LIST, INC.,
as Administrative Borrower
By:
    
Name:    
Title:    




Signature Page to Assignment and Acceptance
9493/74344-002 current/44992442v2

--------------------------------------------------------------------------------




ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I
1.
Administrative Borrower: Angie’s List, Inc.

2.
Name and Date of Financing Agreement:

Financing Agreement, dated as of September [__], 2014 (as the same may be
amended, restated, supplemented or otherwise modified from time to time,
including any replacement agreement therefor, the "Financing Agreement"), by and
among the Administrative Borrower (and together with each other Subsidiary of
the Administrative Borrower that executes a joinder agreement and becomes a
"Borrower" thereunder, each a "Borrower" and, collectively, jointly and
severally, the "Borrowers"), each Subsidiary of the Administrative Borrower
listed as a "Guarantor" on the signature pages thereto (together with the
Administrative Borrower and each other Person that executes a joinder agreement
and becomes a "Guarantor" thereunder or otherwise guaranties all or any part of
the Obligations, each a "Guarantor" and, collectively, the "Guarantors"), the
lenders from time to time party thereto (each a "Lender" and, collectively,
the "Lenders"), TCW Asset Management Company ("TCW"), as collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the "Collateral Agent"), and TCW, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the "Administrative Agent" and together with the Collateral Agent,
each an "Agent" and collectively, the "Agents").
3.
Date of Assignment Agreement:     _________

4.
Amount of Term A Loan Assigned:    $_________

5.
Amount of Delayed Draw Term Loan Commitment Assigned:    $_________

6.
Amount of Delayed Draw Term Loan Assigned:    $_________

7.
Purchase Price:    $_________

8.
Settlement Date:     _________

9.
Notice and Payment Instructions, etc.


9493/74344-002 current/44992442v2

--------------------------------------------------------------------------------






Assignee:
 
Assignor:
 
 
 
 
 
 
 
 
 
 
 
 
Attn:____________________________
 
Attn:_________________________________
Fax No.:_________________________
 
Fax No.:______________________________
 
 
 
 
 
 
Bank Name:
 
Bank Name:
ABA Number:
 
ABA Number:
Account Name:
 
Account Name:
Account Number:
 
Account Number:
Sub-Account Name:
 
Sub-Account Name:
Sub-Account Number:
 
Sub-Account Number:
Reference:
 
Reference:
Attn:
 
Attn:



























































I/3875733.1



9493/74344-002 current/44992442v2

--------------------------------------------------------------------------------

EXHIBIT E-1
    





[Form of]


TERM A LOAN NOTE
$[____________]    ____________ __, 201_




FOR VALUE RECEIVED, ANGIE’S LIST, INC., a Delaware corporation (the “Borrower”),
hereby unconditionally promises to pay to TCW DL BRIDGE, LLC, a Delaware limited
liability company, or its registered assigns (the “Holder”), in lawful money of
the United States and in immediately available funds, the principal amount of
(a) [________] DOLLARS ($[________]), or, if less, (b) the unpaid principal
amount of the Term A Loan of the Holder outstanding under the Financing
Agreement referred to below. The principal amount of this Term A Loan Note (as
amended, restated, supplemented or otherwise modified, this “Note”) shall be
paid in the amounts and on the dates specified in the Financing Agreement to the
account designated by the Administrative Agent. The Borrower further agrees to
pay, in like money to the account designated by the Administrative Agent,
interest on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in the Financing Agreement.
Unless otherwise defined herein, terms defined in the Financing Agreement and
used herein shall have the meanings given to them in the Financing Agreement.
The Holder is authorized to endorse on the schedules annexed hereto and made a
part hereof or on a continuation thereof which shall be attached hereto and made
a part hereof the date, and amount of the Term A Loan and the date and amount of
each payment or prepayment of principal with respect thereto. Each such
endorsement shall constitute prima facie evidence, absent manifest error, of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Term A Loan.
This Note (a) is one of the promissory notes referred to in that certain
Financing Agreement, dated as of September [__], 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among the Borrower, AL BV INVESTMENTS, INC., a
Delaware corporation (“AL BV”), AL CAMPUS KIDS, LLC, an Indiana limited
liability company (“AL Campus” and together with AL BV, each a “Guarantor” and
collectively, the “Guarantors”), and any other Person that becomes a Guarantor
pursuant to Section 7.01(b) of the Financing Agreement, the lenders from time to
time party thereto (each, a “Lender”, and collectively, the “Lenders”), TCW
ASSET MANAGEMENT COMPANY, a California corporation (“TCW”), as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”), and TCW, as collateral
agent for the Secured Parties (in such capacity, together with its successors
and assigns in such capacity, the “Collateral Agent”), (b) is subject to the
provisions of the Financing Agreement, and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Financing Agreement.
This Note is secured and guaranteed as provided in the Loan Documents. Reference
is hereby made to the Loan
I\3882066.2

- 2 -



--------------------------------------------------------------------------------

    





Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and the
guarantees, the terms and conditions upon which the security interests and each
guarantee were granted and the rights of the Holder in respect thereof.
Upon the occurrence and continuance of any one or more of the Events of Default,
all principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Financing Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE FINANCING
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 12.07 OF THE FINANCING
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature page follows]



- 2 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized officer as of the day and year first above written.


ANGIE’S LIST, INC.,
a Delaware corporation


 
By: _________________________________
Name:
Title:






[Signature Page to Term Loan Note]

--------------------------------------------------------------------------------

    





Schedule A
to Term A Loan Note
LOAN AND REPAYMENTS OF TERM LOAN
Date
Amount of Delayed Draw Term Loan
Amount of Principal of Delayed Draw Term Loan Repaid
Unpaid Principal Balance of Delayed Draw Term Loan
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 






- 2 -



--------------------------------------------------------------------------------

EXHIBIT E-2

[Form of]
DELAYED DRAW TERM LOAN NOTE
$[________]    ____________ __, 201_


FOR VALUE RECEIVED, ANGIE'S LIST, INC, a Delaware corporation (the "Borrower"),
hereby unconditionally promises to pay to TCW DL BRIDGE, LLC, a Delaware limited
liability company or its registered assigns (the "Holder"), in lawful money of
the United States and in immediately available funds, the principal amount of
(a) [________] Dollars ($[________]), or, if less, (b) the unpaid principal
amount of the Delayed Draw Term Loan of the Holder outstanding under the
Financing Agreement referred to below. The principal amount of this Delayed Draw
Term Loan Note (as amended, restated, supplemented or otherwise modified, this
"Note") shall be paid in the amounts and on the dates specified in the Financing
Agreement to the account designated by the Administrative Agent. The Borrower
further agrees to pay, in like money to the account designated by the
Administrative Agent, interest on the unpaid principal amount hereof from time
to time outstanding at the rates and on the dates specified in the Financing
Agreement.
Unless otherwise defined herein, terms defined in the Financing Agreement and
used herein shall have the meanings given to them in the Financing Agreement.
The Holder is authorized to endorse on the schedules annexed hereto and made a
part hereof or on a continuation thereof which shall be attached hereto and made
a part hereof the date, and amount of the Delayed Draw Term Loan and the date
and amount of each payment or prepayment of principal with respect thereto. Each
such endorsement shall constitute prima facie evidence, absent manifest error,
of the accuracy of the information endorsed. The failure to make any such
endorsement or any error in any such endorsement shall not affect the
obligations of the Borrower in respect of the Delayed Draw Term Loan.
This Note (a) is one of the delayed draw promissory notes referred to in that
certain Financing Agreement, dated as of September [__], 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Financing Agreement"), by and among the Borrower, AL BV INVESTMENTS,
INC., a Delaware corporation ("AL BV"), AL CAMPUS KIDS, LLC, an Indiana limited
liability company ("AL Campus", and together with AL BV, each a "Guarantor" and
collectively, the "Guarantors"), and any other Person that becomes a Guarantor
pursuant to Section 7.01(b) of the Financing Agreement, the lenders from time to
time party thereto (each, a "Lender", and collectively, the "Lenders"), TCW
ASSET MANAGEMENT COMPANY, a California corporation ("TCW"), as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the "Administrative Agent"),

- 2 -



--------------------------------------------------------------------------------

EXHIBIT E-2

and TCW, as collateral agent for the Secured Parties (in such capacity, together
with its successors and assigns in such capacity, the "Collateral Agent"),
(b) is subject to the provisions of the Financing Agreement, and (c) is subject
to optional and mandatory prepayment in whole or in part as provided in the
Financing Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the Holder in respect thereof.
Upon the occurrence and continuance of any one or more of the Events of Default,
all principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Financing Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE FINANCING
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 12.07 OF THE FINANCING
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature page follows]

- 2 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized officer as of the day and year first above written.


ANGIE'S LIST, INC.,
a Delaware corporation




By: _________________________________
Name:
Title:







[Signature Page to Delayed Draw Term Loan Note]
I\3882627.2

--------------------------------------------------------------------------------

Schedule A
to Delayed Draw Term Loan Note





LOAN AND REPAYMENTS OF DELAYED DRAW TERM LOAN
Date
Amount of Delayed Draw Term Loan
Amount of Principal of Delayed Draw Term Loan Repaid
Unpaid Principal Balance of Delayed Draw Term Loan
Notation Made By










































































































































I\3882627.2